Exhibit 10.9

 

 

 

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

DATED AS OF JANUARY 2, 2007

among

KAPSTONE KRAFT PAPER CORPORATION,

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

--------------------------------------------------------------------------------

 

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

 

SECTION 1.   DEFINITIONS.

 

1

 

 

 

 

 

1.1

 

Definitions

 

1

1.2

 

Other Interpretive Provisions

 

24

 

 

 

 

 

SECTION 2.   COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

25

 

 

 

 

 

2.1

 

Commitments

 

25

2.2

 

Loan Procedures

 

25

2.3

 

Letter of Credit Procedures

 

29

2.4

 

Commitments Several

 

32

2.5

 

Certain Conditions

 

32

 

 

 

 

 

SECTION 3.   EVIDENCING OF LOANS.

 

32

 

 

 

 

 

3.1

 

Notes

 

32

3.2

 

Recordkeeping

 

32

 

 

 

 

 

SECTION 4.   INTEREST.

 

32

 

 

 

 

 

4.1

 

Interest Rates

 

32

4.2

 

Interest Payment Dates

 

33

4.3

 

Setting and Notice of LIBOR Rates

 

33

4.4

 

Computation of Interest

 

33

 

 

 

 

 

SECTION 5.   FEES.

 

33

 

 

 

 

 

5.1

 

Non-Use Fee

 

33

5.2

 

Letter of Credit Fees

 

33

5.3

 

Administrative Agent’s Fees

 

34

 

 

 

 

 

SECTION 6.   REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

 

34

 

 

 

 

 

6.1

 

Reduction or Termination of the Revolving Commitment

 

34

6.2

 

Prepayments

 

35

6.3

 

Manner of Prepayments

 

36

6.4

 

Repayments

 

37

 

 

 

 

 

SECTION 7.   MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

 

37

 

 

 

 

 

7.1

 

Making of Payments

 

37

7.2

 

Application of Certain Payments

 

37

7.3

 

Due Date Extension

 

37

7.4

 

Setoff

 

37

7.5

 

Proration of Payments

 

38

7.6

 

Taxes

 

38

 


--------------------------------------------------------------------------------




 

SECTION 8.   INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

 

40

 

 

 

8.1

 

Increased Costs

 

40

8.2

 

Basis for Determining Interest Rate Inadequate or Unfair

 

41

8.3

 

Changes in Law Rendering LIBOR Loans Unlawful

 

41

8.4

 

Funding Losses

 

42

8.5

 

Right of Lenders to Fund through Other Offices

 

42

8.6

 

Discretion of Lenders as to Manner of Funding

 

42

8.7

 

Mitigation of Circumstances; Replacement of Lenders

 

42

8.8

 

Conclusiveness of Statements; Survival of Provisions

 

43

 

 

 

 

 

SECTION 9.   REPRESENTATIONS AND WARRANTIES.

 

43

 

 

 

 

 

9.1

 

Organization

 

43

9.2

 

Authorization; No Conflict

 

43

9.3

 

Validity and Binding Nature

 

44

9.4

 

Financial Condition

 

44

9.5

 

No Material Adverse Change

 

44

9.6

 

Litigation and Contingent Liabilities

 

44

9.7

 

Ownership of Properties; Liens

 

44

9.8

 

Equity Ownership; Subsidiaries

 

44

9.9

 

Pension Plans

 

45

9.10

 

Investment Company Act

 

45

9.11

 

Public Utility Holding Company Act

 

46

9.12

 

Regulation U

 

46

9.13

 

Taxes

 

46

9.14

 

Solvency, etc

 

46

9.15

 

Environmental Matters

 

46

9.16

 

Insurance

 

47

9.17

 

Real Property

 

47

9.18

 

Information

 

47

9.19

 

Intellectual Property

 

47

9.20

 

Burdensome Obligations

 

48

9.21

 

Labor Matters

 

48

9.22

 

No Default

 

48

9.23

 

Related Agreements, etc.

 

48

 

 

 

 

 

SECTION 10.   AFFIRMATIVE COVENANTS.

 

49

 

 

 

 

 

10.1

 

Reports, Certificates and Other Information

 

49

10.2

 

Books, Records and Inspections

 

51

10.3

 

Maintenance of Property; Insurance

 

52

10.4

 

Compliance with Laws; Payment of Taxes and Liabilities

 

53

10.5

 

Maintenance of Existence, etc

 

54

10.6

 

Use of Proceeds

 

54

10.7

 

Employee Benefit Plans

 

54

10.8

 

Environmental Matters

 

54

10.9

 

Further Assurances

 

54

 

ii


--------------------------------------------------------------------------------




 

10.10

 

Deposit Accounts

 

55

10.11

 

PNC Bank Accounts

 

55

 

 

 

 

 

SECTION 11.   NEGATIVE COVENANTS.

 

55

 

 

 

 

 

11.1

 

Debt

 

56

11.2

 

Liens

 

57

11.3

 

Operating Leases

 

57

11.4

 

Restricted Payments

 

58

11.5

 

Mergers, Consolidations, Sales

 

58

11.6

 

Modification of Organizational Documents

 

59

11.7

 

Transactions with Affiliates

 

59

11.8

 

Unconditional Purchase Obligations

 

59

11.9

 

Inconsistent Agreements

 

59

11.10

 

Business Activities; Issuance of Equity

 

60

11.11

 

Investments

 

60

11.12

 

Restriction of Amendments to Certain Documents

 

60

11.13

 

Fiscal Year

 

60

11.14

 

Financial Covenants

 

61

 

 

 

 

 

SECTION 12.   EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

 

61

 

 

 

 

 

12.1

 

Initial Credit Extension

 

61

12.2

 

Conditions

 

65

 

 

 

 

 

SECTION 13.   EVENTS OF DEFAULT AND THEIR EFFECT.

 

66

 

 

 

 

 

13.1

 

Events of Default

 

66

13.2

 

Effect of Event of Default

 

68

 

 

 

 

 

SECTION 14.   THE AGENT.

 

68

 

 

 

 

 

14.1

 

Appointment and Authorization

 

68

14.2

 

Issuing Lender

 

69

14.3

 

Delegation of Duties

 

69

14.4

 

Exculpation of Administrative Agent

 

69

14.5

 

Reliance by Administrative Agent

 

70

14.6

 

Notice of Default

 

70

14.7

 

Credit Decision

 

70

14.8

 

Indemnification

 

71

14.9

 

Administrative Agent in Individual Capacity

 

71

14.10

 

Successor Administrative Agent

 

72

14.11

 

Collateral Matters

 

72

14.12

 

Administrative Agent May File Proofs of Claim

 

72

14.13

 

Other Agents; Arrangers and Managers

 

73

 

 

 

 

 

SECTION 15.   GENERAL.

 

73

 

 

 

 

 

15.1

 

Waiver; Amendments

 

74

15.2

 

Confirmations

 

74

 

iii


--------------------------------------------------------------------------------




 

15.3

 

Notices

 

74

15.4

 

Computations

 

75

15.5

 

Costs, Expenses and Taxes

 

75

15.6

 

Assignments; Participations

 

75

15.7

 

Register

 

77

15.8

 

GOVERNING LAW

 

77

15.9

 

Confidentiality

 

77

15.10

 

Severability

 

78

15.11

 

Nature of Remedies

 

78

15.12

 

Entire Agreement

 

78

15.13

 

Counterparts

 

79

15.14

 

Successors and Assigns

 

79

15.15

 

Captions

 

79

15.16

 

Customer Identification - USA Patriot Act Notice

 

79

15.17

 

INDEMNIFICATION BY THE COMPANY

 

79

15.18

 

Nonliability of Lenders

 

80

15.19

 

FORUM SELECTION AND CONSENT TO JURISDICTION

 

81

15.20

 

WAIVER OF JURY TRIAL

 

81

 

iv


--------------------------------------------------------------------------------




ANNEXES

ANNEX A

 

Lenders and Pro Rata Shares

ANNEX B

 

Addresses for Notices

 

 

 

SCHEDULES

 

 

 

SCHEDULE 9.6

 

Litigation and Contingent Liabilities

SCHEDULE 9.8

 

Subsidiaries

SCHEDULE 9.16

 

Insurance

SCHEDULE 9.17

 

Real Property

SCHEDULE 9.21

 

Labor Matters

SCHEDULE 11.1

 

Existing Debt

SCHEDULE 11.2

 

Existing Liens

SCHEDULE 11.11

 

Investments

SCHEDULE 12.1

 

Debt to be Repaid

 

 

 

EXHIBITS

 

 

 

EXHIBIT A

 

Form of Note (Section 3.1)

EXHIBIT B

 

Form of Compliance Certificate (Section 10.1.3)

EXHIBIT C

 

Form of Borrowing Base Certificate (Section 1.1)

EXHIBIT D

 

Form of Assignment Agreement (Section 15.6.1)

EXHIBIT E

 

Form of Notice of Borrowing (Section 2.2.2)

EXHIBIT F

 

Form of Notice of Conversion/Continuation (Section 2.2.3)

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of January 2, 2007 (this “Agreement”) is entered
into among KAPSTONE KRAFT PAPER CORPORATION, a Delaware corporation (the
“Company”), the financial institutions that are or may from time to time become
parties hereto (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity,
“LaSalle”), as administrative agent for the Lenders.

The Lenders have agreed to make available to the Company a term loan and a
revolving credit facility (which includes letters of credit) upon the terms and
conditions set forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:


SECTION 1.           DEFINITIONS.

1.1           Definitions. When used herein the following terms shall have the
following meanings:

Account Debtor is defined in the Collateral Agreement.

Account or Accounts is defined in the UCC.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Adjusted Working Capital means the remainder of: (a)(i) the consolidated current
assets of the Company and its Subsidiaries minus (ii) the amount of cash and
cash equivalents included in such consolidated current assets; minus (b)(i)
consolidated current liabilities of the Company and its Subsidiaries minus (ii)
the amount of short-term Debt (including current maturities of long-term Debt)
of the Company and its Subsidiaries included in such consolidated current
liabilities.

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan - see Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or managed by such


--------------------------------------------------------------------------------




Lender or an Affiliate or investment advisor thereof and which is engaged in
making, purchasing, holding or otherwise investing in commercial loans. A Person
shall be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to vote 5% or more of the securities (on a fully
diluted basis) having ordinary voting power for the election of directors or
managers or power to direct or cause the direction of the management and
policies of such Person whether by contract or otherwise. Unless expressly
stated otherwise herein, neither the Administrative Agent nor any Lender shall
be deemed an Affiliate of any Loan Party.

Agent Fee Letter means the Fee letter dated as of June 23, 2006 between the
Parent and the Administrative Agent.

Aging Reserve means a reserve against Eligible Accounts in an amount equal to 5%
of the unpaid amount of all Accounts owing in respect of Inventory sold by the
Company’s Roanoke Rapids division from either a distribution center or a
consigned location; provided that such reserve shall be eliminated at such time,
if any, as the Administrative Agent determines that the Company has implemented
accounting systems which accurately reflect the aging of such Accounts.

Agreement - see the Preamble.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

 

Total Debt to EBITDA Ratio

 

Term Loan

 

Revolving Loan

 

Non-Use
Fee Rate

 

L/C
Fee Rate

 

Level

 

 

 

LIBOR
Margin

 

Base Rate
Margin

 

LIBOR
Margin

 

Base Rate
Margin

 

 

 

 

 

I

 

Greater than 2.25:1

 

2.00

%

0.50

%

1.75

%

0.50

%

0.375

%

1.75

%

II

 

Greater than 1.75:1 but less than or equal to 2.25:1

 

1.75

%

0.25

%

1.50

%

0.00

%

0.375

%

1.50

%

III

 

Greater than 1.25:1 but less than or equal to 1.75:1

 

1.50

%

0.00

%

1.25

%

0.00

%

0.375

%

1.25

%

IV

 

Less than or equal to 1.25:1

 

1.25

%

0.00

%

1.00

%

0.00

%

0.375

%

1.00

%

 

2


--------------------------------------------------------------------------------




The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide the annual and
quarterly financial statements and other information pursuant to Sections 10.1.1
or 10.1.2, as applicable, and the related Compliance Certificate, pursuant to
Section 10.1.3. Notwithstanding anything contained in this paragraph to the
contrary, (a) if the Company fails to deliver the financial statements and
Compliance Certificate in accordance with the provisions of Sections 10.1.1,
10.1.2 and 10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate
and the L/C Fee Rate shall be based upon Level I above beginning on the date
such financial statements and Compliance Certificate were required to be
delivered until the fifth (5th) Business Day after such financial statements and
Compliance Certificate are actually delivered, whereupon the Applicable Margin
shall be determined by the then current Level; (b) no reduction to any
Applicable Margin shall become effective at any time when an Event of Default or
Unmatured Event of Default has occurred and is continuing; and (c) the initial
Applicable Margin on the Closing Date shall be based on Level II until the date
on which the financial statements and Compliance Certificate are required to be
delivered for the Fiscal Quarter ending March 31, 2007.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by any Loan Party to any Person (other than a Loan
Party) of any asset or right of such Loan Party (including, the loss,
destruction or damage of any portion thereof or any actual or threatened (in
writing to any Loan Party) condemnation, confiscation, requisition, seizure or
taking thereof) other than (a) the Disposition of any asset which is to be
replaced, and is in fact replaced, within 180 days (or if a binding commitment
to replace such asset is entered into within 180 days and such asset is replaced
within 360 days) with another asset performing the same or a similar function,
(b) the sale or lease of inventory in the ordinary course of business and (c)
other Dispositions in any Fiscal Year the Net Proceeds of which do not in the
aggregate exceed $500,000.

Assignee - see Section 15.6.1.

Assignment Agreement - see Section 15.6.1.

3


--------------------------------------------------------------------------------




Attorney Costs means, with respect to any Person, all reasonable fees and
charges of any outside counsel to such Person, all reasonable disbursements of
such internal counsel and all court costs and similar legal expenses.

Availability means, as of any date of determination, an amount equal to (a) the
lesser of (i) the Revolving Commitment Amount and (ii) the Borrowing Base minus
(b) the Revolving Outstandings.

Bank Product Agreements means those certain cash management service agreements
entered into from time to time between any Loan Party and LaSalle or its
Affiliates in connection with any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to
LaSalle or its Affiliates pursuant to or evidenced by the Bank Product
Agreements and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent as a result of the Administrative Agent
purchasing participations or executing indemnities or reimbursement obligations
with respect to the Bank Products provided to the Loan Parties pursuant to the
Bank Product Agreements.

Bank Products means any service or facility extended to any Loan Party by
LaSalle or its Affiliates including: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) purchase cards, (e) ACH transactions,
(f) cash management, including controlled disbursement, accounts or services, or
(g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.5%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin - see the definition of Applicable Margin.

Borrowing Base means an amount equal to the total of (a) 85% of the unpaid
amount (net of such reserves and allowances as the Administrative Agent deems
necessary in its reasonable discretion, including without limitation the Aging
Reserve, Dilution Reserve and Rebate Reserve) of all Eligible Accounts plus (b)
the lesser of (i) 60% of the value of all Eligible Inventory valued at the lower
of cost or market (net of such reserves and allowances as the Administrative
Agent deems necessary in its reasonable discretion) and (ii) $16,000,000.

Borrowing Base Certificate means a certificate substantially in the form of
Exhibit C.

BSA - see Section 10.4.

4


--------------------------------------------------------------------------------


Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Business has the meaning given such term in the Purchase Agreement.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company, including expenditures in respect of Capital Leases, but
excluding expenditures made in connection with the replacement, substitution or
restoration of assets to the extent financed (a) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (b) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent,
to be held as cash collateral for outstanding Letters of Credit, pursuant to
documentation satisfactory to the Administrative Agent and in an amount equal to
102% of the aggregate Stated Amount of such Letters of Credit. Derivatives of
such term have corresponding meanings.

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the

5


--------------------------------------------------------------------------------




foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.

Change of Control means the occurrence of any of the following events: (a) a
majority of the members of the Board of Directors of Parent shall cease to be
Continuing Members (as defined below); (b) Parent shall cease to own and control
100% of each class of the outstanding Capital Securities of the Company or (c)
the Company shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding Capital Securities of each Subsidiary. For purposes of
the foregoing, “Continuing Member” means a member of the Board of Directors of
Parent who either (i) was a member of Parent’s Board of Directors on the day
before the Closing Date and has been such continuously thereafter or (ii) became
a member of such Board of Directors after the day before the Closing Date and
whose election or nomination for election by the stockholders of Parent was
approved by a vote of the majority of the Continuing Members then members of
Parent’s Board of Directors.

Closing Date - see Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral as defined in the Collateral Agreement of even date herewith executed
by the Loan Parties.

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor, consignee or other bailee of Inventory or other
property owned by any Loan Party, acknowledges the Liens of the Administrative
Agent and waives or subordinates any Liens or other interests held by such
Person on such property, and, in the case of any such agreement with a mortgagee
or lessor, permits the Administrative Agent reasonable access to and use of such
real property following the occurrence and during the continuance of an Event of
Default to assemble, complete and sell any Collateral stored or otherwise
located thereon.

Collateral Agreement means the Collateral Agreement dated as of the date hereof
executed and delivered by the Loan Parties, together with any joinders thereto
and any other collateral agreement executed by a Loan Party, in each case in
form and substance satisfactory to the Administrative Agent.

Collateral Documents means, collectively, the Collateral Agreement, each
Mortgage, each Collateral Access Agreement, each control agreement, the Parent
Pledge Agreement, the Purchase Agreement Assignment and any other agreement or
instrument pursuant to which the Company, any Subsidiary or any other Person
grants or purports to grant collateral to the Administrative Agent for the
benefit of the Lenders or otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company - see the Preamble.

6


--------------------------------------------------------------------------------




Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each of the following periods: (i) the Fiscal Quarter
ending March 31, 2007; (ii) the period of two consecutive Fiscal Quarters ending
June 30, 2007; (iii) the period of three consecutive Fiscal Quarters ending
September 30, 2007; and (iv) for each Fiscal Quarter ending on or after December
31, 2007, the period of four consecutive Fiscal Quarters ending on the last day
of such Fiscal Quarter.

Consolidated Net Income means, with respect to the Company and its Subsidiaries
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period, excluding any gains from Asset Dispositions, any extraordinary
gains and any gains from discontinued operations.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees, endorses or otherwise becomes or is contingently liable
upon (by direct or indirect agreement, contingent or otherwise, to provide funds
for payment, to supply funds to, or otherwise to invest in, a debtor, or
otherwise to assure a creditor against loss) the indebtedness, dividend,
obligation or other liability of any other Person in any manner (other than by
endorsement of instruments in the course of collection), including any
indebtedness, dividend or other obligation which may be issued or incurred at
some future time; (b) guarantees the payment of dividends or other distributions
upon the Capital Securities of any other Person; (c) undertakes or agrees
(whether contingently or otherwise): (i) to purchase, repurchase, or otherwise
acquire any indebtedness, obligation or liability of any other Person or any
property or assets constituting security therefor, (ii) to advance or provide
funds for the payment or discharge of any indebtedness, obligation or liability
of any other Person (whether in the form of loans, advances, stock purchases,
capital contributions or otherwise), or to maintain solvency, assets, level of
income, working capital or other financial condition of any other Person, or
(iii) to make payment to any other Person other than for value received; (d)
agrees to lease property or to purchase securities, property or services from
such other Person with the purpose or intent of assuring the owner of such
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) induces the issuance of any letter of
credit for the benefit of such other Person; or (f) undertakes or agrees
otherwise to assure a creditor against loss. The amount of any Contingent
Liability shall (subject to any limitation set forth herein) be deemed to be the
outstanding principal amount (or maximum permitted principal amount, if larger)
of the indebtedness, obligation or other liability guaranteed or supported
thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

7


--------------------------------------------------------------------------------




Cumulative Available Excess Cash Flow means, as of any date of determination,
the sum of Available Excess Cash Flow (as defined below) for each of the Fiscal
Years ended prior to such date of determination for which audited financial
statements of the Company and its Subsidiaries have been delivered to the
Administrative Agent in accordance with Section 10.1.1 of this Agreement
(commencing with the 2007 Fiscal Year). “Available Excess Cash Flow” means (i)
with respect to each of the 2007 and 2008 Fiscal Years, 50% of Excess Cash Flow
for such Fiscal Year and (ii) with respect to the 2009 Fiscal Year and each
Fiscal Year thereafter, 100% of Excess Cash Flow for such Fiscal Year.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, whether or not evidenced by bonds, debentures, notes
or similar instruments, (b) all obligations of such Person as lessee under
Capital Leases which have been or should be recorded as liabilities on a balance
sheet of such Person in accordance with GAAP, (c) all obligations of such Person
to pay the deferred purchase price of property or services (excluding trade
accounts payable in the ordinary course of business but including the Earn-Out
Obligations), (d) all indebtedness secured by a Lien on the property of such
Person, whether or not such indebtedness shall have been assumed by such Person;
provided that if such Person has not assumed or otherwise become liable for such
indebtedness, such indebtedness shall be measured at the fair market value of
such property securing such indebtedness at the time of determination, (e) all
obligations, contingent or otherwise, with respect to the face amount of all
letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), (f) all Hedging Obligations of such Person, (g) all Contingent
Liabilities of such Person, (h) all Debt of any partnership of which such Person
is a general partner and (i) any Capital Securities or other equity instrument,
whether or not mandatorily redeemable, that under GAAP is characterized as debt,
whether pursuant to financial accounting standards board issuance No. 150 or
otherwise.

Debt to be Repaid means Debt listed on Schedule 12.1.

Designated Proceeds - see Section 6.2.2(a).

Dilution Reserve means a reserve against Eligible Accounts in an amount equal to
3% of the unpaid amount of all Accounts owing in respect of sales by the
Company’s Roanoke Rapids division; provided that such reserve shall be
eliminated at such time, if any, as the Administrative Agent determines that the
Company has implemented accounting systems which accurately reflect dilution
with respect to such Accounts.

Dollar and the sign “$” mean lawful money of the United States of America.

Earn-Out Obligations means the Company’s payment obligations under Sections 1.11
and 1.12 of the Purchase Agreement.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income for such period
(without duplication), (a) Interest Expense, (b) income tax expense, (c)
depreciation and amortization, (d) extraordinary losses (or less gains), net of
related tax effects, (e) other non-cash charges or losses

8


--------------------------------------------------------------------------------




(or less gains or income) for which no cash outlay (or cash receipt) is
foreseeable and (f) expenses and fees incurred to consummate the transactions
contemplated by the Loan Documents in an aggregate amount for all periods not
exceeding $4,500,000. For purposes of calculating the Total Debt to EBITDA
Ratio, (i) EBITDA shall be deemed to be: $13,101,000 for the Fiscal Quarter
ending June 30, 2006 and $13,173,000 for the Fiscal Quarter ending September 30,
2006 and (ii) EBITDA for the period from October 1, 2006 to December 31, 2006
shall be determined in a manner consistent with clause (i) above.

Eligible Account means an Account owing to the Company which meets each of the
following requirements:

(A)           IT ARISES FROM THE SALE OR LEASE OF GOODS OR THE RENDERING OF
SERVICES WHICH HAVE BEEN FULLY PERFORMED BY THE COMPANY; AND IF IT ARISES FROM
THE SALE OR LEASE OF GOODS, (I) SUCH GOODS COMPLY WITH SUCH ACCOUNT DEBTOR’S
SPECIFICATIONS (IF ANY) AND HAVE BEEN DELIVERED TO SUCH ACCOUNT DEBTOR AND (II)
THE COMPANY HAS POSSESSION OF, OR IF REQUESTED BY THE ADMINISTRATIVE AGENT HAS
DELIVERED TO THE ADMINISTRATIVE AGENT, DELIVERY RECEIPTS EVIDENCING SUCH
DELIVERY;

(B)           IT (I) IS SUBJECT TO A PERFECTED, FIRST PRIORITY LIEN IN FAVOR OF
THE ADMINISTRATIVE AGENT AND (II) IS NOT SUBJECT TO ANY OTHER ASSIGNMENT, CLAIM
OR LIEN (OTHER THAN INCHOATE LIENS PERMITTED UNDER SECTIONS 11.2(A) AND (E));

(C)           IT IS A VALID, LEGALLY ENFORCEABLE AND UNCONDITIONAL OBLIGATION OF
THE ACCOUNT DEBTOR WITH RESPECT THERETO, AND IS NOT SUBJECT TO THE FULFILLMENT
OF ANY CONDITION WHATSOEVER OR ANY COUNTERCLAIM, CREDIT, ALLOWANCE, DISCOUNT,
REBATE, OFFSET OR ADJUSTMENT BY THE ACCOUNT DEBTOR WITH RESPECT THERETO, OR TO
ANY CLAIM BY SUCH ACCOUNT DEBTOR DENYING LIABILITY THEREUNDER IN WHOLE OR IN
PART (PROVIDED, THAT IN THE EVENT ANY COUNTERCLAIM, CREDIT, ALLOWANCE, DISCOUNT,
REBATE, OFFSET OR ADJUSTMENT IS ASSERTED OR GRANTED, THE ACCOUNT SHALL ONLY BE
INELIGIBLE PURSUANT TO THIS CLAUSE (C) TO THE EXTENT OF THE SAME);

(D)           THERE IS NO BANKRUPTCY, INSOLVENCY OR LIQUIDATION PROCEEDING
PENDING BY OR AGAINST THE ACCOUNT DEBTOR WITH RESPECT THERETO;

(E)           THE ACCOUNT DEBTOR WITH RESPECT THERETO IS LOCATED IN (I) THE
UNITED STATES OR CANADA (BUT IN THE CASE OF CANADA, LIMITED TO ACCOUNT DEBTORS
LOCATED IN ONTARIO OR ANY OTHER PROVINCE IN WHICH THE PERSONAL PROPERTY SECURITY
ACT HAS BEEN ADOPTED IN SUBSTANTIALLY THE FORM AS IN EFFECT IN ONTARIO) OR (II)
ANY OTHER COUNTRY SO LONG AS WITH RESPECT TO SUCH ACCOUNT (A) THE ACCOUNT DEBTOR
HAS DELIVERED TO, AND FOR THE BENEFIT OF, THE COMPANY AN IRREVOCABLE LETTER OF
CREDIT ISSUED OR CONFIRMED BY A BANK SATISFACTORY TO ADMINISTRATIVE AGENT AND
PAYABLE ONLY IN THE UNITED STATES AND IN UNITED STATES DOLLARS, SUFFICIENT TO
COVER SUCH ACCOUNT, IN FORM AND SUBSTANCE SATISFACTORY TO ADMINISTRATIVE AGENT
AND, IF REQUIRED BY ADMINISTRATIVE AGENT, THE ORIGINAL OF SUCH LETTER OF CREDIT
HAS BEEN DELIVERED TO ADMINISTRATIVE AGENT OR ADMINISTRATIVE AGENT’S AGENT, AND
COMPANY HAS ASSIGNED THE PROCEEDS OF SUCH LETTER OF CREDIT TO ADMINISTRATIVE
AGENT PURSUANT TO DOCUMENTATION IN FORM AND SUBSTANCE ACCEPTABLE TO
ADMINISTRATIVE AGENT OR OTHERWISE NAMED ADMINISTRATIVE AGENT AS TRANSFEREE
BENEFICIARY THEREUNDER, AS ADMINISTRATIVE AGENT MAY SPECIFY, (B) SUCH ACCOUNT IS
SUBJECT TO CREDIT INSURANCE PAYABLE TO ADMINISTRATIVE

9


--------------------------------------------------------------------------------




AGENT ISSUED BY AN INSURER AND ON TERMS AND IN AN AMOUNT ACCEPTABLE TO
ADMINISTRATIVE AGENT, OR (C) SUCH ACCOUNT IS OTHERWISE ACCEPTABLE IN ALL
RESPECTS TO ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION;

(F)            IT IS NOT AN ACCOUNT ARISING FROM A “SALE ON APPROVAL,” “SALE OR
RETURN,” “CONSIGNMENT” OR “BILL AND HOLD” OR SUBJECT TO ANY OTHER REPURCHASE OR
RETURN AGREEMENT;

(G)           IT IS NOT AN ACCOUNT WITH RESPECT TO WHICH POSSESSION AND/OR
CONTROL OF THE GOODS SOLD GIVING RISE THERETO IS HELD, MAINTAINED OR RETAINED BY
THE COMPANY (OR BY ANY AGENT OR CUSTODIAN OF THE COMPANY) FOR THE ACCOUNT OF OR
SUBJECT TO FURTHER AND/OR FUTURE DIRECTION FROM THE ACCOUNT DEBTOR WITH RESPECT
THERETO;

(H)           IT ARISES IN THE ORDINARY COURSE OF BUSINESS OF THE COMPANY;

(I)            IF THE ACCOUNT DEBTOR IS THE UNITED STATES OR ANY DEPARTMENT,
AGENCY OR INSTRUMENTALITY THEREOF, THE COMPANY HAS ASSIGNED ITS RIGHT TO PAYMENT
OF SUCH ACCOUNT TO THE ADMINISTRATIVE AGENT PURSUANT TO THE ASSIGNMENT OF CLAIMS
ACT OF 1940, AND EVIDENCE (SATISFACTORY TO THE ADMINISTRATIVE AGENT) OF SUCH
ASSIGNMENT HAS BEEN DELIVERED TO THE ADMINISTRATIVE AGENT;

(J)            IF THE COMPANY MAINTAINS A CREDIT LIMIT FOR AN ACCOUNT DEBTOR,
THE AGGREGATE DOLLAR AMOUNT OF ACCOUNTS DUE FROM SUCH ACCOUNT DEBTOR, INCLUDING
SUCH ACCOUNT, DOES NOT EXCEED SUCH CREDIT LIMIT;

(K)           IF THE ACCOUNT IS EVIDENCED BY CHATTEL PAPER OR AN INSTRUMENT, THE
ORIGINALS OF SUCH CHATTEL PAPER OR INSTRUMENT SHALL HAVE BEEN ENDORSED AND/OR
ASSIGNED AND DELIVERED TO THE ADMINISTRATIVE AGENT OR, IN THE CASE OF ELECTRONIC
CHATTEL PAPER, SHALL BE IN THE CONTROL OF THE ADMINISTRATIVE AGENT, IN EACH CASE
IN A MANNER SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(L)            SUCH ACCOUNT IS EVIDENCED BY AN INVOICE DELIVERED TO THE RELATED
ACCOUNT DEBTOR AND IS NOT MORE THAN 90 DAYS (120 DAYS IN RESPECT OF ACCOUNTS
OWING BY ACCOUNT DEBTORS APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT IN ITS
SOLE DISCRETION) PAST THE ORIGINAL INVOICE DATE THEREOF, IN EACH CASE ACCORDING
TO THE ORIGINAL TERMS OF SALE;

(M)          IT IS NOT AN ACCOUNT WITH RESPECT TO AN ACCOUNT DEBTOR THAT IS
LOCATED IN ANY JURISDICTION WHICH HAS ADOPTED A STATUTE OR OTHER REQUIREMENT
WITH RESPECT TO WHICH ANY PERSON THAT OBTAINS BUSINESS FROM WITHIN SUCH
JURISDICTION MUST FILE A NOTICE OF BUSINESS ACTIVITIES REPORT OR MAKE ANY OTHER
REQUIRED FILINGS IN A TIMELY MANNER IN ORDER TO ENFORCE ITS CLAIMS IN SUCH
JURISDICTION’S COURTS UNLESS (I) SUCH NOTICE OF BUSINESS ACTIVITIES REPORT HAS
BEEN DULY AND TIMELY FILED OR THE COMPANY IS EXEMPT FROM FILING SUCH REPORT AND
HAS PROVIDED THE ADMINISTRATIVE AGENT WITH SATISFACTORY EVIDENCE OF SUCH
EXEMPTION OR (II) THE FAILURE TO MAKE SUCH FILINGS MAY BE CURED RETROACTIVELY BY
THE COMPANY FOR A NOMINAL FEE;

(N)           THE ACCOUNT DEBTOR WITH RESPECT THERETO IS NOT AN AFFILIATE OF THE
COMPANY;

10


--------------------------------------------------------------------------------


(O)           IT IS NOT OWED BY AN ACCOUNT DEBTOR WITH RESPECT TO WHICH 25% OR
MORE OF THE AGGREGATE AMOUNT OF OUTSTANDING ACCOUNTS OWED AT SUCH TIME BY SUCH
ACCOUNT DEBTOR IS CLASSIFIED AS INELIGIBLE UNDER CLAUSE (L) OF THIS DEFINITION;

(P)           IF THE AGGREGATE AMOUNT OF ALL ACCOUNTS OWED BY THE ACCOUNT DEBTOR
THEREON EXCEEDS 25% OF THE AGGREGATE AMOUNT OF ALL ACCOUNTS AT SUCH TIME 40% IN
THE CASE OF ACCOUNTS OWED BY ALTIVITY PACKAGING, LLC AND ITS SUBSIDIARIES, THEN
ALL ACCOUNTS OWED BY SUCH ACCOUNT DEBTOR IN EXCESS OF SUCH AMOUNT SHALL BE
DEEMED INELIGIBLE;

(Q)           IT IS OTHERWISE NOT UNACCEPTABLE TO THE ADMINISTRATIVE AGENT IN
ITS REASONABLE DISCRETION FOR ANY OTHER REASON.

An Account which is at any time an Eligible Account, but which subsequently
fails to meet any of the foregoing requirements, shall forthwith cease to be an
Eligible Account. Further, with respect to any Account, if the Administrative
Agent or the Required Lenders at any time hereafter determine in its or their
reasonable discretion that the prospect of payment or performance by the Account
Debtor with respect thereto is materially impaired for any reason whatsoever,
such Account shall cease to be an Eligible Account after notice of such
determination is given to the Company.

Eligible Inventory means Inventory of the Company which meets each of the
following requirements:

(A)           IT (I) IS SUBJECT TO A PERFECTED, FIRST PRIORITY LIEN IN FAVOR OF
THE ADMINISTRATIVE AGENT AND (II) IS NOT SUBJECT TO ANY OTHER ASSIGNMENT, CLAIM
OR LIEN (OTHER THAN INCHOATE LIENS PERMITTED UNDER SECTIONS 11.2(A), (B) AND
(E));

(B)           IT IS SALABLE AND NOT SLOW-MOVING, OBSOLETE OR DISCONTINUED OR IN
EXCESS OF A 12-MONTH SUPPLY;

(C)           IT IS EITHER (I) IN THE POSSESSION AND CONTROL OF THE COMPANY AND
IT IS STORED AND HELD IN FACILITIES OWNED BY THE COMPANY OR, IF SUCH FACILITIES
ARE NOT SO OWNED, THE ADMINISTRATIVE AGENT IS IN POSSESSION OF A COLLATERAL
ACCESS AGREEMENT WITH RESPECT THERETO OR (II) ON CONSIGNMENT WITH A CUSTOMER OF
THE COMPANY PURSUANT TO A VALID CONSIGNMENT AGREEMENT SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND SO LONG AS THE ADMINISTRATIVE AGENT IS IN POSSESSION OF
A COLLATERAL ACCESS AGREEMENT WITH RESPECT THERETO AND SUCH OTHER DOCUMENTATION
AS THE ADMINISTRATIVE AGENT MAY REQUIRE;

(D)           IT IS NOT INVENTORY PRODUCED IN VIOLATION OF THE FAIR LABOR
STANDARDS ACT AND SUBJECT TO THE “HOT GOODS” PROVISIONS CONTAINED IN TITLE 29
U.S.C. §215;

(E)           IT IS NOT SUBJECT TO ANY AGREEMENT OR LICENSE WHICH WOULD RESTRICT
THE ADMINISTRATIVE AGENT’S ABILITY TO SELL OR OTHERWISE DISPOSE OF SUCH
INVENTORY;

(F)            IT IS LOCATED IN THE UNITED STATES OR IN ANY TERRITORY OR
POSSESSION OF THE UNITED STATES THAT HAS ADOPTED ARTICLE 9 OF THE UNIFORM
COMMERCIAL CODE;

11


--------------------------------------------------------------------------------




(G)           IT IS NOT “IN TRANSIT” TO THE COMPANY OR HELD BY THE COMPANY ON
CONSIGNMENT;

(H)           IT IS NOT “WORK-IN-PROGRESS” INVENTORY;

(I)            IT IS NOT SUPPLY ITEMS, REPAIR MATERIALS, BUTT ROLLS, PALLETS OR
PACKAGING;

(J)            IT IS NOT IDENTIFIED TO ANY PURCHASE ORDER OR CONTRACT TO THE
EXTENT PROGRESS OR ADVANCE PAYMENTS ARE RECEIVED WITH RESPECT TO SUCH INVENTORY;

(K)           IT DOES NOT BREACH ANY OF THE REPRESENTATIONS, WARRANTIES OR
COVENANTS PERTAINING TO INVENTORY SET FORTH IN THE LOAN DOCUMENTS; AND

(L)            THE ADMINISTRATIVE AGENT SHALL NOT HAVE DETERMINED IN ITS
REASONABLE DISCRETION THAT IT IS UNACCEPTABLE DUE TO AGE, TYPE, CATEGORY,
QUALITY, QUANTITY AND/OR ANY OTHER REASON WHATSOEVER.

Inventory which is at any time Eligible Inventory but which subsequently fails
to meet any of the foregoing requirements shall forthwith cease to be Eligible
Inventory.

Environmental Claims means all claims, however asserted, by any governmental,
regulatory or judicial authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
governmental authority, in each case relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excess Cash Flow means, for any period, (a) EBITDA for such period, minus (b)
scheduled repayments of principal of the Term Loan made during such period,
minus (c) voluntary prepayments of the Term Loan pursuant to Section 6.2.1
during such period, minus (d) cash payments made in such period with respect to
Capital Expenditures, minus (e) all income taxes paid in cash by the Loan
Parties during such period, minus (f) cash Interest Expense of the Loan Parties
during such period, minus (g) any cash losses (and plus any cash gains) from
extraordinary items to the extent excluded from the calculation of EBITDA, minus
(h) any increase in Adjusted Working Capital for such period.

12


--------------------------------------------------------------------------------




Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on December 31 of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on December 31 of
such calendar year.

Fixed Charge Coverage Ratio means, for any Computation Period, the ratio of (a)
the total for such period of EBITDA minus the sum of income taxes paid in cash
by the Loan Parties and all unfinanced Capital Expenditures to (b) the sum for
such period of (i) cash Interest Expense plus (ii) required payments of
principal of Funded Debt (including the Term Loan but excluding the Revolving
Loans and the Parent Revolving Debt).

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination.

13


--------------------------------------------------------------------------------




Group - see Section 2.2.1.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement.

Indemnified Liabilities - see Section 15.17.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(A)           IF ANY INTEREST PERIOD WOULD OTHERWISE END ON A DAY THAT IS NOT A
BUSINESS DAY, SUCH INTEREST PERIOD SHALL BE EXTENDED TO THE FOLLOWING BUSINESS
DAY UNLESS THE RESULT OF SUCH EXTENSION WOULD BE TO CARRY SUCH INTEREST PERIOD
INTO ANOTHER CALENDAR MONTH, IN WHICH EVENT SUCH INTEREST PERIOD SHALL END ON
THE PRECEDING BUSINESS DAY;

(B)           ANY INTEREST PERIOD THAT BEGINS ON A DAY FOR WHICH THERE IS NO
NUMERICALLY CORRESPONDING DAY IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST
PERIOD SHALL END ON THE LAST BUSINESS DAY OF THE CALENDAR MONTH AT THE END OF
SUCH INTEREST PERIOD;

(C)           THE COMPANY MAY NOT SELECT ANY INTEREST PERIOD FOR A REVOLVING
LOAN WHICH WOULD EXTEND BEYOND THE SCHEDULED TERMINATION DATE; AND

14


--------------------------------------------------------------------------------




(D)           THE COMPANY MAY NOT SELECT ANY INTEREST PERIOD FOR THE TERM LOAN
IF, AFTER GIVING EFFECT TO SUCH SELECTION, THE AGGREGATE PRINCIPAL AMOUNT OF THE
TERM LOAN HAVING INTEREST PERIODS ENDING AFTER ANY DATE ON WHICH AN INSTALLMENT
OF THE TERM LOAN IS SCHEDULED TO BE REPAID WOULD EXCEED THE AGGREGATE PRINCIPAL
AMOUNT OF THE TERM LOAN SCHEDULED TO BE OUTSTANDING AFTER GIVING EFFECT TO SUCH
REPAYMENT.

Inventory is defined in the Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle - see the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate - see the definition of Applicable Margin.

Lender - see the Preamble. References to the “Lenders” shall include the Issuing
Lender; for purposes of clarification only, to the extent that LaSalle (or any
successor Issuing Lender) may have any rights or obligations in addition to
those of the other Lenders due to its status as Issuing Lender, its status as
such will be specifically referenced. In addition to the foregoing, for the
purpose of identifying the Persons entitled to share in the Collateral and the
proceeds thereof under, and in accordance with the provisions of, this Agreement
and the Collateral Documents, the term “Lender” shall include Affiliates of
LaSalle providing a Bank Product.

Lender Party - see Section 15.17.

Letter of Credit - see Section 2.1.3.

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin - see the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

15


--------------------------------------------------------------------------------


LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Agent Fee Letter,
the Collateral Documents, the Parent Subordination Agreement, and all documents,
instruments and agreements delivered in connection with the foregoing.

Loan Party means the Company and each Subsidiary.

Loan or Loans means, as the context may require, the Revolving Loans, the Term
Loan and/or Swing Line Loans.

Mandatory Prepayment Event - see Section 6.2.2(a).

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business or
properties of the Loan Parties taken as a whole, (b) a material impairment of
the ability of any Loan Party or Parent to perform any of the Obligations under
any Loan Document or (c) a material adverse effect upon any

16


--------------------------------------------------------------------------------




substantial portion of the collateral under the Collateral Documents or upon the
legality, validity, binding effect or enforceability against any Loan Party or
Parent of any Loan Document.

Mortgage means a mortgage, deed of trust, leasehold mortgage or similar
instrument granting the Administrative Agent a Lien on real property of any Loan
Party.

Multiemployer Pension Plan means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Company or any other member of the Controlled
Group may have any liability.

Net Cash Proceeds means:

(A)           WITH RESPECT TO ANY ASSET DISPOSITION, THE AGGREGATE CASH PROCEEDS
(INCLUDING CASH PROCEEDS RECEIVED PURSUANT TO POLICIES OF INSURANCE OR BY WAY OF
DEFERRED PAYMENT OF PRINCIPAL PURSUANT TO A NOTE, INSTALLMENT RECEIVABLE OR
OTHERWISE, BUT ONLY AS AND WHEN RECEIVED) RECEIVED BY ANY LOAN PARTY PURSUANT TO
SUCH ASSET DISPOSITION NET OF (I) THE DIRECT COSTS RELATING TO SUCH SALE,
TRANSFER OR OTHER DISPOSITION (INCLUDING SALES COMMISSIONS AND LEGAL, ACCOUNTING
AND INVESTMENT BANKING FEES), (II) TAXES PAID OR REASONABLY ESTIMATED BY THE
COMPANY TO BE PAYABLE AS A RESULT THEREOF (AFTER TAKING INTO ACCOUNT ANY
AVAILABLE TAX CREDITS OR DEDUCTIONS AND ANY TAX SHARING ARRANGEMENTS) AND (III)
AMOUNTS REQUIRED TO BE APPLIED TO THE REPAYMENT OF ANY DEBT SECURED BY A LIEN ON
THE ASSET SUBJECT TO SUCH ASSET DISPOSITION (OTHER THAN THE LOANS);

(B)           WITH RESPECT TO ANY ISSUANCE OF CAPITAL SECURITIES, THE AGGREGATE
CASH PROCEEDS RECEIVED BY ANY LOAN PARTY PURSUANT TO SUCH ISSUANCE, NET OF THE
DIRECT COSTS RELATING TO SUCH ISSUANCE (INCLUDING SALES AND UNDERWRITERS’
COMMISSIONS); AND

(C)           WITH RESPECT TO ANY ISSUANCE OF DEBT, THE AGGREGATE CASH PROCEEDS
RECEIVED BY ANY LOAN PARTY PURSUANT TO SUCH ISSUANCE, NET OF THE DIRECT COSTS OF
SUCH ISSUANCE (INCLUDING UP-FRONT, UNDERWRITERS’ AND PLACEMENT FEES).

Non-U.S. Participant - see Section 7.6(d).

Non-Use Fee Rate - see the definition of Applicable Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing - see Section 2.2.2.

Notice of Conversion/Continuation - see Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to LaSalle or its Affiliate or
Administrative Agent, and all Bank Products Obligations, all in each

17


--------------------------------------------------------------------------------




case howsoever created, arising or evidenced, whether direct or indirect,
absolute or contingent, now or hereafter existing, or due or to become due.

OFAC - see Section 10.4.

Operating Lease means any lease of (or other agreement conveying the right to
use) any real or personal property by any Loan Party, as lessee, other than any
Capital Lease.

Parent means Stone Arcade Acquisition Corporation (to be renamed Kapstone Paper
and Packaging Corporation), a Delaware corporation.

Parent Pledge Agreement means the Pledge Agreement dated as of the date hereof
executed and delivered by the Parent in form and substance satisfactory to the
Administrative Agent.

Parent Revolving Debt means unsecured Debt of the Company to Parent in respect
of revolving loans and advances made by Parent to the Company pursuant to the
Parent Subordinated Note.

Parent Subordinated Note means that certain Subordinated Promissory Note dated
as of the Closing Date by the Company in favor of Parent.

Parent Subordination Agreement means that certain Subordination and
Intercreditor Agreement dated as of the date hereof by and among Parent, Company
and Administrative Agent, as amended, restated or otherwise modified from time
to time pursuant to the terms thereof.

Participant - see Section 15.6.2.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Acquisition means any Proposed Acquisition which satisfies each of the
following conditions:

(I)            NONE OF THE LOAN PARTIES SHALL INCUR OR ASSUME ANY DEBT (OTHER
THAN DEBT PERMITTED UNDER SECTION 11.1) OR OTHER LIABILITIES IN CONNECTION WITH
SUCH PROPOSED ACQUISITION EXCEPT FOR ORDINARY COURSE TRADE PAYABLES AND ACCRUED
EXPENSES. NO EARN-

18


--------------------------------------------------------------------------------




OUT OR SIMILAR PAYMENT OBLIGATIONS SHALL BE INCURRED IN CONNECTION WITH SUCH
PROPOSED ACQUISITION UNLESS APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT;

(II)           BEFORE AND AFTER GIVING EFFECT TO SUCH ACQUISITION, NO UNMATURED
DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING;

(III)          AFTER GIVING EFFECT TO SUCH PROPOSED ACQUISITION, AVAILABILITY
SHALL BE AT LEAST $10,000,000;

(IV)          THE AGGREGATE AMOUNT PAYABLE IN CONNECTION WITH, AND OTHER
CONSIDERATION FOR (IN EACH CASE, INCLUDING ALL TRANSACTION COSTS AND ALL DEBT,
LIABILITIES AND CONTINGENT LIABILITIES INCURRED OR ASSUMED IN CONNECTION
THEREWITH OR OTHERWISE REFLECTED IN A CONSOLIDATED BALANCE SHEET OF THE COMPANY
AND SUCH ACQUIRED PERSON) SUCH PROPOSED ACQUISITION AND ALL OTHER PERMITTED
ACQUISITIONS SHALL NOT EXCEED $30,000,000;

(V)           AFTER GIVING EFFECT TO SUCH PROPOSED ACQUISITION, THE COMPANY
SHALL BE IN COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL COVENANTS SET
FORTH IN SECTION 11.14, RECOMPUTED FOR THE MOST RECENT FISCAL QUARTER FOR WHICH
FINANCIAL STATEMENTS HAVE BEEN DELIVERED;

(VI)          UPON CONSUMMATION OF SUCH PROPOSED ACQUISITION, THE ADMINISTRATIVE
AGENT, ON BEHALF OF THE LENDERS, SHALL HAVE A PERFECTED FIRST PRIORITY LIEN UPON
ALL ASSETS ACQUIRED IN CONNECTION THEREWITH, SUBJECT ONLY TO PERMITTED LIENS;

(VII)         NOT LESS THAN TWENTY (20) BUSINESS DAYS PRIOR TO CONSUMMATING SUCH
PROPOSED ACQUISITION, THE COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
ACQUISITION SUMMARY WITH RESPECT TO SUCH PROPOSED ACQUISITION, SUCH SUMMARY TO
INCLUDE (1) A REASONABLY DETAILED DESCRIPTION OF THE BUSINESS TO BE ACQUIRED
(INCLUDING FINANCIAL INFORMATION) AND OPERATING RESULTS (INCLUDING FINANCIAL
STATEMENTS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT), (2) THE TERMS AND CONDITIONS, INCLUDING ECONOMIC TERMS, OF THE PROPOSED
ACQUISITION, AND (3) PRO FORMA FINANCIAL PROJECTIONS FOR THE LOAN PARTIES FOR
THE FOUR FISCAL QUARTERS FOLLOWING THE DATE OF SUCH PROPOSED ACQUISITION,
TOGETHER WITH A CALCULATION OF THE COMPANY’S COMPLIANCE ON A PRO FORMA BASIS
WITH THE FINANCIAL COVENANTS SET FORTH IN SUBSECTION 11.14 FOR SUCH PERIOD, IN
EACH CASE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT;

(VIII)        THE ADMINISTRATIVE AGENT SHALL HAVE COMPLETED BUSINESS, LEGAL AND
ENVIRONMENTAL DUE DILIGENCE WITH RESPECT TO THE PROPOSED BUSINESS AND ASSETS TO
BE ACQUIRED, WITH RESULTS REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;
AND

(IX)           PRIOR TO CONSUMMATING SUCH PROPOSED ACQUISITION, THE COMPANY
SHALL PROVIDE THE ADMINISTRATIVE AGENT WITH ALL ACQUISITION DOCUMENTS RELATING
THERETO AND SUCH OTHER INFORMATION (INCLUDING OFFICER’S CERTIFICATES AND
OPINIONS OF COUNSEL) AS THE ADMINISTRATIVE AGENT SHALL REASONABLY REQUEST IN
ORDER TO CONFIRM THAT THE CONDITIONS SET FORTH HEREIN HAVE BEEN SATISFIED.

19


--------------------------------------------------------------------------------




Permitted Lien means a Lien expressly permitted hereunder pursuant to Section
11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, governmental authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by LaSalle as its prime rate (whether or
not such rate is actually charged by LaSalle), which is not intended to be
LaSalle’s lowest or most favorable rate of interest at any one time. Any change
in the Prime Rate announced by LaSalle shall take effect at the opening of
business on the day specified in the public announcement of such change;
provided that the Administrative Agent shall not be obligated to give notice of
any change in the Prime Rate.

Pro Forma Basis means, with respect to any determination for any period and any
Pro Forma Transaction, that such determination shall be made by giving pro forma
effect to each such Pro Forma Transaction, as if each such Pro Forma Transaction
had been consummated on the first day of such period.

Pro Forma Transaction means any transaction consummated as part of any Permitted
Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Debt.

Proposed Acquisition means (a) any proposed acquisition that is consensual and
approved by the board of directors of such Proposed Acquisition Target, of all
or substantially all of the assets or Capital Securities of any Proposed
Acquisition Target by the Company or any Subsidiary of the Company or (b) any
proposed merger of any Proposed Acquisition Target with or into the Company or
any Subsidiary of the Company (and, in the case of a merger with the Company,
with the Company being the surviving corporation).

Proposed Acquisition Target means any Person or any brand, line of business,
division, branch, operating division or other unit operation of any Person.

Pro Rata Share means:

(A)           WITH RESPECT TO A LENDER’S OBLIGATION TO MAKE REVOLVING LOANS,
PARTICIPATE IN LETTERS OF CREDIT, REIMBURSE THE ISSUING LENDER, AND RECEIVE
PAYMENTS OF PRINCIPAL, INTEREST, FEES, COSTS, AND EXPENSES WITH RESPECT THERETO,
(X) PRIOR TO THE REVOLVING COMMITMENT BEING TERMINATED OR REDUCED TO ZERO, THE
PERCENTAGE OBTAINED BY DIVIDING (I) SUCH LENDER’S REVOLVING COMMITMENT, BY (II)
THE AGGREGATE REVOLVING COMMITMENT OF ALL LENDERS AND (Y) FROM AND AFTER THE
TIME THE REVOLVING COMMITMENT HAS BEEN TERMINATED OR REDUCED TO ZERO, THE
PERCENTAGE OBTAINED BY DIVIDING (I) THE AGGREGATE UNPAID PRINCIPAL AMOUNT OF
SUCH LENDER’S REVOLVING OUTSTANDINGS (AFTER SETTLEMENT AND REPAYMENT OF ALL
SWING LINE LOANS BY THE LENDERS) BY (II) THE AGGREGATE UNPAID PRINCIPAL AMOUNT
OF ALL REVOLVING OUTSTANDINGS;

20


--------------------------------------------------------------------------------




(B)           WITH RESPECT TO A LENDER’S OBLIGATION TO MAKE A TERM LOAN AND
RECEIVE PAYMENTS OF INTEREST, FEES, AND PRINCIPAL WITH RESPECT THERETO, (X)
PRIOR TO THE MAKING OF THE TERM LOANS, THE PERCENTAGE OBTAINED BY DIVIDING (I)
SUCH LENDER’S TERM LOAN COMMITMENT, BY (II) THE AGGREGATE AMOUNT OF ALL LENDERS’
TERM LOAN COMMITMENTS, AND (Y) FROM AND AFTER THE MAKING OF THE TERM LOANS, THE
PERCENTAGE OBTAINED BY DIVIDING (I) THE PRINCIPAL AMOUNT OF SUCH LENDER’S TERM
LOAN BY (II) THE PRINCIPAL AMOUNT OF ALL TERM LOANS OF ALL LENDERS; AND

(c)           with respect to all other matters as to a particular Lender, the
percentage obtained by dividing (i) such Lender’s Revolving Commitment plus such
Lender’s Term Loan Commitment, by (ii) the aggregate amount of Revolving
Commitment of all Lenders plus the Term Loan Commitment of all Lenders; provided
that in the event the Commitments have been terminated or reduced to zero, Pro
Rata Share shall be the percentage obtained by dividing (A) the principal amount
of such Lender’s Revolving Outstandings (after settlement and repayment of all
Swing Line Loans by the Lenders) plus the unpaid principal amount of such
Lender’s Term Loan by (B) the principal amount of all outstanding Revolving
Outstandings plus the unpaid principal amount of all Term Loans of all Lenders.

Purchase means the purchase by the Company of the Business pursuant to the
Purchase Agreement.

Purchase Agreement means that certain Purchase Agreement dated as of June 23,
2006 among the Parent, the Company and Seller, as amended from time to time
prior to the Closing Date.

Purchase Agreement Assignment means the Purchase Agreement Assignment between
the Company, Parent and the Administrative Agent and acknowledged by Seller, in
form and substance satisfactory to the Administrative Agent.

Rebate Reserve means a reserve against Eligible Accounts in an amount equal to
100% of the rebate reserve maintained by the Company on its books and records in
respect of Accounts arising from sales by the Company’s Roanoke Rapids division;
provided that such reserve shall be eliminated at such time, if any, as the
Administrative Agent determines that the Company is accurately reporting the
amount of such rebate.

Refunded Swing Line Loan - see Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation U means Regulation U of the FRB.

Related Agreements means the Purchase Agreement and all agreements and
instruments entered into or delivered in connection therewith, including without
limitation all supply agreements and transitional services agreements with
Seller.

Related Transactions means the transactions contemplated by the Related
Agreements.

21


--------------------------------------------------------------------------------


Replacement Lender - see Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares exceed 662¤3%
as determined pursuant to clause (d) of the definition of “Pro Rata Share”.

Revolving Commitment means $35,000,000 as reduced from time to time pursuant to
Section 6.1.

Revolving Loan - see Section 2.1.1.

Revolving Loan Availability means the lesser of (i) the Revolving Commitment and
(ii) the Borrowing Base.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other governmental
authority succeeding to any of the principal functions thereof.

Seller means International Paper Company, a New York corporation.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer, president or
the treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).

22


--------------------------------------------------------------------------------




Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle.

Swing Line Loan - see Section 2.2.4.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Term Loan Commitment means $60,000,000.

Term Loan Maturity Date means the earlier of (a) December 31, 2011 or (b) the
Termination Date.

Term Loans - see Section 2.1.2.

Termination Date means the earlier to occur of (a) December 31, 2011, (b) such
other date on which the Commitments terminate pursuant to Section 6 or Section
13 or (c) the date which is ninety (90) days prior to the date on which any of
the Earn-Out Obligations become due and owing under the Purchase Agreement.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA, (d)
the institution by the PBGC of proceedings to terminate such Pension Plan or (e)
any event or condition that might constitute grounds under Section 4042 of ERISA
for the termination of, or appointment of a trustee to administer, such Pension
Plan.

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party or in respect of
Letters of Credit), (b) Hedging Obligations, (c) Debt of the Company to
Subsidiaries and Debt of Subsidiaries to the Company or to other Subsidiaries
and (d) the Earn-Out Obligations.

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the period of four
consecutive Fiscal Quarters ending on such day.

23


--------------------------------------------------------------------------------




Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

type - see Section 2.2.1.

UCC is defined in the Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

Withholding Certificate - see Section 7.6(d).


1.2           OTHER INTERPRETIVE PROVISIONS.

(A)           THE MEANINGS OF DEFINED TERMS ARE EQUALLY APPLICABLE TO THE
SINGULAR AND PLURAL FORMS OF THE DEFINED TERMS.

(B)           SECTION, ANNEX, SCHEDULE AND EXHIBIT REFERENCES ARE TO THIS
AGREEMENT UNLESS OTHERWISE SPECIFIED.

(C)           THE TERM “INCLUDING” IS NOT LIMITING AND MEANS “INCLUDING WITHOUT
LIMITATION.”

(D)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING”; THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING”, AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”

(E)           UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, (I) REFERENCES TO
AGREEMENTS (INCLUDING THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS) AND OTHER
CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS,
RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO, BUT ONLY TO THE
EXTENT SUCH AMENDMENTS, RESTATEMENTS, SUPPLEMENTS AND OTHER MODIFICATIONS ARE
NOT PROHIBITED BY THE TERMS OF ANY LOAN DOCUMENT, AND

24


--------------------------------------------------------------------------------




(II) REFERENCES TO ANY STATUTE OR REGULATION SHALL BE CONSTRUED AS INCLUDING ALL
STATUTORY AND REGULATORY PROVISIONS AMENDING, REPLACING, SUPPLEMENTING OR
INTERPRETING SUCH STATUTE OR REGULATION.

(F)            THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY USE SEVERAL
DIFFERENT LIMITATIONS, TESTS OR MEASUREMENTS TO REGULATE THE SAME OR SIMILAR
MATTERS. ALL SUCH LIMITATIONS, TESTS AND MEASUREMENTS ARE CUMULATIVE AND EACH
SHALL BE PERFORMED IN ACCORDANCE WITH ITS TERMS.

(G)           THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE THE RESULT OF
NEGOTIATIONS AMONG AND HAVE BEEN REVIEWED BY COUNSEL TO THE ADMINISTRATIVE
AGENT, THE COMPANY, THE LENDERS AND THE OTHER PARTIES THERETO AND ARE THE
PRODUCTS OF ALL PARTIES. ACCORDINGLY, THEY SHALL NOT BE CONSTRUED AGAINST THE
ADMINISTRATIVE AGENT OR THE LENDERS MERELY BECAUSE OF THE ADMINISTRATIVE AGENT’S
OR LENDERS’ INVOLVEMENT IN THEIR PREPARATION.


SECTION 2. COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF
CREDIT PROCEDURES.

2.1           Commitments. On and subject to the terms and conditions of this
Agreement, each of the Lenders, severally and for itself alone, agrees to make
loans to, and to issue or participate in letters of credit for the account of,
the Company as follows:

2.1.1        Revolving Loan Commitment. Each Lender with a Revolving Loan
Commitment agrees to make loans on a revolving basis (“Revolving Loans”) from
time to time until the Termination Date in such Lender’s Pro Rata Share of such
aggregate amounts as the Company may request from all Lenders; provided that the
Revolving Outstandings will not at any time exceed Revolving Loan Availability
(less the amount of any Swing Line Loans outstanding at such time).

2.1.2        Term Loan Commitment. Each Lender with a Term Loan Commitment
agrees to make a loan to the Company (each such loan, a “Term Loan” and
collectively, the “Term Loans”) on the Closing Date in such Lender’s Pro Rata
Share of the Term Loan Commitment. The Commitments of the Lenders to make Term
Loans shall expire concurrently with the making of the Term Loans on the Closing
Date.

2.1.3        L/C Commitment. Subject to Section 2.3.1, the Issuing Lender agrees
to issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (each, a “Letter of Credit”), at the request of and for the account of
the Company from time to time before the scheduled Termination Date and, as more
fully set forth in Section 2.3.2, each Lender agrees to purchase a participation
in each such Letter of Credit; provided that (a) the aggregate Stated Amount of
all Letters of Credit shall not at any time exceed $10,000,000 and (b) the
Revolving Outstandings shall not at any time exceed Revolving Loan Availability
(less the amount of any Swing Line Loans outstanding at such time).


2.2           LOAN PROCEDURES.

25


--------------------------------------------------------------------------------




2.2.1        Various Types of Loans. Each Revolving Loan shall be, and the Term
Loan may be divided into tranches which are, either a Base Rate Loan or a LIBOR
Loan (each a “type” of Loan), as the Company shall specify in the related notice
of borrowing or conversion pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans
having the same Interest Period which expire on the same day are sometimes
called a “Group” or collectively “Groups”. Base Rate Loans and LIBOR Loans may
be outstanding at the same time, provided that not more than six (6) different
Groups of LIBOR Loans shall be outstanding at any one time. All borrowings,
conversions and repayments of Revolving Loans shall be effected so that each
Lender will have a ratable share (according to its Pro Rata Share) of all types
and Groups of Loans.

2.2.2        Borrowing Procedures. The Company shall give written notice (each
such written notice, a “Notice of Borrowing”) substantially in the form of
Exhibit E or telephonic notice (followed immediately by a Notice of Borrowing)
to the Administrative Agent of each proposed borrowing not later than (a) in the
case of a Base Rate borrowing, noon, Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, noon, Chicago time, at
least three Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, subject to Section 2.2.4, each Lender shall provide the
Administrative Agent at the office specified by the Administrative Agent with
immediately available funds covering such Lender’s Pro Rata Share of such
borrowing and, so long as the Administrative Agent has not received written
notice that the conditions precedent set forth in Section 12.2 with respect to
such borrowing have not been satisfied, the Administrative Agent shall pay over
the funds received by the Administrative Agent to the Company on the requested
borrowing date. Each borrowing shall be on a Business Day. Each Base Rate
borrowing shall be in an aggregate amount of at least $100,000 and an integral
multiple of $50,000, and each LIBOR borrowing shall be in an aggregate amount of
at least $1,000,000 and an integral multiple of at least $100,000.

2.2.3        Conversion and Continuation Procedures.

(A)           SUBJECT TO SECTION 2.2.1, THE COMPANY MAY, UPON IRREVOCABLE
WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH CLAUSE (B) BELOW:

(A)          ELECT, AS OF ANY BUSINESS DAY, TO CONVERT ANY LOANS (OR ANY PART
THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $1,000,000 OR A HIGHER INTEGRAL
MULTIPLE OF $100,000) INTO LOANS OF THE OTHER TYPE; OR

(B)           ELECT, AS OF THE LAST DAY OF THE APPLICABLE INTEREST PERIOD, TO
CONTINUE ANY LIBOR LOANS HAVING INTEREST PERIODS EXPIRING ON SUCH DAY (OR ANY
PART THEREOF IN AN AGGREGATE AMOUNT NOT LESS THAN $1,000,000 OR A HIGHER
INTEGRAL MULTIPLE OF $100,000) FOR A NEW INTEREST PERIOD;

26


--------------------------------------------------------------------------------




provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of $100,000.

(B)           THE COMPANY SHALL GIVE WRITTEN NOTICE (EACH SUCH WRITTEN NOTICE, A
“NOTICE OF CONVERSION/CONTINUATION”) SUBSTANTIALLY IN THE FORM OF EXHIBIT F OR
TELEPHONIC NOTICE (FOLLOWED IMMEDIATELY BY A NOTICE OF CONVERSION/CONTINUATION)
TO THE ADMINISTRATIVE AGENT OF EACH PROPOSED CONVERSION OR CONTINUATION NOT
LATER THAN (I) IN THE CASE OF CONVERSION INTO BASE RATE LOANS, 11:00 A.M.,
CHICAGO TIME, ON THE PROPOSED DATE OF SUCH CONVERSION AND (II) IN THE CASE OF
CONVERSION INTO OR CONTINUATION OF LIBOR LOANS, 11:00 A.M., CHICAGO TIME, AT
LEAST THREE BUSINESS DAYS PRIOR TO THE PROPOSED DATE OF SUCH CONVERSION OR
CONTINUATION, SPECIFYING IN EACH CASE:

(A)          THE PROPOSED DATE OF CONVERSION OR CONTINUATION;

(B)           THE AGGREGATE AMOUNT OF LOANS TO BE CONVERTED OR CONTINUED;

(C)           THE TYPE OF LOANS RESULTING FROM THE PROPOSED CONVERSION OR
CONTINUATION; AND

(D)          IN THE CASE OF CONVERSION INTO, OR CONTINUATION OF, LIBOR LOANS,
THE DURATION OF THE REQUESTED INTEREST PERIOD THEREFOR.

(C)           IF UPON THE EXPIRATION OF ANY INTEREST PERIOD APPLICABLE TO LIBOR
LOANS, THE COMPANY HAS FAILED TO SELECT TIMELY A NEW INTEREST PERIOD TO BE
APPLICABLE TO SUCH LIBOR LOANS, THE COMPANY SHALL BE DEEMED TO HAVE ELECTED TO
CONVERT SUCH LIBOR LOANS INTO BASE RATE LOANS EFFECTIVE ON THE LAST DAY OF SUCH
INTEREST PERIOD.

(D)           THE ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS
RECEIPT OF A NOTICE OF CONVERSION OR CONTINUATION PURSUANT TO THIS SECTION 2.2.3
OR, IF NO TIMELY NOTICE IS PROVIDED BY THE COMPANY, OF THE DETAILS OF ANY
AUTOMATIC CONVERSION.

(E)           ANY CONVERSION OF A LIBOR LOAN ON A DAY OTHER THAN THE LAST DAY OF
AN INTEREST PERIOD THEREFOR SHALL BE SUBJECT TO SECTION 8.4.


2.2.4        SWING LINE FACILITY.

(A)           THE ADMINISTRATIVE AGENT SHALL NOTIFY THE SWING LINE LENDER UPON
THE ADMINISTRATIVE AGENT’S RECEIPT OF ANY NOTICE OF BORROWING. SUBJECT TO THE
TERMS AND CONDITIONS HEREOF, THE SWING LINE LENDER MAY, IN ITS SOLE DISCRETION,
MAKE AVAILABLE FROM TIME TO TIME UNTIL THE TERMINATION DATE ADVANCES (EACH, A
“SWING LINE LOAN”) IN ACCORDANCE WITH ANY SUCH NOTICE, NOTWITHSTANDING THAT
AFTER MAKING A REQUESTED SWING LINE LOAN, THE SUM OF THE SWING LINE LENDER’S PRO
RATA SHARE OF THE REVOLVING OUTSTANDINGS AND ALL OUTSTANDING SWING LINE LOANS,
MAY EXCEED THE SWING LINE LENDER’S PRO RATA SHARE OF THE REVOLVING COMMITMENT.
THE PROVISIONS OF THIS SECTION 2.2.4 SHALL NOT RELIEVE LENDERS OF THEIR
OBLIGATIONS TO MAKE

27


--------------------------------------------------------------------------------




REVOLVING LOANS UNDER SECTION 2.1.1; PROVIDED THAT IF THE SWING LINE LENDER
MAKES A SWING LINE LOAN PURSUANT TO ANY SUCH NOTICE, SUCH SWING LINE LOAN SHALL
BE IN LIEU OF ANY REVOLVING LOAN THAT OTHERWISE MAY BE MADE BY THE LENDERS
PURSUANT TO SUCH NOTICE. THE AGGREGATE AMOUNT OF SWING LINE LOANS OUTSTANDING
SHALL NOT EXCEED AT ANY TIME SWING LINE AVAILABILITY. UNTIL THE TERMINATION
DATE, THE COMPANY MAY FROM TIME TO TIME BORROW, REPAY AND REBORROW UNDER THIS
SECTION 2.2.4. EACH SWING LINE LOAN SHALL BE MADE PURSUANT TO A NOTICE OF
BORROWING DELIVERED BY THE COMPANY TO THE ADMINISTRATIVE AGENT IN ACCORDANCE
WITH SECTION 2.2.2. ANY SUCH NOTICE MUST BE GIVEN NO LATER THAN 2:00 P.M.,
CHICAGO TIME, ON THE BUSINESS DAY OF THE PROPOSED SWING LINE LOAN. UNLESS THE
SWING LINE LENDER HAS RECEIVED AT LEAST ONE BUSINESS DAY’S PRIOR WRITTEN NOTICE
FROM THE REQUIRED LENDERS INSTRUCTING IT NOT TO MAKE A SWING LINE LOAN, THE
SWING LINE LENDER SHALL, NOTWITHSTANDING THE FAILURE OF ANY CONDITION PRECEDENT
SET FORTH IN SECTION 12.2, BE ENTITLED TO FUND THAT SWING LINE LOAN, AND TO HAVE
SUCH LENDER MAKE REVOLVING LOANS IN ACCORDANCE WITH SECTION 2.2.4(C) OR PURCHASE
PARTICIPATING INTERESTS IN ACCORDANCE WITH SECTION 2.2.4(D). NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, EACH SWING LINE
LOAN SHALL CONSTITUTE A BASE RATE LOAN.

(B)           THE ENTIRE UNPAID BALANCE OF EACH SWING LINE LOAN AND ALL OTHER
NONCONTINGENT OBLIGATIONS SHALL BE IMMEDIATELY DUE AND PAYABLE IN FULL IN
IMMEDIATELY AVAILABLE FUNDS ON THE TERMINATION DATE IF NOT SOONER PAID IN FULL.

(C)           THE SWING LINE LENDER, AT ANY TIME AND FROM TIME TO TIME NO LESS
FREQUENTLY THAN ONCE EVERY TWO WEEKS, SHALL ON BEHALF OF THE COMPANY (AND THE
COMPANY HEREBY IRREVOCABLY AUTHORIZES THE SWING LINE LENDER TO SO ACT ON ITS
BEHALF) REQUEST EACH LENDER WITH A REVOLVING COMMITMENT (INCLUDING THE SWING
LINE LENDER) TO MAKE A REVOLVING LOAN TO THE COMPANY (WHICH SHALL BE A BASE RATE
LOAN) IN AN AMOUNT EQUAL TO THAT LENDER’S PRO RATA SHARE OF THE PRINCIPAL AMOUNT
OF ALL SWING LINE LOANS (THE “REFUNDED SWING LINE LOAN”) OUTSTANDING ON THE DATE
SUCH NOTICE IS GIVEN. UNLESS ANY OF THE EVENTS DESCRIBED IN SECTION 13.1.4 HAS
OCCURRED (IN WHICH EVENT THE PROCEDURES OF SECTION 2.2.4(D) SHALL APPLY) AND
REGARDLESS OF WHETHER THE CONDITIONS PRECEDENT SET FORTH IN THIS AGREEMENT TO
THE MAKING OF A REVOLVING LOAN ARE THEN SATISFIED, EACH LENDER SHALL DISBURSE
DIRECTLY TO THE ADMINISTRATIVE AGENT, ITS PRO RATA SHARE ON BEHALF OF THE SWING
LINE LENDER, PRIOR TO 2:00 P.M., CHICAGO TIME, IN IMMEDIATELY AVAILABLE FUNDS ON
THE DATE THAT NOTICE IS GIVEN (PROVIDED THAT SUCH NOTICE IS GIVEN BY 12:00 P.M.,
CHICAGO TIME, ON SUCH DATE). THE PROCEEDS OF THOSE REVOLVING LOANS SHALL BE
IMMEDIATELY PAID TO THE SWING LINE LENDER AND APPLIED TO REPAY THE REFUNDED
SWING LINE LOAN.

(D)           IF, PRIOR TO REFUNDING A SWING LINE LOAN WITH A REVOLVING LOAN
PURSUANT TO SECTION 2.2.4(C), ONE OF THE EVENTS DESCRIBED IN SECTION 13.1.4 HAS
OCCURRED, THEN, SUBJECT TO THE PROVISIONS OF SECTION 2.2.4(E) BELOW, EACH LENDER
SHALL, ON THE DATE SUCH REVOLVING LOAN WAS TO HAVE BEEN MADE FOR THE BENEFIT OF
THE COMPANY, PURCHASE FROM THE SWING LINE LENDER AN UNDIVIDED PARTICIPATION
INTEREST IN THE SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE OF SUCH
SWING LINE LOAN. UPON REQUEST, EACH LENDER SHALL PROMPTLY TRANSFER TO THE SWING
LINE LENDER, IN IMMEDIATELY AVAILABLE FUNDS, THE AMOUNT OF ITS PARTICIPATION
INTEREST.

28


--------------------------------------------------------------------------------


(E)           EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS IN ACCORDANCE
WITH SECTION 2.2.4(C) AND TO PURCHASE PARTICIPATION INTERESTS IN ACCORDANCE WITH
SECTION 2.2.4(D) SHALL BE ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED
BY ANY CIRCUMSTANCE, INCLUDING (I) ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE
OR OTHER RIGHT THAT SUCH LENDER MAY HAVE AGAINST THE SWING LINE LENDER, THE
COMPANY OR ANY OTHER PERSON FOR ANY REASON WHATSOEVER; (II) THE OCCURRENCE OR
CONTINUANCE OF ANY UNMATURED EVENT OF DEFAULT OR EVENT OF DEFAULT; (III) ANY
INABILITY OF THE COMPANY TO SATISFY THE CONDITIONS PRECEDENT TO BORROWING SET
FORTH IN THIS AGREEMENT AT ANY TIME OR (IV) ANY OTHER CIRCUMSTANCE, HAPPENING OR
EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING. IF AND TO THE
EXTENT ANY LENDER SHALL NOT HAVE MADE SUCH AMOUNT AVAILABLE TO THE
ADMINISTRATIVE AGENT OR THE SWING LINE LENDER, AS APPLICABLE, BY 2:00 P.M.,
CHICAGO TIME, THE AMOUNT REQUIRED PURSUANT TO SECTIONS 2.2.4(C) OR 2.2.4(D), AS
THE CASE MAY BE, ON THE BUSINESS DAY ON WHICH SUCH LENDER RECEIVES NOTICE FROM
THE ADMINISTRATIVE AGENT OF SUCH PAYMENT OR DISBURSEMENT (IT BEING UNDERSTOOD
THAT ANY SUCH NOTICE RECEIVED AFTER NOON, CHICAGO TIME, ON ANY BUSINESS DAY
SHALL BE DEEMED TO HAVE BEEN RECEIVED ON THE NEXT FOLLOWING BUSINESS DAY), SUCH
LENDER AGREES TO PAY INTEREST ON SUCH AMOUNT TO THE ADMINISTRATIVE AGENT FOR THE
SWING LINE LENDER’S ACCOUNT FORTHWITH ON DEMAND, FOR EACH DAY FROM THE DATE SUCH
AMOUNT WAS TO HAVE BEEN DELIVERED TO THE ADMINISTRATIVE AGENT TO THE DATE SUCH
AMOUNT IS PAID, AT A RATE PER ANNUM EQUAL TO (A) FOR THE FIRST THREE DAYS AFTER
DEMAND, THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT AND (B) THEREAFTER,
THE BASE RATE FROM TIME TO TIME IN EFFECT.


2.3           LETTER OF CREDIT PROCEDURES.

2.3.1        L/C Applications. The Company shall execute and deliver to the
Issuing Lender the Master Letter of Credit Agreement from time to time in
effect. The Company shall give notice to the Administrative Agent and the
Issuing Lender of the proposed issuance of each Letter of Credit on a Business
Day which is at least three Business Days (or such lesser number of days as the
Administrative Agent and the Issuing Lender shall agree in any particular
instance in their sole discretion) prior to the proposed date of issuance of
such Letter of Credit. Each such notice shall be accompanied by an L/C
Application, duly executed by the Company and in all respects satisfactory to
the Administrative Agent and the Issuing Lender, together with such other
documentation as the Administrative Agent or the Issuing Lender may request in
support thereof, it being understood that each L/C Application shall specify,
among other things, the date on which the proposed Letter of Credit is to be
issued, the expiration date of such Letter of Credit (which shall not be later
than the scheduled Termination Date (unless such Letter of Credit is Cash
Collateralized on or prior to the Termination Date and has an expiration date no
later than one hundred eighty (180) days after the scheduled Termination Date))
and whether such Letter of Credit is to be transferable in whole or in part. Any
Letter of Credit outstanding after the scheduled Termination Date which is Cash
Collateralized for the benefit of the Issuing Lender shall be the sole
responsibility of the Issuing Lender. So long as the Issuing Lender has not
received written notice that the conditions precedent set forth in Section 12
with respect to the issuance of such Letter of Credit have not been satisfied,
the Issuing Lender shall issue such Letter of Credit on the requested issuance
date. The Issuing Lender shall promptly advise the Administrative Agent of the
issuance of each Letter of Credit and of any amendment thereto, extension
thereof or event or circumstance changing the amount available for drawing

29


--------------------------------------------------------------------------------




thereunder. In the event of any inconsistency between the terms of the Master
Letter of Credit Agreement, any L/C Application and the terms of this Agreement,
the terms of this Agreement shall control.

2.3.2        Participations in Letters of Credit. Concurrently with the issuance
of each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Loan Commitment, and each such
Lender shall be deemed irrevocably and unconditionally to have purchased and
received from the Issuing Lender, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Pro Rata Share, in
such Letter of Credit and the Company’s reimbursement obligations with respect
thereto. If the Company does not pay any reimbursement obligation when due, the
Company shall be deemed to have immediately requested that the Lenders make a
Revolving Loan which is a Base Rate Loan in a principal amount equal to such
reimbursement obligations. The Administrative Agent shall promptly notify such
Lenders of such deemed request and, without the necessity of compliance with the
requirements of Section 2.2.2, Section 12.2 or otherwise such Lender shall make
available to the Administrative Agent its Pro Rata Share of such Loan. The
proceeds of such Loan shall be paid over by the Administrative Agent to the
Issuing Lender for the account of the Company in satisfaction of such
reimbursement obligations. For the purposes of this Agreement, the
unparticipated portion of each Letter of Credit shall be deemed to be the
Issuing Lender’s “participation” therein. The Issuing Lender hereby agrees, upon
request of the Administrative Agent or any Lender, to deliver to the
Administrative Agent or such Lender a list of all outstanding Letters of Credit
issued by the Issuing Lender, together with such information related thereto as
the Administrative Agent or such Lender may reasonably request.


2.3.3        REIMBURSEMENT OBLIGATIONS.

(A)           THE COMPANY HEREBY UNCONDITIONALLY AND IRREVOCABLY AGREES TO
REIMBURSE THE ISSUING LENDER FOR EACH PAYMENT OR DISBURSEMENT MADE BY THE
ISSUING LENDER UNDER ANY LETTER OF CREDIT HONORING ANY DEMAND FOR PAYMENT MADE
BY THE BENEFICIARY THEREUNDER, IN EACH CASE ON THE DATE THAT SUCH PAYMENT OR
DISBURSEMENT IS MADE; PROVIDED THAT THE COMPANY MAY, SUBJECT TO THE CONDITIONS
TO BORROWING SET FORTH HEREIN, REQUEST IN ACCORDANCE WITH SECTION 2.2 THAT SUCH
REIMBURSEMENT BE FINANCED WITH A REVOLVING LOAN OR SWING LINE LOAN IN AN
EQUIVALENT AMOUNT. ANY AMOUNT NOT REIMBURSED ON THE DATE OF SUCH PAYMENT OR
DISBURSEMENT SHALL BEAR INTEREST FROM THE DATE OF SUCH PAYMENT OR DISBURSEMENT
TO THE DATE THAT THE ISSUING LENDER IS REIMBURSED BY THE COMPANY THEREFOR,
PAYABLE ON DEMAND, AT A RATE PER ANNUM EQUAL TO THE BASE RATE FROM TIME TO TIME
IN EFFECT PLUS THE BASE RATE MARGIN FROM TIME TO TIME IN EFFECT PLUS, BEGINNING
ON THE THIRD BUSINESS DAY AFTER RECEIPT OF NOTICE FROM THE ISSUING LENDER OF
SUCH PAYMENT OR DISBURSEMENT, 2%. THE ISSUING LENDER SHALL NOTIFY THE COMPANY
AND THE ADMINISTRATIVE AGENT WHENEVER ANY DEMAND FOR PAYMENT IS MADE UNDER ANY
LETTER OF CREDIT BY THE BENEFICIARY THEREUNDER; PROVIDED THAT THE FAILURE OF THE
ISSUING LENDER TO SO NOTIFY THE COMPANY OR THE ADMINISTRATIVE AGENT SHALL NOT
AFFECT THE RIGHTS OF THE ISSUING LENDER OR THE LENDERS IN ANY MANNER WHATSOEVER.

(B)           THE COMPANY’S REIMBURSEMENT OBLIGATIONS HEREUNDER SHALL BE
IRREVOCABLE AND UNCONDITIONAL UNDER ALL CIRCUMSTANCES, INCLUDING (A) ANY LACK OF
VALIDITY OR

30


--------------------------------------------------------------------------------




ENFORCEABILITY OF ANY LETTER OF CREDIT, THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, (B) THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
ANY LOAN PARTY MAY HAVE AT ANY TIME AGAINST A BENEFICIARY NAMED IN A LETTER OF
CREDIT, ANY TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSON FOR WHOM ANY SUCH
TRANSFEREE MAY BE ACTING), THE ADMINISTRATIVE AGENT, THE ISSUING LENDER, ANY
LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH ANY LETTER OF CREDIT,
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR
ANY UNRELATED TRANSACTIONS (INCLUDING ANY UNDERLYING TRANSACTION BETWEEN ANY
LOAN PARTY AND THE BENEFICIARY NAMED IN ANY LETTER OF CREDIT), (C) THE VALIDITY,
SUFFICIENCY OR GENUINENESS OF ANY DOCUMENT WHICH THE ISSUING LENDER HAS
DETERMINED COMPLIES ON ITS FACE WITH THE TERMS OF THE APPLICABLE LETTER OF
CREDIT, EVEN IF SUCH DOCUMENT SHOULD LATER PROVE TO HAVE BEEN FORGED,
FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT THEREIN
SHALL HAVE BEEN UNTRUE OR INACCURATE IN ANY RESPECT, OR (D) THE SURRENDER OR
IMPAIRMENT OF ANY SECURITY FOR THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS
HEREOF. WITHOUT LIMITING THE FOREGOING, NO ACTION OR OMISSION WHATSOEVER BY THE
ADMINISTRATIVE AGENT OR ANY LENDER (EXCLUDING ANY LENDER IN ITS CAPACITY AS THE
ISSUING LENDER) UNDER OR IN CONNECTION WITH ANY LETTER OF CREDIT OR ANY RELATED
MATTERS SHALL RESULT IN ANY LIABILITY OF THE ADMINISTRATIVE AGENT OR ANY LENDER
TO THE COMPANY, OR RELIEVE THE COMPANY OF ANY OF ITS OBLIGATIONS HEREUNDER TO
ANY SUCH PERSON.

2.3.4        Funding by Lenders to Issuing Lender. If the Issuing Lender makes
any payment or disbursement under any Letter of Credit and (a) the Company has
not reimbursed the Issuing Lender in full for such payment or disbursement by
11:00 A.M., Chicago time, on the date of such payment or disbursement, (b) a
Revolving Loan may not be made in accordance with Section 2.3.2 or (c) any
reimbursement received by the Issuing Lender from the Company is or must be
returned or rescinded upon or during any bankruptcy or reorganization of the
Company or otherwise, each other Lender with a Revolving Loan Commitment shall
be obligated to pay to the Administrative Agent for the account of the Issuing
Lender, in full or partial payment of the purchase price of its participation in
such Letter of Credit, its Pro Rata Share of such payment or disbursement (but
no such payment shall diminish the obligations of the Company under Section
2.3.3), and, upon notice from the Issuing Lender, the Administrative Agent shall
promptly notify each other Lender thereof. Each other Lender irrevocably and
unconditionally agrees to so pay to the Administrative Agent in immediately
available funds for the Issuing Lender’s account the amount of such other
Lender’s Pro Rata Share of such payment or disbursement. If and to the extent
any Lender shall not have made such amount available to the Administrative Agent
by 2:00 P.M., Chicago time, on the Business Day on which such Lender receives
notice from the Administrative Agent of such payment or disbursement (it being
understood that any such notice received after noon, Chicago time, on any
Business Day shall be deemed to have been received on the next following
Business Day), such Lender agrees to pay interest on such amount to the
Administrative Agent for the Issuing Lender’s account forthwith on demand, for
each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible

31


--------------------------------------------------------------------------------




for the failure of any other Lender to make available to the Administrative
Agent such other Lender’s Pro Rata Share of any such payment or disbursement.

2.4           Commitments Several. The failure of any Lender to make a requested
Loan on any date shall not relieve any other Lender of its obligation (if any)
to make a Loan on such date, but no Lender shall be responsible for the failure
of any other Lender to make any Loan to be made by such other Lender.

2.5           Certain Conditions. Except as otherwise provided in Sections 2.2.4
and 2.3.4 of this Agreement, no Lender shall have an obligation to make any
Loan, or to permit the continuation of or any conversion into any LIBOR Loan,
and the Issuing Lender shall not have any obligation to issue any Letter of
Credit, if an Event of Default or Unmatured Event of Default exists.


SECTION 3.           EVIDENCING OF LOANS.

3.1           Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender and each in a face
principal amount equal to the sum of such Lender’s Revolving Loan Commitment or
the principal amount of such Lender’s Term Loans (as applicable).

3.2           Recordkeeping. The Administrative Agent, on behalf of each Lender,
shall record in its records, the date and amount of each Loan made by each
Lender, each repayment or conversion thereof and, in the case of each LIBOR
Loan, the dates on which each Interest Period for such Loan shall begin and end.
The aggregate unpaid principal amount so recorded shall be presumptive evidence
of the principal amount of the Loans owing and unpaid. The failure to so record
any such amount or any error in so recording any such amount shall not, however,
limit or otherwise affect the Obligations of the Company hereunder or under any
Note to repay the principal amount of the Loans hereunder, together with all
interest accruing thereon.


SECTION 4.           INTEREST.

4.1           Interest Rates. The Company promises to pay interest on the unpaid
principal amount of each Loan for the period commencing on the date of such Loan
until such Loan is paid in full as follows:

(A)           AT ALL TIMES WHILE SUCH LOAN IS A BASE RATE LOAN, AT A RATE PER
ANNUM EQUAL TO THE SUM OF THE BASE RATE FROM TIME TO TIME IN EFFECT PLUS THE
BASE RATE MARGIN FROM TIME TO TIME IN EFFECT; AND

(B)           AT ALL TIMES WHILE SUCH LOAN IS A LIBOR LOAN, AT A RATE PER ANNUM
EQUAL TO THE SUM OF THE LIBOR RATE APPLICABLE TO EACH INTEREST PERIOD FOR SUCH
LOAN PLUS THE LIBOR MARGIN FROM TIME TO TIME IN EFFECT;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall, at
the direction of the Required Lenders

32


--------------------------------------------------------------------------------




or at the Administrative Agent’s election, be increased by 2% (and, in the case
of Obligations not bearing interest, such Obligations shall bear interest at the
Base Rate applicable to Revolving Loans plus 2%), provided further that such
increase may thereafter be rescinded by the Required Lenders, notwithstanding
Section 15.1. Notwithstanding the foregoing, upon the occurrence of an Event of
Default under Sections 13.1.1 or 13.1.4, such increase shall occur
automatically.

4.2           Interest Payment Dates. Accrued interest on each Base Rate Loan
shall be payable in arrears on the last day of each calendar month and at
maturity. Accrued interest on each LIBOR Loan shall be payable on the last day
of each Interest Period relating to such Loan (and, in the case of a LIBOR Loan
with an Interest Period in excess of three months, accrued interest shall be
payable on the three-month anniversary of the first day of such Interest Period
and on the last day of each Interest Period), upon a prepayment of such Loan,
and at maturity. After maturity, and at any time an Event of Default exists,
accrued interest on all Loans shall be payable on demand.

4.3           Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for
each Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4           Computation of Interest. Interest shall be computed for the actual
number of days elapsed on the basis of a year of 360 days. The applicable
interest rate for each Base Rate Loan shall change simultaneously with each
change in the Base Rate.


SECTION 5.           FEES.

5.1           Non-Use Fee. The Company agrees to pay to the Administrative Agent
for the account of each Lender a non-use fee, for the period from the Closing
Date to the Termination Date, at the Non-Use Fee Rate in effect from time to
time of such Lender’s Pro Rata Share (as adjusted from time to time) of the
unused amount of the Revolving Commitment. For purposes of calculating usage
under this Section, the Revolving Commitment shall be deemed used to the extent
of the sum of Revolving Outstandings plus the aggregate principal amount of all
outstanding Swing Line Loans. Such non-use fee shall be payable in arrears on
the last day of each calendar month and on the Termination Date for any period
then ending for which such non-use fee shall not have previously been paid. The
non-use fee shall be computed for the actual number of days elapsed on the basis
of a year of 360 days.


5.2           LETTER OF CREDIT FEES.

(A)           THE COMPANY AGREES TO PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF EACH LENDER A LETTER OF CREDIT FEE FOR EACH LETTER OF CREDIT EQUAL TO
THE L/C FEE RATE IN EFFECT FROM TIME TO TIME OF SUCH LENDER’S PRO RATA SHARE (AS
ADJUSTED FROM TIME TO TIME) OF THE

33


--------------------------------------------------------------------------------




UNDRAWN AMOUNT OF SUCH LETTER OF CREDIT (COMPUTED FOR THE ACTUAL NUMBER OF DAYS
ELAPSED ON THE BASIS OF A YEAR OF 360 DAYS); PROVIDED THAT, UNLESS THE REQUIRED
LENDERS OTHERWISE CONSENT, THE RATE APPLICABLE TO EACH LETTER OF CREDIT SHALL,
AT THE DIRECTION OF THE REQUIRED LENDERS OR AT THE ADMINISTRATIVE AGENT’S
ELECTION, BE INCREASED BY 2% AT ANY TIME THAT AN EVENT OF DEFAULT EXISTS. SUCH
LETTER OF CREDIT FEE SHALL BE PAYABLE IN ARREARS ON THE LAST DAY OF EACH
CALENDAR MONTH AND ON THE TERMINATION DATE (OR SUCH LATER DATE ON WHICH SUCH
LETTER OF CREDIT EXPIRES OR IS TERMINATED) FOR THE PERIOD FROM THE DATE OF THE
ISSUANCE OF EACH LETTER OF CREDIT (OR THE LAST DAY ON WHICH THE LETTER OF CREDIT
FEE WAS PAID WITH RESPECT THERETO) TO THE DATE SUCH PAYMENT IS DUE OR, IF
EARLIER, THE DATE ON WHICH SUCH LETTER OF CREDIT EXPIRED OR WAS TERMINATED.

(B)           IN ADDITION, WITH RESPECT TO EACH LETTER OF CREDIT, THE COMPANY
AGREES TO PAY TO THE ISSUING LENDER, FOR ITS OWN ACCOUNT, (I) SUCH FEES AND
EXPENSES AS THE ISSUING LENDER CUSTOMARILY REQUIRES IN CONNECTION WITH THE
ISSUANCE, NEGOTIATION, PROCESSING AND/OR ADMINISTRATION OF LETTERS OF CREDIT IN
SIMILAR SITUATIONS AND (II) A LETTER OF CREDIT FRONTING FEE IN THE AMOUNT AND AT
THE TIMES AGREED TO BY THE COMPANY AND THE ISSUING LENDER.

5.3           Administrative Agent’s Fees. The Company agrees to pay to the
Administrative Agent such agent’s fees as are mutually agreed to from time to
time by the Company and the Administrative Agent including the fees set forth in
the Agent Fee Letter.


SECTION 6.           REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT;
PREPAYMENTS.


6.1           REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT.

6.1.1        Voluntary Reduction or Termination of the Revolving Commitment. The
Company may from time to time on at least five Business Days’ prior written
notice received by the Administrative Agent (which shall promptly advise each
Lender thereof) permanently reduce the Revolving Commitment to an amount not
less than the Revolving Outstandings plus the outstanding amount of all Swing
Line Loans. Any such reduction shall be in an amount not less than $1,000,000 or
a higher integral multiple of $100,000. Concurrently with any reduction of the
Revolving Commitment to zero, the Company shall pay all interest on the
Revolving Loans, all non-use fees and all letter of credit fees and shall Cash
Collateralize in full all obligations arising with respect to the Letters of
Credit.


6.1.2        [RESERVED]

6.1.3        All Reductions of the Revolving Commitment. All reductions of the
Revolving Commitment shall reduce the Commitments ratably among the Lenders
according to their respective Pro Rata Shares.


6.2           PREPAYMENTS.

6.2.1        Voluntary Prepayments. The Company may from time to time prepay the
Loans in whole or in part; provided that the Company shall give the
Administrative Agent (which shall promptly advise each Lender) notice thereof
not later than 11:00 A.M., Chicago

34


--------------------------------------------------------------------------------




time, on the day of such prepayment (which shall be a Business Day), specifying
the Loans to be prepaid and the date and amount of prepayment. Any such partial
prepayment shall be in an amount equal to $500,000 or a higher integral multiple
of $100,000.

6.2.2        Mandatory Prepayments.

(A)           THE COMPANY SHALL MAKE A PREPAYMENT OF THE TERM LOAN UNTIL PAID IN
FULL UPON THE OCCURRENCE OF ANY OF THE FOLLOWING (EACH A “MANDATORY PREPAYMENT
EVENT”) AT THE FOLLOWING TIMES AND IN THE FOLLOWING AMOUNTS (SUCH APPLICABLE
AMOUNTS BEING REFERRED TO AS “DESIGNATED PROCEEDS”):

(I)            CONCURRENTLY WITH THE RECEIPT BY ANY LOAN PARTY OF ANY NET CASH
PROCEEDS FROM ANY ASSET DISPOSITION, IN AN AMOUNT EQUAL TO 100% OF SUCH NET CASH
PROCEEDS.

(II)           CONCURRENTLY WITH THE RECEIPT BY ANY LOAN PARTY OF ANY NET CASH
PROCEEDS FROM ANY ISSUANCE OF CAPITAL SECURITIES OF ANY LOAN PARTY (EXCLUDING
(X) ANY ISSUANCE OF CAPITAL SECURITIES PURSUANT TO ANY EMPLOYEE OR DIRECTOR
OPTION PROGRAM, BENEFIT PLAN OR COMPENSATION PROGRAM AND (Y) ANY ISSUANCE BY A
SUBSIDIARY TO THE COMPANY OR ANOTHER SUBSIDIARY), IN AN AMOUNT EQUAL TO 100% OF
SUCH NET CASH PROCEEDS.

(III)          CONCURRENTLY WITH THE RECEIPT BY ANY LOAN PARTY OF ANY NET CASH
PROCEEDS FROM ANY ISSUANCE OF ANY DEBT OF ANY LOAN PARTY (EXCLUDING DEBT
PERMITTED BY SECTION 11.1), IN AN AMOUNT EQUAL TO 100% OF SUCH NET CASH
PROCEEDS.

(IV)          WITHIN 100 DAYS AFTER THE END OF EACH OF FISCAL YEAR 2007 AND
FISCAL YEAR 2008, IN AN AMOUNT EQUAL TO 50% OF EXCESS CASH FLOW FOR SUCH FISCAL
YEAR.

(B)           IF ON ANY DAY THE REVOLVING OUTSTANDINGS PLUS THE OUTSTANDING
AMOUNT OF THE SWING LINE LOAN EXCEEDS THE BORROWING BASE, THE COMPANY SHALL
IMMEDIATELY PREPAY REVOLVING LOANS AND/OR CASH COLLATERALIZE THE OUTSTANDING
LETTERS OF CREDIT, OR DO A COMBINATION OF THE FOREGOING, IN AN AMOUNT SUFFICIENT
TO ELIMINATE SUCH EXCESS.

(C)           IF ON ANY DAY ON WHICH THE REVOLVING COMMITMENT IS REDUCED
PURSUANT TO SECTION 6.1 THE REVOLVING OUTSTANDINGS PLUS THE OUTSTANDING AMOUNT
OF THE SWING LINE LOAN EXCEEDS THE REVOLVING COMMITMENT, THE COMPANY SHALL
IMMEDIATELY PREPAY REVOLVING LOANS OR CASH COLLATERALIZE THE OUTSTANDING LETTERS
OF CREDIT, OR DO A COMBINATION OF THE FOREGOING, IN AN AMOUNT SUFFICIENT TO
ELIMINATE SUCH EXCESS.


6.3           MANNER OF PREPAYMENTS.

6.3.1        All Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $500,000 or a higher integral multiple of $100,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include

35


--------------------------------------------------------------------------------




interest on the principal amount being repaid and shall be subject to Section
8.4. All prepayments of the Term Loan shall be applied pro rata to the remaining
installments thereof. Except as otherwise provided by this Agreement, all
principal payments in respect of the Loans (other than the Swing Line Loans)
shall be applied first, to repay outstanding Base Rate Loans and then to repay
outstanding LIBOR Rate Loans in direct order of Interest Period maturities.

If the Company is required to make a mandatory prepayment of any LIBOR Rate
Loans under Section 6.2.2 at a time when no Event of Default has occurred and is
continuing, the Company shall have the right, in lieu of making such prepayment
in full, to deposit an amount equal to such mandatory prepayment with the
Administrative Agent in a cash collateral account maintained (pursuant to
documentation reasonably satisfactory to the Administrative Agent) by the
Company with, and under the sole dominion and control of, the Administrative
Agent. Any amounts so deposited shall be held by the Administrative Agent as
Collateral for such LIBOR Rate Loans and shall be applied to the prepayment of
the applicable LIBOR Rate Loans at the earlier of the end of the current
Interest Periods applicable thereto or, at the Administrative Agent’s election,
if an Event of Default is in existence.


6.4           REPAYMENTS.

6.4.1        Revolving Loans. The Revolving Loans of each Lender shall be paid
in full and the Revolving Commitment shall terminate on the Termination Date.

6.4.2        Term Loans. The Term Loan of each Lender shall be paid in
installments equal to such Lender’s Pro Rata Share of the aggregate principal
amount of the installments of the Term Loan as follows:

Payment Date

 

 

 

Amount

 

March 31, 2007

 

$

1,875,000

 

June 30, 2007

 

$

1,875,000

 

September 30, 2007

 

$

1,875,000

 

December 31, 2007

 

$

1,875,000

 

March 31, 2008

 

$

2,000,000

 

June 30, 2008

 

$

2,000,000

 

September 30, 2008

 

$

2,000,000

 

December 31, 2008

 

$

2,000,000

 

March 31, 2009

 

$

2,125,000

 

June 30, 2009

 

$

2,125,000

 

September 30, 2009

 

$

2,125,000

 

December 31, 2009

 

$

2,125,000

 

March 31, 2010

 

$

2,125,000

 

June 30, 2010

 

$

2,125,000

 

September 30, 2010

 

$

2,125,000

 

December 31, 2010

 

$

2,125,000

 

March 31, 2011

 

$

2,250,000

 

June 30, 2011

 

$

2,250,000

 

September 30, 2011

 

$

2,250,000

 

December 31, 2011

 

$

20,750,000

 

 

36


--------------------------------------------------------------------------------




Unless sooner paid in full, the outstanding principal balance of the Term Loan
shall be paid in full on the Term Loan Maturity Date.


SECTION 7.           MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1           Making of Payments. All payments of principal or interest on the
Notes, and of all fees, shall be made by the Company to the Administrative Agent
in immediately available funds at the office specified by the Administrative
Agent not later than 1:00 p.m., Chicago time, on the date due, and shall be
applied by the Administrative Agent to the Obligations on the date received if
received prior to that hour; and funds received after that hour shall be deemed
to have been received by the Administrative Agent (and applied to the
Obligations) on the following Business Day. The Administrative Agent shall
promptly remit to each Lender its share of all such payments received in
collected funds by the Administrative Agent for the account of such Lender. All
payments under Section 8.1 shall be made by the Company directly to the Lender
entitled thereto without setoff, counterclaim or other defense.

7.2           Application of Certain Payments. So long as no Unmatured Event of
Default or Event of Default has occurred and is continuing, (a) payments
matching specific scheduled payments then due shall be applied to those
scheduled payments and (b) voluntary and mandatory prepayments shall be applied
as set forth in Sections 6.2 and 6.3. After the occurrence and during the
continuance of an Unmatured Event of Default or Event of Default, all amounts
collected or received by the Administrative Agent or any Lender as proceeds from
the sale of, or other realization upon, all or any part of the Collateral shall
be applied as the Administrative Agent shall determine in its discretion or, in
the absence of a specific determination by the Administrative Agent, as set
forth in the Guaranty and Collateral Agreement. Concurrently with each
remittance to any Lender of its share of any such payment, the Administrative
Agent shall advise such Lender as to the application of such payment.

7.3           Due Date Extension. If any payment of principal or interest with
respect to any of the Loans, or of any fees, falls due on a day which is not a
Business Day, then such due date shall be extended to the immediately following
Business Day (unless, in the case of a LIBOR Loan, such immediately following
Business Day is the first Business Day of a calendar month, in which case such
due date shall be the immediately preceding Business Day) and, in the case of
principal, additional interest shall accrue and be payable for the period of any
such extension.

7.4           Setoff. The Company, for itself and each other Loan Party, agrees
that the Administrative Agent and, with the Administrative Agent’s written
consent, each Lender have all rights of set-off and bankers’ lien provided by
applicable law, and in addition thereto, the Company, for itself and each other
Loan Party, agrees that at any time any Event of Default exists, the
Administrative Agent and, with the Administrative Agent’s written consent, each
Lender may apply to the payment of any Obligations of the Company and each other
Loan Party

37


--------------------------------------------------------------------------------




hereunder, whether or not then due, any and all balances, credits, deposits,
accounts or moneys of the Company and each other Loan Party then or thereafter
with the Administrative Agent or such Lender.

7.5           Proration of Payments. If any Lender shall obtain any payment or
other recovery (whether voluntary, involuntary, by application of offset or
otherwise, on account of (a) principal of or interest on any Loan, but excluding
(i) any payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on
any Affected Loan) or (b) its participation in any Letter of Credit) in excess
of its applicable Pro Rata Share of payments and other recoveries obtained by
all Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.


7.6           TAXES.

(A)           ALL PAYMENTS MADE BY THE COMPANY HEREUNDER OR UNDER ANY LOAN
DOCUMENTS SHALL BE MADE WITHOUT SETOFF, COUNTERCLAIM, OR OTHER DEFENSE. TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ALL PAYMENTS HEREUNDER OR UNDER THE LOAN
DOCUMENTS (INCLUDING ANY PAYMENT OF PRINCIPAL, INTEREST, OR FEES) TO, OR FOR THE
BENEFIT, OF ANY PERSON SHALL BE MADE BY THE COMPANY FREE AND CLEAR OF AND
WITHOUT DEDUCTION OR WITHHOLDING FOR, OR ACCOUNT OF, ANY TAXES NOW OR
HEREINAFTER IMPOSED BY ANY TAXING AUTHORITY.

(B)           IF THE COMPANY MAKES ANY PAYMENT HEREUNDER OR UNDER ANY LOAN
DOCUMENT IN RESPECT OF WHICH IT IS REQUIRED BY APPLICABLE LAW TO DEDUCT OR
WITHHOLD ANY TAXES, THE COMPANY SHALL INCREASE THE PAYMENT HEREUNDER OR UNDER
ANY SUCH LOAN DOCUMENT SUCH THAT AFTER THE REDUCTION FOR THE AMOUNT OF TAXES
WITHHELD (AND ANY TAXES WITHHELD OR IMPOSED WITH RESPECT TO THE ADDITIONAL
PAYMENTS REQUIRED UNDER THIS SECTION 7.6(B)), THE AMOUNT PAID TO THE LENDERS OR
THE ADMINISTRATIVE AGENT EQUALS THE AMOUNT THAT WAS PAYABLE HEREUNDER OR UNDER
ANY SUCH LOAN DOCUMENT WITHOUT REGARD TO THIS SECTION 7.6(B). TO THE EXTENT THE
COMPANY WITHHOLDS ANY TAXES ON PAYMENTS HEREUNDER OR UNDER ANY LOAN DOCUMENT,
THE COMPANY SHALL PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT TAXING AUTHORITY
WITHIN THE TIME ALLOWED FOR PAYMENT UNDER APPLICABLE LAW AND SHALL DELIVER TO
THE ADMINISTRATIVE AGENT WITHIN 30 DAYS AFTER IT HAS MADE PAYMENT TO SUCH
AUTHORITY A RECEIPT ISSUED BY SUCH AUTHORITY (OR OTHER EVIDENCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT) EVIDENCING THE PAYMENT OF ALL AMOUNTS SO REQUIRED TO
BE DEDUCTED OR WITHHELD FROM SUCH PAYMENT.

(C)           IF ANY LENDER OR THE ADMINISTRATIVE AGENT IS REQUIRED BY LAW TO
MAKE ANY PAYMENTS OF ANY TAXES ON OR IN RELATION TO ANY AMOUNTS RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR ANY TAX IS ASSESSED
AGAINST A LENDER OR THE ADMINISTRATIVE AGENT WITH RESPECT TO AMOUNTS RECEIVED OR
RECEIVABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, THE COMPANY WILL
INDEMNIFY SUCH PERSON AGAINST (I) SUCH TAX (AND ANY

38


--------------------------------------------------------------------------------




REASONABLE COUNSEL FEES AND EXPENSES ASSOCIATED WITH SUCH TAX) AND (II) ANY
TAXES IMPOSED AS A RESULT OF THE RECEIPT OF THE PAYMENT UNDER THIS SECTION
7.6(C). A CERTIFICATE PREPARED IN GOOD FAITH AS TO THE AMOUNT OF SUCH PAYMENT BY
SUCH LENDER OR THE ADMINISTRATIVE AGENT SHALL, ABSENT MANIFEST ERROR, BE FINAL,
CONCLUSIVE, AND BINDING ON ALL PARTIES.

(D)           (I) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH LENDER THAT IS
NOT A UNITED STATES PERSON WITHIN THE MEANING OF CODE SECTION 7701(A)(30) (A
“NON-U.S. PARTICIPANT”) SHALL DELIVER TO THE COMPANY AND THE ADMINISTRATIVE
AGENT ON OR PRIOR TO THE CLOSING DATE (OR IN THE CASE OF A LENDER THAT IS AN
ASSIGNEE, ON THE DATE OF SUCH ASSIGNMENT TO SUCH LENDER) TWO ACCURATE AND
COMPLETE ORIGINAL SIGNED COPIES OF IRS FORM W-8BEN, W-8ECI, OR W-8IMY (OR ANY
SUCCESSOR OR OTHER APPLICABLE FORM PRESCRIBED BY THE IRS) CERTIFYING TO SUCH
LENDER’S ENTITLEMENT TO A COMPLETE EXEMPTION FROM, OR A REDUCED RATE IN, UNITED
STATES WITHHOLDING TAX ON INTEREST PAYMENTS TO BE MADE HEREUNDER OR ANY LOAN. IF
A LENDER THAT IS A NON-U.S. PARTICIPANT IS CLAIMING A COMPLETE EXEMPTION FROM
WITHHOLDING ON INTEREST PURSUANT TO CODE SECTIONS 871(H) OR 881(C), THE LENDER
SHALL DELIVER (ALONG WITH TWO ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF
IRS FORM W-8BEN) A CERTIFICATE IN FORM AND SUBSTANCE REASONABLY ACCEPTABLE TO
ADMINISTRATIVE AGENT (ANY SUCH CERTIFICATE, A “WITHHOLDING CERTIFICATE”). IN
ADDITION, EACH LENDER THAT IS A NON-U.S. PARTICIPANT AGREES THAT FROM TIME TO
TIME AFTER THE CLOSING DATE, (OR IN THE CASE OF A LENDER THAT IS AN ASSIGNEE,
AFTER THE DATE OF THE ASSIGNMENT TO SUCH LENDER), WHEN A LAPSE IN TIME (OR
CHANGE IN CIRCUMSTANCES OCCURS) RENDERS THE PRIOR CERTIFICATES HEREUNDER
OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, SUCH LENDER SHALL, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, DELIVER TO THE COMPANY AND THE ADMINISTRATIVE
AGENT TWO NEW AND ACCURATE AND COMPLETE ORIGINAL SIGNED COPIES OF AN IRS FORM
W-8BEN, W-8ECI, OR W-8IMY (OR ANY SUCCESSOR OR OTHER APPLICABLE FORMS PRESCRIBED
BY THE IRS), AND IF APPLICABLE, A NEW WITHHOLDING CERTIFICATE, TO CONFIRM OR
ESTABLISH THE ENTITLEMENT OF SUCH LENDER OR THE ADMINISTRATIVE AGENT TO AN
EXEMPTION FROM, OR REDUCTION IN, UNITED STATES WITHHOLDING TAX ON INTEREST
PAYMENTS TO BE MADE HEREUNDER OR ANY LOAN.

(II)           EACH LENDER THAT IS NOT A NON-U.S. PARTICIPANT (OTHER THAN ANY
SUCH LENDER WHICH IS TAXED AS A CORPORATION FOR U.S. FEDERAL INCOME TAX
PURPOSES) SHALL PROVIDE TWO PROPERLY COMPLETED AND DULY EXECUTED COPIES OF IRS
FORM W-9 (OR ANY SUCCESSOR OR OTHER APPLICABLE FORM) TO THE COMPANY AND THE
ADMINISTRATIVE AGENT CERTIFYING THAT SUCH LENDER IS EXEMPT FROM UNITED STATES
BACKUP WITHHOLDING TAX. TO THE EXTENT THAT A FORM PROVIDED PURSUANT TO THIS
SECTION 7.6(D)(II) IS RENDERED OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECTS
AS RESULT OF CHANGE IN CIRCUMSTANCES WITH RESPECT TO THE STATUS OF A LENDER,
SUCH LENDER SHALL, TO THE EXTENT PERMITTED BY APPLICABLE LAW, DELIVER TO THE
COMPANY AND THE ADMINISTRATIVE AGENT REVISED FORMS NECESSARY TO CONFIRM OR
ESTABLISH THE ENTITLEMENT TO SUCH LENDER’S OR AGENT’S EXEMPTION FROM UNITED
STATES BACKUP WITHHOLDING TAX.

(III)          THE COMPANY SHALL NOT BE REQUIRED TO PAY ADDITIONAL AMOUNTS TO A
LENDER, OR INDEMNIFY ANY LENDER, UNDER THIS SECTION 7.6 TO THE EXTENT THAT SUCH
OBLIGATIONS WOULD NOT HAVE ARISEN BUT FOR THE FAILURE OF SUCH LENDER TO COMPLY
WITH SECTION 7.6(D).

39


--------------------------------------------------------------------------------


(IV)          EACH LENDER AGREES TO INDEMNIFY THE ADMINISTRATIVE AGENT AND HOLD
THE ADMINISTRATIVE AGENT HARMLESS FOR THE FULL AMOUNT OF ANY AND ALL PRESENT OR
FUTURE TAXES AND RELATED LIABILITIES (INCLUDING PENALTIES, INTEREST, ADDITIONS
TO TAX AND EXPENSES, AND ANY TAXES IMPOSED BY ANY JURISDICTION ON AMOUNTS
PAYABLE TO THE ADMINISTRATIVE AGENT UNDER THIS SECTION 7.6) WHICH ARE IMPOSED ON
OR WITH RESPECT TO PRINCIPAL, INTEREST OR FEES PAYABLE TO SUCH LENDER HEREUNDER
AND WHICH ARE NOT PAID BY THE COMPANY PURSUANT TO THIS SECTION 7.6, WHETHER OR
NOT SUCH TAXES OR RELATED LIABILITIES WERE CORRECTLY OR LEGALLY ASSERTED. THIS
INDEMNIFICATION SHALL BE MADE WITHIN 30 DAYS FROM THE DATE THE ADMINISTRATIVE
AGENT MAKES WRITTEN DEMAND THEREFOR.


SECTION 8.           INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.


8.1           INCREASED COSTS.

(A)           IF, AFTER THE DATE HEREOF, THE ADOPTION OF, OR ANY CHANGE IN, ANY
APPLICABLE LAW, RULE OR REGULATION, OR ANY CHANGE IN THE INTERPRETATION OR
ADMINISTRATION OF ANY APPLICABLE LAW, RULE OR REGULATION BY ANY GOVERNMENTAL
AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH THE INTERPRETATION OR
ADMINISTRATION THEREOF, OR COMPLIANCE BY ANY LENDER WITH ANY REQUEST OR
DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY: (I) SHALL IMPOSE, MODIFY OR DEEM APPLICABLE
ANY RESERVE (INCLUDING ANY RESERVE IMPOSED BY THE FRB, BUT EXCLUDING ANY RESERVE
INCLUDED IN THE DETERMINATION OF THE LIBOR RATE PURSUANT TO SECTION 4), SPECIAL
DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE
ACCOUNT OF, OR CREDIT EXTENDED BY ANY LENDER; OR (II) SHALL IMPOSE ON ANY LENDER
ANY OTHER CONDITION AFFECTING ITS LIBOR LOANS, ITS NOTE OR ITS OBLIGATION TO
MAKE LIBOR LOANS; AND THE RESULT OF ANYTHING DESCRIBED IN CLAUSES (I) AND (II)
ABOVE IS TO INCREASE THE COST TO (OR TO IMPOSE A COST ON) SUCH LENDER (OR ANY
LIBOR OFFICE OF SUCH LENDER) OF MAKING OR MAINTAINING ANY LIBOR LOAN, OR TO
REDUCE THE AMOUNT OF ANY SUM RECEIVED OR RECEIVABLE BY SUCH LENDER (OR ITS LIBOR
OFFICE) UNDER THIS AGREEMENT OR UNDER ITS NOTE WITH RESPECT THERETO, THEN UPON
DEMAND BY SUCH LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING
FORTH THE BASIS FOR SUCH DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN
REASONABLE DETAIL, A COPY OF WHICH SHALL BE FURNISHED TO THE ADMINISTRATIVE
AGENT), THE COMPANY SHALL PAY DIRECTLY TO SUCH LENDER SUCH ADDITIONAL AMOUNT AS
WILL COMPENSATE SUCH LENDER FOR SUCH INCREASED COST OR SUCH REDUCTION, SO LONG
AS SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS 180 DAYS PRIOR TO THE
DATE ON WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.

(B)           IF ANY LENDER SHALL REASONABLY DETERMINE THAT ANY CHANGE IN, OR
THE ADOPTION OR PHASE-IN OF, ANY APPLICABLE LAW, RULE OR REGULATION REGARDING
CAPITAL ADEQUACY, OR ANY CHANGE IN THE INTERPRETATION OR ADMINISTRATION THEREOF
BY ANY GOVERNMENTAL AUTHORITY, CENTRAL BANK OR COMPARABLE AGENCY CHARGED WITH
THE INTERPRETATION OR ADMINISTRATION THEREOF, OR THE COMPLIANCE BY ANY LENDER OR
ANY PERSON CONTROLLING SUCH LENDER WITH ANY REQUEST OR DIRECTIVE REGARDING
CAPITAL ADEQUACY (WHETHER OR NOT HAVING THE FORCE OF LAW) OF ANY SUCH AUTHORITY,
CENTRAL BANK OR COMPARABLE AGENCY, HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR SUCH CONTROLLING PERSON’S CAPITAL AS A
CONSEQUENCE OF SUCH LENDER’S OBLIGATIONS HEREUNDER OR UNDER ANY LETTER OF CREDIT
TO A LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH

40


--------------------------------------------------------------------------------




CONTROLLING PERSON COULD HAVE ACHIEVED BUT FOR SUCH CHANGE, ADOPTION, PHASE-IN
OR COMPLIANCE (TAKING INTO CONSIDERATION SUCH LENDER’S OR SUCH CONTROLLING
PERSON’S POLICIES WITH RESPECT TO CAPITAL ADEQUACY) BY AN AMOUNT DEEMED BY SUCH
LENDER OR SUCH CONTROLLING PERSON TO BE MATERIAL, THEN FROM TIME TO TIME, UPON
DEMAND BY SUCH LENDER (WHICH DEMAND SHALL BE ACCOMPANIED BY A STATEMENT SETTING
FORTH THE BASIS FOR SUCH DEMAND AND A CALCULATION OF THE AMOUNT THEREOF IN
REASONABLE DETAIL, A COPY OF WHICH SHALL BE FURNISHED TO THE ADMINISTRATIVE
AGENT), THE COMPANY SHALL PAY TO SUCH LENDER SUCH ADDITIONAL AMOUNT AS WILL
COMPENSATE SUCH LENDER OR SUCH CONTROLLING PERSON FOR SUCH REDUCTION SO LONG AS
SUCH AMOUNTS HAVE ACCRUED ON OR AFTER THE DAY WHICH IS 180 DAYS PRIOR TO THE
DATE ON WHICH SUCH LENDER FIRST MADE DEMAND THEREFOR.

8.2           Basis for Determining Interest Rate Inadequate or Unfair. If:

(A)           THE ADMINISTRATIVE AGENT REASONABLY DETERMINES (WHICH
DETERMINATION SHALL BE BINDING AND CONCLUSIVE ON THE COMPANY) THAT BY REASON OF
CIRCUMSTANCES AFFECTING THE INTERBANK LIBOR MARKET ADEQUATE AND REASONABLE MEANS
DO NOT EXIST FOR ASCERTAINING THE APPLICABLE LIBOR RATE; OR

(B)           THE REQUIRED LENDERS ADVISE THE ADMINISTRATIVE AGENT THAT THE
LIBOR RATE AS DETERMINED BY THE ADMINISTRATIVE AGENT WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAINTAINING OR FUNDING LIBOR LOANS
FOR SUCH INTEREST PERIOD (TAKING INTO ACCOUNT ANY AMOUNT TO WHICH SUCH LENDERS
MAY BE ENTITLED UNDER SECTION 8.1) OR THAT THE MAKING OR FUNDING OF LIBOR LOANS
HAS BECOME IMPRACTICABLE AS A RESULT OF AN EVENT OCCURRING AFTER THE DATE OF
THIS AGREEMENT WHICH IN THE OPINION OF SUCH LENDERS MATERIALLY AFFECTS SUCH
LOANS;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make or convert any Base Rate Loans into LIBOR Loans and (ii)
on the last day of the current Interest Period for each LIBOR Loan, such Loan
shall, unless then repaid in full, automatically convert to a Base Rate Loan.

8.3           Changes in Law Rendering LIBOR Loans Unlawful. If any change in,
or the adoption of any new, law or regulation, or any change in the
interpretation of any applicable law or regulation by any governmental or other
regulatory body charged with the administration thereof, should make it (or in
the good faith judgment of any Lender cause a substantial question as to whether
it is) unlawful for any Lender to make, maintain or fund LIBOR Loans, then such
Lender shall promptly notify each of the other parties hereto and, so long as
such circumstances shall continue, (a) such Lender shall have no obligation to
make or convert any Base Rate Loan into a LIBOR Loan (but shall make Base Rate
Loans concurrently with the making of or conversion of Base Rate Loans into
LIBOR Loans by the Lenders which are not so affected, in each case in an amount
equal to the amount of LIBOR Loans which would be made or converted into by such
Lender at such time in the absence of such circumstances) and (b) on the last
day of the current Interest Period for each LIBOR Loan of such Lender (or, in
any event, on such earlier date as may be required by the relevant law,
regulation or interpretation), such LIBOR

41


--------------------------------------------------------------------------------




Loan shall, unless then repaid in full, automatically convert to a Base Rate
Loan. Each Base Rate Loan made by a Lender which, but for the circumstances
described in the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”)
shall remain outstanding for the period corresponding to the Group of LIBOR
Loans of which such Affected Loan would be a part absent such circumstances.

8.4           Funding Losses. The Company hereby agrees that upon demand by any
Lender (which demand shall be accompanied by a statement setting forth the basis
for the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
loss or expense which such Lender may sustain or incur (including any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any LIBOR Loan), as
reasonably determined by such Lender, as a result of (a) any payment, prepayment
or conversion of any LIBOR Loan of such Lender on a date other than the last day
of an Interest Period for such Loan (including any conversion pursuant to
Section 8.3) or (b) any failure of the Company to borrow, convert or continue
any Loan on a date specified therefor in a notice of borrowing, conversion or
continuation pursuant to this Agreement. For this purpose, all notices to the
Administrative Agent pursuant to this Agreement shall be deemed to be
irrevocable.

8.5           Right of Lenders to Fund through Other Offices. Each Lender may,
if it so elects, fulfill its commitment as to any LIBOR Loan by causing a
foreign branch or Affiliate of such Lender to make such Loan; provided that in
such event for the purposes of this Agreement such Loan shall be deemed to have
been made by such Lender and the obligation of the Company to repay such Loan
shall nevertheless be to such Lender and shall be deemed held by it, to the
extent of such Loan, for the account of such branch or Affiliate.

8.6           Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of its Loans in any manner it
sees fit, it being understood, however, that for the purposes of this Agreement
all determinations hereunder shall be made as if such Lender had actually funded
and maintained each LIBOR Loan during each Interest Period for such Loan through
the purchase of deposits having a maturity corresponding to such Interest Period
and bearing an interest rate equal to the LIBOR Rate for such Interest Period.


8.7           MITIGATION OF CIRCUMSTANCES; REPLACEMENT OF LENDERS.

(A)           EACH LENDER SHALL PROMPTLY NOTIFY THE COMPANY AND THE
ADMINISTRATIVE AGENT OF ANY EVENT OF WHICH IT HAS KNOWLEDGE WHICH WILL RESULT
IN, AND WILL USE REASONABLE COMMERCIAL EFFORTS AVAILABLE TO IT (AND NOT, IN SUCH
LENDER’S SOLE JUDGMENT, OTHERWISE DISADVANTAGEOUS TO SUCH LENDER) TO MITIGATE OR
AVOID, (I) ANY OBLIGATION BY THE COMPANY TO PAY ANY AMOUNT PURSUANT TO SECTIONS
7.6 OR 8.1 OR (II) THE OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN SECTIONS 8.2
OR 8.3 (AND, IF ANY LENDER HAS GIVEN NOTICE OF ANY SUCH EVENT DESCRIBED IN
CLAUSE (I) OR (II) ABOVE AND THEREAFTER SUCH EVENT CEASES TO EXIST, SUCH LENDER
SHALL PROMPTLY SO NOTIFY THE COMPANY AND THE ADMINISTRATIVE AGENT). WITHOUT
LIMITING THE FOREGOING, EACH LENDER WILL DESIGNATE A DIFFERENT FUNDING OFFICE IF
SUCH DESIGNATION WILL AVOID (OR REDUCE THE COST TO THE

42


--------------------------------------------------------------------------------




COMPANY OF) ANY EVENT DESCRIBED IN CLAUSE (I) OR (II) ABOVE AND SUCH DESIGNATION
WILL NOT, IN SUCH LENDER’S SOLE JUDGMENT, BE OTHERWISE DISADVANTAGEOUS TO SUCH
LENDER.

(B)           IF THE COMPANY BECOMES OBLIGATED TO PAY ADDITIONAL AMOUNTS TO ANY
LENDER PURSUANT TO SECTIONS 7.6 OR 8.1, OR ANY LENDER GIVES NOTICE OF THE
OCCURRENCE OF ANY CIRCUMSTANCES DESCRIBED IN SECTIONS 8.2 OR 8.3, THE COMPANY
MAY DESIGNATE ANOTHER BANK WHICH IS ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND
THE ISSUING LENDER IN THEIR REASONABLE DISCRETION (SUCH OTHER BANK BEING CALLED
A “REPLACEMENT LENDER”) TO PURCHASE THE LOANS OF SUCH LENDER AND SUCH LENDER’S
RIGHTS HEREUNDER, WITHOUT RECOURSE TO OR WARRANTY BY, OR EXPENSE TO, SUCH
LENDER, FOR A PURCHASE PRICE EQUAL TO THE OUTSTANDING PRINCIPAL AMOUNT OF THE
LOANS PAYABLE TO SUCH LENDER PLUS ANY ACCRUED BUT UNPAID INTEREST ON SUCH LOANS
AND ALL ACCRUED BUT UNPAID FEES OWED TO SUCH LENDER AND ANY OTHER AMOUNTS
PAYABLE TO SUCH LENDER UNDER THIS AGREEMENT, AND TO ASSUME ALL THE OBLIGATIONS
OF SUCH LENDER HEREUNDER, AND, UPON SUCH PURCHASE AND ASSUMPTION (PURSUANT TO AN
ASSIGNMENT AGREEMENT), SUCH LENDER SHALL NO LONGER BE A PARTY HERETO OR HAVE ANY
RIGHTS HEREUNDER (OTHER THAN RIGHTS WITH RESPECT TO INDEMNITIES AND SIMILAR
RIGHTS APPLICABLE TO SUCH LENDER PRIOR TO THE DATE OF SUCH PURCHASE AND
ASSUMPTION) AND SHALL BE RELIEVED FROM ALL OBLIGATIONS TO THE COMPANY HEREUNDER,
AND THE REPLACEMENT LENDER SHALL SUCCEED TO THE RIGHTS AND OBLIGATIONS OF SUCH
LENDER HEREUNDER.

8.8           Conclusiveness of Statements; Survival of Provisions.
Determinations and statements of any Lender pursuant to Sections 8.1, 8.2, 8.3
or 8.4 shall be conclusive absent demonstrable error. Lenders may use reasonable
averaging and attribution methods in determining compensation under Sections 8.1
and 8.4, and the provisions of such Sections shall survive repayment of the
Obligations, cancellation of any Notes, expiration or termination of the Letters
of Credit and termination of this Agreement.


SECTION 9.           REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that, both before and after giving effect to the Related
Transactions:

9.1           Organization. Each Loan Party is validly existing and in good
standing under the laws of its jurisdiction of organization; and each Loan Party
is duly qualified to do business in each jurisdiction where, because of the
nature of its activities or properties, such qualification is required, except
for such jurisdictions where the failure to so qualify would not have a Material
Adverse Effect.

9.2           Authorization; No Conflict. Each Loan Party is duly authorized to
execute and deliver each Loan Document to which it is a party, the Company is
duly authorized to borrow monies hereunder and each Loan Party is duly
authorized to perform its Obligations under each Loan Document to which it is a
party. The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party, and the borrowings by the Company hereunder, do
not and will not (a) require any consent or approval of any governmental agency
or authority (other than any consent or approval which has been obtained and is
in full force and

43


--------------------------------------------------------------------------------




effect), (b) conflict with (i) any provision of law, (ii) the charter, by-laws
or other organizational documents of any Loan Party or (iii) any agreement,
indenture, instrument or other document, or any judgment, order or decree, which
is binding upon any Loan Party or any of their respective properties or (c)
require, or result in, the creation or imposition of any Lien on any asset of
any Loan Party (other than Liens in favor of the Administrative Agent created
pursuant to the Collateral Documents).

9.3           Validity and Binding Nature. Each of this Agreement and each other
Loan Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4           Financial Condition. The audited consolidated financial statements
of the Business as at December 31, 2003, December 31, 2004 and December 31,
2005, respectively, and the unaudited consolidated financial statements of the
Business as at March 31, 2006, copies of each of which have been delivered to
each Lender, were prepared in accordance with GAAP (subject, in the case of such
unaudited statements, to the absence of footnotes and to normal year-end
adjustments) and present fairly the consolidated financial condition of the
Business as at such dates and the results of its operations for the periods then
ended.

9.5           No Material Adverse Change. Since December 31, 2005, there has
been no material adverse change in the Business or, after giving effect to the
Related Transactions, in the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole.

9.6           Litigation and Contingent Liabilities. No litigation (including
derivative actions), arbitration proceeding or governmental investigation or
proceeding is pending or, to the Company’s knowledge, threatened against any
Loan Party which, if adversely determined, might reasonably be expected to have
a Material Adverse Effect, except as set forth in Schedule 9.6. Other than any
liability incident to such litigation or proceedings, no Loan Party has any
material contingent liabilities not listed on Schedule 9.6 or permitted by
Section 11.1.

9.7           Ownership of Properties; Liens. Each Loan Party owns good and, in
the case of real property, marketable title to all of its properties and assets,
real and personal, tangible and intangible, of any nature whatsoever (including
patents, trademarks, trade names, service marks and copyrights), free and clear
of all Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like) except as permitted
by Section 11.2.

9.8           Equity Ownership; Subsidiaries. All issued and outstanding Capital
Securities of each Loan Party are duly authorized and validly issued, fully
paid, non-assessable, and free and clear of all Liens other than those in favor
of the Administrative Agent, and such securities were issued in compliance with
all applicable state and federal laws concerning the issuance of securities,
except where the failure to so comply would not have a Material Adverse Effect.
Schedule 9.8 sets forth the authorized Capital Securities of each Loan Party as
of the Closing

44


--------------------------------------------------------------------------------




Date. All of the issued and outstanding Capital Securities of the Company are
owned by Parent, and all of the issued and outstanding Capital Securities of
each Wholly-Owned Subsidiary is, directly or indirectly, owned by the Company.
There are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Securities of any Loan Party.


9.9           PENSION PLANS.

(A)           THE UNFUNDED LIABILITY OF ALL PENSION PLANS DOES NOT IN THE
AGGREGATE EXCEED THE GREATER OF (I) TWENTY PERCENT OF THE TOTAL PLAN LIABILITY
FOR ALL SUCH PENSION PLANS AND (II) $5,000,000. EACH PENSION PLAN COMPLIES IN
ALL MATERIAL RESPECTS WITH ALL APPLICABLE REQUIREMENTS OF LAW AND REGULATIONS.
NO CONTRIBUTION FAILURE UNDER SECTION 412 OF THE CODE, SECTION 302 OF ERISA OR
THE TERMS OF ANY PENSION PLAN HAS OCCURRED WITH RESPECT TO ANY PENSION PLAN,
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA, OR OTHERWISE TO
HAVE A MATERIAL ADVERSE EFFECT. THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF
COMPANY, THREATENED, CLAIMS, ACTIONS, INVESTIGATIONS OR LAWSUITS AGAINST ANY
PENSION PLAN, ANY FIDUCIARY OF ANY PENSION PLAN, OR COMPANY OR OTHER ANY MEMBER
OF THE CONTROLLED GROUP WITH RESPECT TO A PENSION PLAN OR A MULTIEMPLOYER
PENSION PLAN WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT. NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS
ENGAGED IN ANY PROHIBITED TRANSACTION (AS DEFINED IN SECTION 4975 OF THE CODE OR
SECTION 406 OF ERISA) IN CONNECTION WITH ANY PENSION PLAN OR MULTIEMPLOYER
PENSION PLAN WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT. WITHIN THE PAST FIVE YEARS, NEITHER THE COMPANY NOR ANY OTHER MEMBER OF
THE CONTROLLED GROUP HAS ENGAGED IN A TRANSACTION WHICH RESULTED IN A PENSION
PLAN WITH AN UNFUNDED LIABILITY BEING TRANSFERRED OUT OF THE CONTROLLED GROUP,
WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. NO
TERMINATION EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR WITH RESPECT
TO ANY PENSION PLAN, WHICH COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

(B)           ALL CONTRIBUTIONS (IF ANY) HAVE BEEN MADE TO ANY MULTIEMPLOYER
PENSION PLAN THAT ARE REQUIRED TO BE MADE BY THE COMPANY OR ANY OTHER MEMBER OF
THE CONTROLLED GROUP UNDER THE TERMS OF THE PLAN OR OF ANY COLLECTIVE BARGAINING
AGREEMENT OR BY APPLICABLE LAW; NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE
CONTROLLED GROUP HAS WITHDRAWN OR PARTIALLY WITHDRAWN FROM ANY MULTIEMPLOYER
PENSION PLAN, INCURRED ANY WITHDRAWAL LIABILITY WITH RESPECT TO ANY SUCH PLAN OR
RECEIVED NOTICE OF ANY CLAIM OR DEMAND FOR WITHDRAWAL LIABILITY OR PARTIAL
WITHDRAWAL LIABILITY FROM ANY SUCH PLAN, AND NO CONDITION HAS OCCURRED WHICH, IF
CONTINUED, COULD RESULT IN A WITHDRAWAL OR PARTIAL WITHDRAWAL FROM ANY SUCH
PLAN; AND NEITHER THE COMPANY NOR ANY OTHER MEMBER OF THE CONTROLLED GROUP HAS
RECEIVED ANY NOTICE THAT ANY MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION,
THAT INCREASED CONTRIBUTIONS MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN
BENEFITS OR THE IMPOSITION OF ANY EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN
FUNDED AT A RATE LESS THAN THAT REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY
SUCH PLAN IS OR MAY BE TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BECOME
INSOLVENT.

9.10         Investment Company Act. No Loan Party is an “investment company” or
a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

45


--------------------------------------------------------------------------------


9.11         Public Utility Holding Company Act. No Loan Party is a “holding
company”, or a “subsidiary company” of a “holding company,” or an “affiliate” of
a “holding company” or of a “subsidiary company” of a “holding company,” within
the meaning of the Public Utility Holding Company Act of 1935.

9.12         Regulation U. The Company is not engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.

9.13         Taxes. Each Loan Party has timely filed all tax returns and reports
required by law to have been filed by it and has paid all taxes and governmental
charges due and payable with respect to such return, except any such taxes or
charges which are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. The Loan Parties have made adequate reserves on
their books and records in accordance with GAAP for all taxes that have accrued
but which are not yet due and payable. No Loan Party has participated in any
transaction that relates to a year of the taxpayer (which is still open under
the applicable statute of limitations) which is a “reportable transaction”
within the meaning of Treasury Regulation Section 1.6011-4(b)(2) (irrespective
of the date when the transaction was entered into).

9.14         Solvency, etc. On the Closing Date, and immediately prior to and
after giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to each Loan Party,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP, (b)
the present fair saleable value of its assets is not less than the amount that
will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to pay its debts and other liabilities
(including disputed, contingent and unliquidated liabilities) as they mature in
the normal course of business, (d) it does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature and (e) it is not engaged in business or a transaction,
and is not about to engage in business or a transaction, for which its property
would constitute unreasonably small capital.

9.15         Environmental Matters. The on-going operations of each Loan Party
comply in all respects with all Environmental Laws, except such non-compliance
which could not (if enforced in accordance with applicable law) reasonably be
expected to result, either individually or in the aggregate, in a Material
Adverse Effect. Each Loan Party has obtained, and maintained in good standing,
all licenses, permits, authorizations, registrations and other approvals
required under any Environmental Law and required for their respective ordinary
course operations, and for their reasonably anticipated future operations, and
each Loan Party is in compliance with all terms and conditions thereof, except
where the failure to do so could not reasonably be expected to result in
material liability to any Loan Party and could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Loan Party or any of its properties or operations is subject to, or
reasonably anticipates the issuance of, any written order from or agreement with
any Federal, state or local governmental authority, nor subject to any

46


--------------------------------------------------------------------------------




judicial or docketed administrative or other proceeding, respecting any
Environmental Law, Environmental Claim or Hazardous Substance. There are no
Hazardous Substances or other conditions or circumstances existing with respect
to any property, arising from operations prior to the Closing Date, or relating
to any waste disposal, of any Loan Party that would reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect.
No Loan Party has any underground storage tanks that are not properly registered
or permitted under applicable Environmental Laws or that at any time have
released, leaked, disposed of or otherwise discharged Hazardous Substances.

9.16         Insurance. Set forth on Schedule 9.16 is a complete and accurate
summary of the property and casualty insurance program of the Loan Parties as of
the Closing Date (including the names of all insurers, policy numbers,
expiration dates, amounts and types of coverage, annual premiums, exclusions,
deductibles, self-insured retention, and a description in reasonable detail of
any self-insurance program, retrospective rating plan, fronting arrangement or
other risk assumption arrangement involving any Loan Party). Each Loan Party and
its properties are, to such Loan Party’s knowledge, insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Loan Parties operate.

9.17         Real Property. Set forth on Schedule 9.17 is a complete and
accurate list, as of the Closing Date, of the address of all real property owned
or leased by any Loan Party, together with, in the case of leased property, the
name and mailing address of the lessor of such property.

9.18         Information. All written information heretofore or
contemporaneously herewith furnished by any Loan Party to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by the
Administrative Agent and the Lenders that any projections and forecasts provided
by the Company are based on good faith estimates and assumptions believed by the
Company to be reasonable as of the date of the applicable projections or
assumptions and that actual results during the period or periods covered by any
such projections and forecasts may materially differ from projected or
forecasted results).

9.19         Intellectual Property. Each Loan Party owns and possesses or has a
license or other right to use all patents, patent rights, trademarks, trademark
rights, trade names, trade name rights, service marks, service mark rights and
copyrights as are necessary for the conduct of the businesses of the Loan
Parties, without any infringement upon rights of others which could reasonably
be expected to have a Material Adverse Effect.

47


--------------------------------------------------------------------------------




9.20         Burdensome Obligations. No Loan Party is a party to any agreement
or contract or subject to any restriction contained in its organizational
documents which could reasonably be expected to have a Material Adverse Effect.

9.21         Labor Matters. Except as set forth on Schedule 9.21, no Loan Party
is subject to any labor or collective bargaining agreement. There are no
existing or threatened strikes, lockouts or other labor disputes involving any
Loan Party that singly or in the aggregate could reasonably be expected to have
a Material Adverse Effect. Hours worked by and payment made to employees of the
Loan Parties are not in violation of the Fair Labor Standards Act or any other
applicable law, rule or regulation dealing with such matters.

9.22         No Default. No Event of Default or Unmatured Event of Default
exists or would result from the incurrence by any Loan Party of any Debt
hereunder or under any other Loan Document.


9.23         RELATED AGREEMENTS, ETC.

(A)           THE COMPANY HAS HERETOFORE FURNISHED THE ADMINISTRATIVE AGENT A
TRUE AND CORRECT COPY OF THE RELATED AGREEMENTS.

(B)           EACH LOAN PARTY AND, TO THE COMPANY’S KNOWLEDGE, EACH OTHER PARTY
TO THE RELATED AGREEMENTS, HAS DULY TAKEN ALL NECESSARY CORPORATE, PARTNERSHIP
OR OTHER ORGANIZATIONAL ACTION TO AUTHORIZE THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE RELATED AGREEMENTS AND THE CONSUMMATION OF TRANSACTIONS
CONTEMPLATED THEREBY.

(C)           THE RELATED TRANSACTIONS WILL COMPLY WITH ALL APPLICABLE LEGAL
REQUIREMENTS, AND ALL NECESSARY GOVERNMENTAL, REGULATORY, CREDITOR, SHAREHOLDER,
PARTNER AND OTHER MATERIAL CONSENTS, APPROVALS AND EXEMPTIONS REQUIRED TO BE
OBTAINED BY THE LOAN PARTIES AND, TO THE COMPANY’S KNOWLEDGE, EACH OTHER PARTY
TO THE RELATED AGREEMENTS IN CONNECTION WITH THE RELATED TRANSACTIONS WILL BE,
PRIOR TO CONSUMMATION OF THE RELATED TRANSACTIONS, DULY OBTAINED AND WILL BE IN
FULL FORCE AND EFFECT. AS OF THE DATE OF THE RELATED AGREEMENTS, ALL APPLICABLE
WAITING PERIODS WITH RESPECT TO THE RELATED TRANSACTIONS WILL HAVE EXPIRED
WITHOUT ANY ACTION BEING TAKEN BY ANY COMPETENT GOVERNMENTAL AUTHORITY WHICH
RESTRAINS, PREVENTS OR IMPOSES MATERIAL ADVERSE CONDITIONS UPON THE CONSUMMATION
OF THE RELATED TRANSACTIONS.

(D)           THE EXECUTION AND DELIVERY OF THE RELATED AGREEMENTS DID NOT, AND
THE CONSUMMATION OF THE RELATED TRANSACTIONS WILL NOT, VIOLATE ANY STATUTE OR
REGULATION OF THE UNITED STATES (INCLUDING ANY SECURITIES LAW) OR OF ANY STATE
OR OTHER APPLICABLE JURISDICTION, OR ANY ORDER, JUDGMENT OR DECREE OF ANY COURT
OR GOVERNMENTAL BODY BINDING ON ANY LOAN PARTY OR, TO THE COMPANY’S KNOWLEDGE,
ANY OTHER PARTY TO THE RELATED AGREEMENTS, OR RESULT IN A BREACH OF, OR
CONSTITUTE A DEFAULT UNDER, ANY MATERIAL AGREEMENT, INDENTURE, INSTRUMENT OR
OTHER DOCUMENT, OR ANY JUDGMENT, ORDER OR DECREE, TO WHICH ANY LOAN PARTY IS A
PARTY OR BY WHICH ANY LOAN PARTY IS BOUND OR, TO THE COMPANY’S KNOWLEDGE, TO
WHICH ANY OTHER PARTY TO THE RELATED AGREEMENTS IS A PARTY OR BY WHICH ANY SUCH
PARTY IS BOUND.

48


--------------------------------------------------------------------------------




(E)           NO STATEMENT OR REPRESENTATION MADE IN THE RELATED AGREEMENTS BY
ANY LOAN PARTY OR, TO THE COMPANY’S KNOWLEDGE, ANY OTHER PERSON, CONTAINS ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT REQUIRED
TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN,
IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY ARE MADE, NOT MISLEADING.


SECTION 10.         AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

10.1         Reports, Certificates and Other Information. Furnish to the
Administrative Agent and each Lender:

10.1.1      Annual Report. Promptly when available and in any event within 90
days after the close of each Fiscal Year: (a) a copy of the annual audit report
of the Company and its Subsidiaries for such Fiscal Year, including therein
consolidated balance sheets and statements of earnings and cash flows of the
Company and its Subsidiaries as at the end of such Fiscal Year, certified
without adverse reference to going concern value and without qualification by
independent auditors of recognized standing selected by the Company and
reasonably acceptable to the Administrative Agent, together with a comparison
with the budget for such Fiscal Year and a comparison with the previous Fiscal
Year; and (b) a consolidating balance sheet of the Company and its Subsidiaries
as of the end of such Fiscal Year and consolidating statement of earnings and
cash flows for the Company and its Subsidiaries for such Fiscal Year, certified
as true and correct in all material respects in accordance with GAAP by a Senior
Officer of the Company. Any comparisons delivered in accordance with this
Section 10.1.1 with respect to any period preceding the Closing Date shall be
made with respect to the Business for such period.

10.1.2      Interim Reports. (a) Promptly when available and in any event within
45 days after the end of each Fiscal Quarter, consolidated and consolidating
balance sheets of the Company and its Subsidiaries as of the end of such Fiscal
Quarter, together with consolidated and consolidating statements of earnings and
cash flows for such Fiscal Quarter and for the period beginning with the first
day of such Fiscal Year and ending on the last day of such Fiscal Quarter,
together with a comparison with the corresponding period of the previous Fiscal
Year and a comparison with the budget for such period of the current Fiscal
Year, certified as true and correct in all material respects in accordance with
GAAP by a Senior Officer of the Company; and (b) promptly when available and in
any event within 30 days after the end of each month, consolidated and
consolidating balance sheets of the Company and its Subsidiaries as of the end
of such month, together with consolidated and consolidating statements of
earnings and a consolidated statement of cash flows for such month and for the
period beginning with the first day of such Fiscal Year and ending on the last
day of such month, together with a comparison with the corresponding period of
the previous Fiscal Year and a comparison with the budget for such period of the
current Fiscal Year. Any comparisons delivered in accordance with this

49


--------------------------------------------------------------------------------




Section 10.1.2 with respect to any period preceding the Closing Date shall be
made with respect to the Business for such period.

10.1.3      Compliance Certificates. Contemporaneously with the furnishing of a
copy of each annual audit report pursuant to Section 10.1.1 and each set of
quarterly statements pursuant to Section 10.1.2, a duly completed compliance
certificate in the form of Exhibit B, with appropriate insertions, dated the
date of such annual report or such quarterly statements and signed by a Senior
Officer of the Company, containing (i) a computation of each of the financial
ratios and restrictions set forth in Section 11.14 and to the effect that such
officer has not become aware of any Event of Default or Unmatured Event of
Default that has occurred and is continuing or, if there is any such event,
describing it and the steps, if any, being taken to cure it and (ii) a written
statement of the Company’s management setting forth a discussion of the
Company’s financial condition, changes in financial condition and results of
operations.

10.1.4      Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally.

10.1.5      Notice of Default, Litigation and ERISA Matters. Promptly upon
becoming aware of any of the following, written notice describing the same and
the steps being taken by the Company or the Subsidiary affected thereby with
respect thereto:

(A)           THE OCCURRENCE OF AN EVENT OF DEFAULT OR AN UNMATURED EVENT OF
DEFAULT;

(B)           ANY LITIGATION, ARBITRATION OR GOVERNMENTAL INVESTIGATION OR
PROCEEDING NOT PREVIOUSLY DISCLOSED BY THE COMPANY TO THE ADMINISTRATIVE AGENT
WHICH HAS BEEN INSTITUTED OR, TO THE KNOWLEDGE OF THE COMPANY, IS THREATENED
AGAINST ANY LOAN PARTY OR TO WHICH ANY OF THE PROPERTIES OF ANY THEREOF IS
SUBJECT WHICH MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C)           THE INSTITUTION OF ANY STEPS BY ANY MEMBER OF THE CONTROLLED GROUP
OR ANY OTHER PERSON TO TERMINATE ANY PENSION PLAN, OR THE FAILURE OF ANY MEMBER
OF THE CONTROLLED GROUP TO MAKE A REQUIRED CONTRIBUTION TO ANY PENSION PLAN (IF
SUCH FAILURE IS SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA)
OR TO ANY MULTIEMPLOYER PENSION PLAN, OR THE TAKING OF ANY ACTION WITH RESPECT
TO A PENSION PLAN WHICH COULD RESULT IN THE REQUIREMENT THAT THE COMPANY FURNISH
A BOND OR OTHER SECURITY TO THE PBGC OR SUCH PENSION PLAN, OR THE OCCURRENCE OF
ANY EVENT WITH RESPECT TO ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN WHICH
COULD RESULT IN THE INCURRENCE BY ANY MEMBER OF THE CONTROLLED GROUP OF ANY
MATERIAL LIABILITY, FINE OR PENALTY (INCLUDING ANY CLAIM OR DEMAND FOR
WITHDRAWAL LIABILITY OR PARTIAL WITHDRAWAL FROM ANY MULTIEMPLOYER PENSION PLAN),
OR ANY MATERIAL INCREASE IN THE CONTINGENT LIABILITY OF THE COMPANY WITH RESPECT
TO ANY POST-RETIREMENT WELFARE BENEFIT PLAN OR OTHER EMPLOYEE BENEFIT PLAN OF
THE COMPANY OR ANOTHER MEMBER OF THE CONTROLLED GROUP, OR ANY NOTICE THAT ANY
MULTIEMPLOYER PENSION PLAN IS IN REORGANIZATION, THAT INCREASED CONTRIBUTIONS

50


--------------------------------------------------------------------------------




MAY BE REQUIRED TO AVOID A REDUCTION IN PLAN BENEFITS OR THE IMPOSITION OF AN
EXCISE TAX, THAT ANY SUCH PLAN IS OR HAS BEEN FUNDED AT A RATE LESS THAN THAT
REQUIRED UNDER SECTION 412 OF THE CODE, THAT ANY SUCH PLAN IS OR MAY BE
TERMINATED, OR THAT ANY SUCH PLAN IS OR MAY BECOME INSOLVENT BUT ONLY TO THE
EXTENT THAT THE EVENT(S) DESCRIBED IN THIS SUBSECTION INDIVIDUALLY OR IN THE
AGGREGATE MIGHT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(D)           ANY CANCELLATION OR MATERIAL CHANGE IN ANY INSURANCE MAINTAINED BY
ANY LOAN PARTY; OR

(E)           ANY OTHER EVENT (INCLUDING (I) ANY VIOLATION OF ANY ENVIRONMENTAL
LAW OR THE ASSERTION OF ANY ENVIRONMENTAL CLAIM OR (II) THE ENACTMENT OR
EFFECTIVENESS OF ANY LAW, RULE OR REGULATION) WHICH MIGHT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT.

10.1.6      Borrowing Base Certificates. Within 10 days of the end of each
month, a Borrowing Base Certificate dated as of the end of such month and
executed by a Senior Officer of the Company on behalf of the Company (provided
that (a) the Company may deliver a Borrowing Base Certificate more frequently if
it chooses and (b) at any time an Event of Default exists, the Administrative
Agent may require the Company to deliver Borrowing Base Certificates more
frequently).

10.1.7      Management Reports. Promptly upon receipt thereof, copies of all
detailed financial and management reports submitted to the Company by
independent accountants in connection with each annual or interim audit made by
such auditors of the books of the Company.

10.1.8      Projections. As soon as practicable, and in any event not later than
the commencement of each Fiscal Year, financial projections for the Company and
its Subsidiaries for such Fiscal Year (including monthly operating and cash flow
budgets) prepared in a manner consistent with the projections delivered by the
Company to the Administrative Agent prior to the Closing Date or otherwise in a
manner reasonably satisfactory to the Administrative Agent, accompanied by a
certificate of a Senior Officer of the Company on behalf of the Company to the
effect that (a) such projections were prepared by the Company in good faith, (b)
the Company has a reasonable basis for the assumptions contained in such
projections and (c) such projections have been prepared in accordance with such
assumptions.

10.1.9      Related Transactions. Promptly following receipt, copies of any
notices (including notices of default or acceleration) received in connection
with the Related Transactions.

10.1.10    Other Information. Promptly from time to time, such other information
concerning the Loan Parties as the Administrative Agent may reasonably request.

10.2         Books, Records and Inspections. Keep, and cause each other Loan
Party to keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, the Administrative
Agent or any Lender (so long as such Lender’s visit or inspection is made
concurrently with Administrative Agent) or any representative thereof to inspect
the properties and operations of the Loan Parties; and permit, and cause each
other Loan Party to permit, at any reasonable time and with reasonable notice
(or at any time without notice if an Event of Default exists), the
Administrative Agent or any Lender (so long as such Lender’s visit or

51


--------------------------------------------------------------------------------




inspection is made concurrently with Administrative Agent) or any representative
thereof to visit any or all of its offices, to discuss its financial matters
with its officers and its independent auditors (and the Company hereby
authorizes such independent auditors to discuss such financial matters with any
Lender or the Administrative Agent or any representative thereof), and to
examine (and, at the expense of the Loan Parties, photocopy extracts from) any
of its books or other records; and permit, and cause each other Loan Party to
permit, the Administrative Agent and its representatives to inspect the
Inventory and other tangible assets of the Loan Parties, to perform appraisals
of the equipment of the Loan Parties, and to inspect, audit, check and make
copies of and extracts from the books, records, computer data, computer
programs, journals, orders, receipts, correspondence and other data relating to
Inventory, Accounts and any other collateral. All such inspections or audits by
the Administrative Agent shall be at the Company’s expense; provided that
following the Closing Date and so long as no Event of Default has occurred and
is continuing, the Borrower shall only be required to reimburse the
Administrative Agent for the cost of (1) two inspections in any Fiscal Year and
(ii) one appraisal in any Fiscal year.


10.3         MAINTENANCE OF PROPERTY; INSURANCE.

(A)           KEEP, AND CAUSE EACH OTHER LOAN PARTY TO KEEP, ALL PROPERTY USEFUL
AND NECESSARY IN THE BUSINESS OF THE LOAN PARTIES IN GOOD WORKING ORDER AND
CONDITION, ORDINARY WEAR AND TEAR EXCEPTED.

(B)           MAINTAIN, AND CAUSE EACH OTHER LOAN PARTY TO MAINTAIN, WITH
RESPONSIBLE INSURANCE COMPANIES, SUCH INSURANCE COVERAGE AS MAY BE REQUIRED BY
ANY LAW OR GOVERNMENTAL REGULATION OR COURT DECREE OR ORDER APPLICABLE TO IT AND
SUCH OTHER INSURANCE, TO SUCH EXTENT AND AGAINST SUCH HAZARDS AND LIABILITIES,
AS IS CUSTOMARILY MAINTAINED BY COMPANIES SIMILARLY SITUATED, BUT WHICH SHALL
INSURE AGAINST ALL RISKS AND LIABILITIES OF THE TYPE IDENTIFIED ON SCHEDULE 9.16
AND SHALL HAVE INSURED AMOUNTS NO LESS THAN, AND DEDUCTIBLES NO HIGHER THAN,
THOSE SET FORTH ON SUCH SCHEDULE; AND, UPON REQUEST OF THE ADMINISTRATIVE AGENT,
FURNISH TO THE ADMINISTRATIVE AGENT A CERTIFICATE SETTING FORTH IN REASONABLE
DETAIL THE NATURE AND EXTENT OF ALL INSURANCE MAINTAINED BY THE LOAN PARTIES.
THE COMPANY SHALL CAUSE EACH ISSUER OF AN INSURANCE POLICY TO PROVIDE THE
ADMINISTRATIVE AGENT WITH AN ENDORSEMENT (I) SHOWING THE ADMINISTRATIVE AGENT AS
LOSS PAYEE WITH RESPECT TO EACH POLICY OF PROPERTY OR CASUALTY INSURANCE AND
NAMING THE ADMINISTRATIVE AGENT AS AN ADDITIONAL INSURED WITH RESPECT TO EACH
POLICY OF LIABILITY INSURANCE, (II) PROVIDING THAT 30 DAYS’ NOTICE WILL BE GIVEN
TO THE ADMINISTRATIVE AGENT PRIOR TO ANY CANCELLATION OF, MATERIAL REDUCTION OR
CHANGE IN COVERAGE PROVIDED BY OR OTHER MATERIAL MODIFICATION TO SUCH POLICY AND
(III) REASONABLY ACCEPTABLE IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE AGENT.
THE COMPANY SHALL EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT A COLLATERAL
ASSIGNMENT, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, OF
EACH BUSINESS INTERRUPTION INSURANCE POLICY MAINTAINED BY THE COMPANY.

52


--------------------------------------------------------------------------------




(C)           UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE
OF THE INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT
MAY, FOLLOWING WRITTEN NOTICE TO THE COMPANY, PURCHASE INSURANCE AT THE
COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE AGENT’S AND THE LENDERS’
INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT NEED NOT, PROTECT ANY LOAN
PARTY’S INTERESTS. THE COVERAGE THAT THE ADMINISTRATIVE AGENT PURCHASES MAY NOT
PAY ANY CLAIM THAT IS MADE AGAINST ANY LOAN PARTY IN CONNECTION WITH THE
COLLATERAL. THE COMPANY MAY LATER CANCEL ANY INSURANCE PURCHASED BY THE
ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE ADMINISTRATIVE AGENT WITH
EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS REQUIRED BY THIS AGREEMENT.
IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR THE COLLATERAL, THE COMPANY
WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE, INCLUDING INTEREST AND ANY
OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN
PARTIES MAY BE ABLE TO OBTAIN ON THEIR OWN.

10.4         Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply,
and cause each other Loan Party to comply, in all material respects with all
applicable laws, rules, regulations, decrees, orders, judgments, licenses and
permits, except where failure to comply could not reasonably be expected to have
a Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each other Loan Party to ensure, that no person who owns a controlling
interest in or otherwise controls a Loan Party is or shall be (i) listed on the
Specially Designated Nationals and Blocked Person List maintained by the Office
of Foreign Assets Control (“OFAC”), Department of the Treasury, and/or any other
similar lists maintained by OFAC pursuant to any authorizing statute, Executive
Order or regulation or (ii) a person designated under Section 1(b), (c) or (d)
of Executive Order No. 13224 (September 23, 2001), any related enabling
legislation or any other similar Executive Orders, (c) without limiting clause
(a) above, comply, and cause each other Loan Party to comply, with all
applicable Bank Secrecy Act (“BSA”) and anti-money laundering laws and
regulations and (d) pay, and cause each other Loan Party to pay, prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require any Loan
Party to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP and, in the
case of a claim which could become a Lien on any collateral, such contest
proceedings shall stay the foreclosure of such Lien or the sale of any portion
of the collateral to satisfy such claim.

53


--------------------------------------------------------------------------------



10.5         MAINTENANCE OF EXISTENCE, ETC. MAINTAIN AND PRESERVE, AND (SUBJECT
TO SECTION 11.5) CAUSE EACH OTHER LOAN PARTY TO MAINTAIN AND PRESERVE, (A) ITS
EXISTENCE AND GOOD STANDING IN THE JURISDICTION OF ITS ORGANIZATION AND (B) ITS
QUALIFICATION TO DO BUSINESS AND GOOD STANDING IN EACH JURISDICTION WHERE THE
NATURE OF ITS BUSINESS MAKES SUCH QUALIFICATION NECESSARY (OTHER THAN SUCH
JURISDICTIONS IN WHICH THE FAILURE TO BE QUALIFIED OR IN GOOD STANDING COULD NOT
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT).


10.6         USE OF PROCEEDS. USE THE PROCEEDS OF THE LOANS, AND THE LETTERS OF
CREDIT, SOLELY TO FINANCE THE RELATED TRANSACTIONS, FOR WORKING CAPITAL
PURPOSES, FOR CAPITAL EXPENDITURES AND FOR OTHER GENERAL BUSINESS PURPOSES; AND
NOT USE OR PERMIT ANY PROCEEDS OF ANY LOAN TO BE USED, EITHER DIRECTLY OR
INDIRECTLY, FOR THE PURPOSE, WHETHER IMMEDIATE, INCIDENTAL OR ULTIMATE, OF
“PURCHASING OR CARRYING” ANY MARGIN STOCK.


10.7         EMPLOYEE BENEFIT PLANS.

(A)           MAINTAIN, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO
MAINTAIN, EACH PENSION PLAN IN COMPLIANCE WITH ALL APPLICABLE REQUIREMENTS OF
LAW AND REGULATIONS EXCEPT WHERE THE FAILURE TO MAINTAIN COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

(B)           MAKE, AND CAUSE EACH OTHER MEMBER OF THE CONTROLLED GROUP TO MAKE,
ON A TIMELY BASIS, ALL REQUIRED CONTRIBUTIONS TO ANY MULTIEMPLOYER PENSION PLAN.

(C)           NOT, AND NOT PERMIT ANY OTHER MEMBER OF THE CONTROLLED GROUP TO
(I) SEEK A WAIVER OF THE MINIMUM FUNDING STANDARDS OF ERISA, (II) TERMINATE OR
WITHDRAW FROM ANY PENSION PLAN OR MULTIEMPLOYER PENSION PLAN OR (III) TAKE ANY
OTHER ACTION WITH RESPECT TO ANY PENSION PLAN THAT WOULD REASONABLY BE EXPECTED
TO ENTITLE THE PBGC TO TERMINATE, IMPOSE LIABILITY IN RESPECT OF, OR CAUSE A
TRUSTEE TO BE APPOINTED TO ADMINISTER, ANY PENSION PLAN, UNLESS THE ACTIONS OR
EVENTS DESCRIBED IN CLAUSES (I), (II) AND (III) INDIVIDUALLY OR IN THE AGGREGATE
WOULD NOT HAVE A MATERIAL ADVERSE EFFECT.


10.8         ENVIRONMENTAL MATTERS. IF ANY RELEASE OR THREATENED RELEASE OR
OTHER DISPOSAL OF HAZARDOUS SUBSTANCES SHALL OCCUR OR SHALL HAVE OCCURRED ON ANY
REAL PROPERTY OR ANY OTHER ASSETS OF ANY LOAN PARTY, THE COMPANY SHALL, OR SHALL
CAUSE THE APPLICABLE LOAN PARTY TO, CAUSE THE PROMPT CONTAINMENT AND REMOVAL OF
SUCH HAZARDOUS SUBSTANCES AND THE REMEDIATION OF SUCH REAL PROPERTY OR OTHER
ASSETS AS NECESSARY TO COMPLY IN ALL MATERIAL RESPECTS WITH ALL ENVIRONMENTAL
LAWS AND TO PRESERVE THE VALUE OF SUCH REAL PROPERTY OR OTHER ASSETS. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY SHALL, AND SHALL CAUSE
EACH OTHER LOAN PARTY TO, COMPLY IN ALL MATERIAL RESPECTS WITH ANY FEDERAL OR
STATE JUDICIAL OR ADMINISTRATIVE ORDER REQUIRING THE PERFORMANCE AT ANY REAL
PROPERTY OF ANY LOAN PARTY OF ACTIVITIES IN RESPONSE TO THE RELEASE OR
THREATENED RELEASE OF A HAZARDOUS SUBSTANCE. TO THE EXTENT THAT THE
TRANSPORTATION OF HAZARDOUS SUBSTANCES IS PERMITTED BY THIS AGREEMENT, THE
COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES TO, DISPOSE OF SUCH HAZARDOUS
SUBSTANCES, OR OF ANY OTHER WASTES, ONLY AT LICENSED DISPOSAL FACILITIES
OPERATING IN COMPLIANCE WITH ENVIRONMENTAL LAWS.


10.9         FURTHER ASSURANCES.

54


--------------------------------------------------------------------------------




(A)           TAKE, AND CAUSE EACH OTHER LOAN PARTY AND PARENT TO TAKE, SUCH
ACTIONS AS ARE NECESSARY OR AS THE ADMINISTRATIVE AGENT OR THE REQUIRED LENDERS
MAY REASONABLY REQUEST FROM TIME TO TIME TO ENSURE THAT THE OBLIGATIONS OF EACH
LOAN PARTY UNDER THE LOAN DOCUMENTS ARE SECURED BY SUBSTANTIALLY ALL OF THE
ASSETS OF THE COMPANY AND EACH DOMESTIC SUBSIDIARY (AS WELL AS ALL CAPITAL
SECURITIES OF THE COMPANY AND EACH DOMESTIC SUBSIDIARY AND 65% OF ALL CAPITAL
SECURITIES OF EACH DIRECT FOREIGN SUBSIDIARY) AND GUARANTEED BY EACH DOMESTIC
SUBSIDIARY (INCLUDING, UPON THE ACQUISITION OR CREATION THEREOF, ANY SUBSIDIARY
ACQUIRED OR CREATED AFTER THE CLOSING DATE), IN EACH CASE AS THE ADMINISTRATIVE
AGENT MAY DETERMINE, INCLUDING (A) THE EXECUTION AND DELIVERY OF GUARANTIES,
SECURITY AGREEMENTS, PLEDGE AGREEMENTS, MORTGAGES, DEEDS OF TRUST, FINANCING
STATEMENTS AND OTHER DOCUMENTS, AND THE FILING OR RECORDING OF ANY OF THE
FOREGOING AND (B) THE DELIVERY OF CERTIFICATED SECURITIES AND OTHER COLLATERAL
WITH RESPECT TO WHICH PERFECTION IS OBTAINED BY POSSESSION.

(B)           CAUSE ALL COLLECTIONS FROM ACCOUNTS TO BE DIRECTED TO (I) A BANK
ACCOUNT MAINTAINED WITH THE ADMINISTRATIVE AGENT OR (II), SUBJECT TO THE
PROVISIONS SET FORTH IN SECTION 10.11 BELOW, TO THE COMPANY’S LOCKBOX AND/OR
DEPOSIT ACCOUNT(S) MAINTAINED AT PNC BANK, NATIONAL ASSOCIATION (SUCH LOCKBOX
AND ACCOUNT(S) COLLECTIVELY REFERRED TO HEREIN AS THE “PNC ACCOUNTS”) AND CAUSE
EACH FINANCIAL INSTITUTION (OTHER THAN THE ADMINISTRATIVE AGENT) AT WHICH THE
COMPANY OR ANY SUBSIDIARY MAINTAINS ANY DEPOSIT ACCOUNT OR OTHER SIMILAR ACCOUNT
(OTHER THAN PETTY CASH ACCOUNTS OR PAYROLL ACCOUNTS AS LONG AS SUCH PAYROLL
ACCOUNTS ARE MAINTAINED AS ZERO BALANCE ACCOUNTS) TO DELIVER TO THE
ADMINISTRATIVE AGENT A WRITING, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, (X) ACKNOWLEDGING AND CONSENTING TO THE SECURITY INTEREST
OF THE ADMINISTRATIVE AGENT IN SUCH ACCOUNT AND ALL CASH, CHECKS, DRAFTS AND
OTHER INSTRUMENTS OR WRITINGS FOR THE PAYMENT OF MONEY FROM TIME TO TIME
THEREIN, (Y) CONFIRMING SUCH FINANCIAL INSTITUTION’S AGREEMENT TO FOLLOW THE
INSTRUCTIONS OF THE ADMINISTRATIVE AGENT WITH RESPECT TO ALL SUCH CASH, CHECKS,
DRAFTS AND OTHER INSTRUMENTS OR WRITINGS FOR THE PAYMENT OF MONEY FOLLOWING
(OTHER THAN WITH RESPECT TO THE PNC ACCOUNTS WHICH SHALL BE SUBJECT TO THE
ADMINISTRATIVE AGENT’S FULL DOMINION AND CONTROL) RECEIPT FROM THE
ADMINISTRATIVE AGENT OF NOTICE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT OR
UNMATURED EVENT OF DEFAULT AND (Z) WAIVING ALL RIGHTS OF SETOFF AND BANKER’S
LIEN ON ALL ITEMS HELD IN ANY SUCH ACCOUNT (OTHER THAN WITH RESPECT TO PAYMENT
OF FEES AND EXPENSES FOR ACCOUNT SERVICES).


10.10       DEPOSIT ACCOUNTS. EXCEPT FOR THE PNC ACCOUNTS OR UNLESS THE
ADMINISTRATIVE AGENT OTHERWISE CONSENTS IN WRITING, IN ORDER TO FACILITATE THE
ADMINISTRATIVE AGENT’S AND THE LENDERS’ MAINTENANCE AND MONITORING OF THEIR
SECURITY INTERESTS IN THE COLLATERAL, MAINTAIN ALL OF THEIR PRINCIPAL DEPOSIT
ACCOUNTS WITH THE ADMINISTRATIVE AGENT.


10.11       PNC BANK ACCOUNTS. NOT LATER THAN DECEMBER 31, 2007, COMPANY SHALL
SUBMIT TO ALL ACCOUNT DEBTORS REMITTING PAYMENTS TO THE COMPANY’S PNC ACCOUNTS
ALL PROPER NOTICES AND REQUESTS TO CAUSE SUCH ACCOUNT DEBTORS TO REMIT SUCH
PAYMENTS DIRECTLY TO A DEPOSIT ACCOUNT MAINTAINED WITH THE ADMINISTRATIVE AGENT.


SECTION 11.         NEGATIVE COVENANTS

55


--------------------------------------------------------------------------------




Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:


11.1         DEBT. NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, CREATE, INCUR,
ASSUME OR SUFFER TO EXIST ANY DEBT, EXCEPT:

(A)           OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS;

(B)           DEBT SECURED BY LIENS PERMITTED BY SECTION 11.2(D), AND
EXTENSIONS, RENEWALS AND REFINANCINGS THEREOF; PROVIDED THAT THE AGGREGATE
AMOUNT OF ALL SUCH DEBT AT ANY TIME OUTSTANDING SHALL NOT EXCEED $2,000,000;

(C)           DEBT OF THE COMPANY TO ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY OR
DEBT OF ANY DOMESTIC WHOLLY-OWNED SUBSIDIARY TO THE COMPANY OR ANOTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT SUCH DEBT SHALL BE EVIDENCED BY A DEMAND
NOTE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT
AND PLEDGED AND DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL
DOCUMENTS AS ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS, AND THE
OBLIGATIONS UNDER SUCH DEMAND NOTE SHALL BE SUBORDINATED TO THE OBLIGATIONS OF
THE COMPANY HEREUNDER IN A MANNER REASONABLY SATISFACTORY TO THE ADMINISTRATIVE
AGENT;

(D)           THE EARN-OUT OBLIGATIONS;

(E)           HEDGING OBLIGATIONS APPROVED BY ADMINISTRATIVE AGENT AND INCURRED
IN FAVOR OF LASALLE OR AN AFFILIATE THEREOF FOR BONA FIDE HEDGING PURPOSES AND
NOT FOR SPECULATION;

(F)            DEBT DESCRIBED ON SCHEDULE 11.1 AND ANY EXTENSION, RENEWAL OR
REFINANCING THEREOF SO LONG AS THE PRINCIPAL AMOUNT THEREOF IS NOT INCREASED;

(G)           THE DEBT TO BE REPAID (SO LONG AS SUCH DEBT IS REPAID ON THE
CLOSING DATE WITH THE PROCEEDS OF THE INITIAL LOANS HEREUNDER);

(H)           CONTINGENT LIABILITIES ARISING WITH RESPECT TO CUSTOMARY
INDEMNIFICATION OBLIGATIONS IN FAVOR PURCHASERS IN CONNECTION WITH DISPOSITIONS
PERMITTED UNDER SECTION 11.5;

(I)            PARENT REVOLVING DEBT IN AN AGGREGATE OUTSTANDING AMOUNT NOT AT
ANY TIME EXCEEDING $30,000,000; AND

(J)            OTHER UNSECURED SUBORDINATED DEBT, IN ADDITION TO THE DEBT LISTED
ABOVE, IN AN AGGREGATE OUTSTANDING AMOUNT NOT AT ANY TIME EXCEEDING $10,000,000.

56


--------------------------------------------------------------------------------





11.2         LIENS. NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, CREATE OR
PERMIT TO EXIST ANY LIEN ON ANY OF ITS REAL OR PERSONAL PROPERTIES, ASSETS OR
RIGHTS OF WHATSOEVER NATURE (WHETHER NOW OWNED OR HEREAFTER ACQUIRED), EXCEPT:

(A)           LIENS FOR TAXES OR OTHER GOVERNMENTAL CHARGES NOT AT THE TIME
DELINQUENT OR THEREAFTER PAYABLE WITHOUT PENALTY OR BEING CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND, IN EACH CASE, FOR WHICH IT MAINTAINS
ADEQUATE RESERVES;

(B)           LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS (SUCH AS (I)
LIENS OF LANDLORDS, CARRIERS, WAREHOUSEMEN, MECHANICS AND MATERIALMEN AND OTHER
SIMILAR LIENS IMPOSED BY LAW AND (II) LIENS IN THE FORM OF DEPOSITS OR PLEDGES
INCURRED IN CONNECTION WITH WORKER’S COMPENSATION, UNEMPLOYMENT COMPENSATION AND
OTHER TYPES OF SOCIAL SECURITY (EXCLUDING LIENS ARISING UNDER ERISA) OR IN
CONNECTION WITH SURETY BONDS, BIDS, PERFORMANCE BONDS AND SIMILAR OBLIGATIONS)
FOR SUMS NOT OVERDUE OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
AND NOT INVOLVING ANY ADVANCES OR BORROWED MONEY OR THE DEFERRED PURCHASE PRICE
OF PROPERTY OR SERVICES AND, IN EACH CASE, FOR WHICH IT MAINTAINS ADEQUATE
RESERVES;

(C)           LIENS DESCRIBED ON SCHEDULE 11.2 AS OF THE CLOSING DATE;

(D)           SUBJECT TO THE LIMITATION SET FORTH IN SECTION 11.1(B), (I) LIENS
ARISING IN CONNECTION WITH CAPITAL LEASES (AND ATTACHING ONLY TO THE PROPERTY
BEING LEASED), (II) LIENS EXISTING ON PROPERTY AT THE TIME OF THE ACQUISITION
THEREOF BY ANY LOAN PARTY (AND NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION)
AND (III) LIENS THAT CONSTITUTE PURCHASE MONEY SECURITY INTERESTS ON ANY
PROPERTY SECURING DEBT INCURRED FOR THE PURPOSE OF FINANCING ALL OR ANY PART OF
THE COST OF ACQUIRING SUCH PROPERTY, PROVIDED THAT ANY SUCH LIEN ATTACHES TO
SUCH PROPERTY WITHIN 20 DAYS OF THE ACQUISITION THEREOF AND ATTACHES SOLELY TO
THE PROPERTY SO ACQUIRED;

(E)           ATTACHMENTS, APPEAL BONDS, JUDGMENTS AND OTHER SIMILAR LIENS, FOR
SUMS NOT EXCEEDING $1,000,000 ARISING IN CONNECTION WITH COURT PROCEEDINGS,
PROVIDED THE EXECUTION OR OTHER ENFORCEMENT OF SUCH LIENS IS EFFECTIVELY STAYED
AND THE CLAIMS SECURED THEREBY ARE BEING ACTIVELY CONTESTED IN GOOD FAITH AND BY
APPROPRIATE PROCEEDINGS;

(F)            EASEMENTS, RIGHTS OF WAY, RESTRICTIONS, MINOR DEFECTS OR
IRREGULARITIES IN TITLE AND OTHER SIMILAR LIENS NOT INTERFERING IN ANY MATERIAL
RESPECT WITH THE ORDINARY CONDUCT OF THE BUSINESS OF ANY LOAN PARTY;

(G)           LIENS ARISING UNDER THE LOAN DOCUMENTS; AND

(H)           THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY
CLAUSE (C) ABOVE UPON OR IN THE SAME PROPERTY SUBJECT THERETO ARISING OUT OF THE
EXTENSION, RENEWAL OR REPLACEMENT OF THE DEBT SECURED THEREBY (WITHOUT INCREASE
IN THE AMOUNT THEREOF).


11.3         OPERATING LEASES. NOT PERMIT THE AGGREGATE AMOUNT OF ALL RENTAL
PAYMENTS UNDER OPERATING LEASES MADE (OR SCHEDULED TO BE MADE) BY THE LOAN
PARTIES (ON A CONSOLIDATED BASIS) TO EXCEED $5,000,000 IN ANY FISCAL YEAR.

57


--------------------------------------------------------------------------------





11.4         RESTRICTED PAYMENTS. NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO,
(A) MAKE ANY DISTRIBUTION TO ANY HOLDERS OF ITS CAPITAL SECURITIES, (B) PURCHASE
OR REDEEM ANY OF ITS CAPITAL SECURITIES, (C) PAY ANY MANAGEMENT FEES OR SIMILAR
FEES OR EXPENSES TO ANY OF ITS EQUITYHOLDERS OR ANY AFFILIATE THEREOF, (D) MAKE
ANY REDEMPTION, PREPAYMENT, DEFEASANCE, REPURCHASE OR ANY OTHER PAYMENT IN
RESPECT OF ANY PARENT SUBORDINATED DEBT OR (E) SET ASIDE FUNDS FOR ANY OF THE
FOREGOING. NOTWITHSTANDING THE FOREGOING:

(I)            THE COMPANY MAY REIMBURSE PARENT FOR OUT-OF-POCKET COSTS AND
EXPENSES INCURRED BY PARENT ON BEHALF OF OR FOR THE BENEFIT OF THE COMPANY, AND
FOR FEES CHARGED BY PARENT TO THE COMPANY, IN AN AGGREGATE AMOUNT NOT TO EXCEED
$4,000,000 DURING ANY FISCAL YEAR.

(II)           SUBJECT TO THE PARENT SUBORDINATION AGREEMENT, THE COMPANY MAY
PAY SCHEDULED INSTALLMENTS OF ACCRUED AND UNPAID INTEREST ON THE PARENT
SUBORDINATED NOTE AT THE NON-DEFAULT RATE OF INTEREST SET FORTH IN THE PARENT
SUBORDINATED NOTE;

(III)          SUBJECT TO THE PARENT SUBORDINATION AGREEMENT, THE COMPANY MAY AT
ANY TIME AND FROM TIME TO TIME REPAY ALL OR ANY PORTION OF THE OUTSTANDING
PRINCIPAL BALANCE OF THE PARENT REVOLVING DEBT;

(IV)          ANY SUBSIDIARY MAY PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO
THE COMPANY OR TO A DOMESTIC WHOLLY-OWNED SUBSIDIARY;

(V)           SO LONG AS THE COMPANY FILES A CONSOLIDATED INCOME TAX RETURN WITH
PARENT, THE COMPANY MAY MAKE DISTRIBUTIONS TO PARENT TO PERMIT PARENT TO PAY
FEDERAL AND STATE INCOME TAXES THEN DUE AND OWING; PROVIDED THAT THE AMOUNT OF
SUCH DISTRIBUTION SHALL NOT BE GREATER, NOR THE RECEIPT BY THE COMPANY OF TAX
BENEFITS LESS, THAN THEY WOULD HAVE BEEN HAD THE BORROWER NOT FILED A
CONSOLIDATED RETURN WITH PARENT; AND

(VI)          BORROWER MAY MAKE OTHER CASH DISTRIBUTIONS TO PARENT FROM TIME TO
TIME SO LONG AS (A) NO EVENT OF DEFAULT OR UNMATURED DEFAULT HAS OCCURRED AND IS
CONTINUING ON THE DATE OF ANY SUCH DISTRIBUTION OR WOULD RESULT THEREFROM, (B)
AFTER GIVING EFFECT TO ANY SUCH DISTRIBUTION (AND ANY DEBT INCURRED TO FUND SUCH
DISTRIBUTION), BORROWER IS IN COMPLIANCE ON A PRO FORMA BASIS WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 11.14 AS OF THE LAST DAY OF THE MOST RECENT
FISCAL QUARTER, (C) AFTER GIVING EFFECT TO ANY SUCH DISTRIBUTION (AND ANY
REVOLVING LOAN MADE TO FUND SUCH DISTRIBUTION). AVAILABILITY IS AT LEAST
$10,000,000 AND (D) AFTER GIVING EFFECT TO ANY SUCH DISTRIBUTION, THE AGGREGATE
AMOUNT OF ALL SUCH DISTRIBUTIONS MADE FOLLOWING THE CLOSING DATE SHALL NOT
EXCEED CUMULATIVE AVAILABLE EXCESS CASH FLOW AS OF THE DATE OF SUCH
DISTRIBUTION.


11.5         MERGERS, CONSOLIDATIONS, SALES

(A)          . NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, (A) BE A PARTY TO
ANY MERGER OR CONSOLIDATION, OR PURCHASE OR OTHERWISE ACQUIRE ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OR ANY CAPITAL SECURITIES OF ANY CLASS OF, OR
ANY PARTNERSHIP OR JOINT VENTURE INTEREST IN, ANY OTHER PERSON OTHER THAN IN
CONNECTION WITH A PERMITTED ACQUISITION, (B) SELL, TRANSFER, CONVEY OR LEASE ALL
OR ANY SUBSTANTIAL PART OF ITS ASSETS OR CAPITAL SECURITIES (INCLUDING THE SALE
OF CAPITAL SECURITIES OF ANY SUBSIDIARY) EXCEPT FOR SALES OF INVENTORY IN THE
ORDINARY COURSE OF

58


--------------------------------------------------------------------------------




BUSINESS AND OBSOLETE OR WORN-OUT EQUIPMENT, OR (C) SELL OR ASSIGN WITH OR
WITHOUT RECOURSE ANY RECEIVABLES, EXCEPT FOR (I) ANY SUCH MERGER, CONSOLIDATION,
SALE, TRANSFER, CONVEYANCE, LEASE OR ASSIGNMENT OF OR BY ANY WHOLLY-OWNED
SUBSIDIARY INTO THE COMPANY OR INTO ANY OTHER DOMESTIC WHOLLY-OWNED SUBSIDIARY;
(II) ANY SUCH PURCHASE OR OTHER ACQUISITION BY THE COMPANY OR ANY DOMESTIC
WHOLLY-OWNED SUBSIDIARY OF THE ASSETS OR CAPITAL SECURITIES OF ANY WHOLLY-OWNED
SUBSIDIARY; (III) SALES AND DISPOSITIONS OF ASSETS (INCLUDING THE CAPITAL
SECURITIES OF SUBSIDIARIES) FOR AT LEAST FAIR MARKET VALUE (AS DETERMINED BY THE
BOARD OF DIRECTORS OF THE COMPANY) SO LONG AS THE NET BOOK VALUE OF ALL ASSETS
SOLD OR OTHERWISE DISPOSED OF IN ANY FISCAL YEAR DOES NOT EXCEED 10% OF THE NET
BOOK VALUE OF THE CONSOLIDATED ASSETS OF THE LOAN PARTIES AS OF THE LAST DAY OF
THE PRECEDING FISCAL YEAR.


11.6         MODIFICATION OF ORGANIZATIONAL DOCUMENTS. NOT PERMIT THE CHARTER,
BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENTS OF ANY LOAN PARTY TO BE AMENDED OR
MODIFIED IN ANY WAY WHICH COULD REASONABLY BE EXPECTED TO MATERIALLY ADVERSELY
AFFECT THE INTERESTS OF THE LENDERS; NOT CHANGE, OR ALLOW ANY LOAN PARTY TO
CHANGE, ITS STATE OF FORMATION OR ITS ORGANIZATIONAL FORM.


11.7         TRANSACTIONS WITH AFFILIATES. NOT, AND NOT PERMIT ANY OTHER LOAN
PARTY TO, ENTER INTO, OR CAUSE, SUFFER OR PERMIT TO EXIST ANY TRANSACTION,
ARRANGEMENT OR CONTRACT WITH ANY OF ITS OTHER AFFILIATES (OTHER THAN THE LOAN
PARTIES) WHICH IS ON TERMS WHICH ARE LESS FAVORABLE THAN ARE OBTAINABLE FROM ANY
PERSON WHICH IS NOT ONE OF ITS AFFILIATES; PROVIDED, THAT THE TRANSACTIONS
CONTEMPLATED UNDER THE PARENT SUBORDINATED NOTE SHALL NOT BE DEEMED VIOLATIVE OF
THIS SECTION 11.7.


11.8         UNCONDITIONAL PURCHASE OBLIGATIONS. NOT, AND NOT PERMIT ANY OTHER
LOAN PARTY TO, ENTER INTO OR BE A PARTY TO ANY CONTRACT FOR THE PURCHASE OF
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES IF SUCH CONTRACT REQUIRES THAT
PAYMENT BE MADE BY IT REGARDLESS OF WHETHER DELIVERY IS EVER MADE OF SUCH
MATERIALS, SUPPLIES OR OTHER PROPERTY OR SERVICES.


11.9         INCONSISTENT AGREEMENTS. NOT, AND NOT PERMIT ANY OTHER LOAN PARTY
TO, ENTER INTO ANY AGREEMENT CONTAINING ANY PROVISION WHICH WOULD (A) BE
VIOLATED OR BREACHED BY ANY BORROWING BY THE COMPANY HEREUNDER OR BY THE
PERFORMANCE BY ANY LOAN PARTY OF ANY OF ITS OBLIGATIONS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT, (B) PROHIBIT ANY LOAN PARTY FROM GRANTING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS, A LIEN ON ANY OF ITS ASSETS OR (C) CREATE
OR PERMIT TO EXIST OR BECOME EFFECTIVE ANY ENCUMBRANCE OR RESTRICTION ON THE
ABILITY OF ANY SUBSIDIARY TO (I) PAY DIVIDENDS OR MAKE OTHER DISTRIBUTIONS TO
THE COMPANY OR ANY OTHER SUBSIDIARY, OR PAY ANY DEBT OWED TO THE COMPANY OR ANY
OTHER SUBSIDIARY, (II) MAKE LOANS OR ADVANCES TO ANY LOAN PARTY OR (III)
TRANSFER ANY OF ITS ASSETS OR PROPERTIES TO ANY LOAN PARTY, OTHER THAN (A)
CUSTOMARY RESTRICTIONS AND CONDITIONS CONTAINED IN AGREEMENTS RELATING TO THE
SALE OF ALL OR A SUBSTANTIAL PART OF THE ASSETS OF ANY SUBSIDIARY PENDING SUCH
SALE, PROVIDED THAT SUCH RESTRICTIONS AND CONDITIONS APPLY ONLY TO THE
SUBSIDIARY TO BE SOLD AND SUCH SALE IS PERMITTED HEREUNDER (B) RESTRICTIONS OR
CONDITIONS IMPOSED BY ANY AGREEMENT RELATING TO PURCHASE MONEY DEBT, CAPITAL
LEASES AND OTHER SECURED DEBT PERMITTED BY THIS AGREEMENT IF SUCH RESTRICTIONS
OR CONDITIONS APPLY ONLY TO THE PROPERTY OR ASSETS SECURING SUCH DEBT AND (C)
CUSTOMARY PROVISIONS IN LEASES AND OTHER CONTRACTS RESTRICTING THE ASSIGNMENT
THEREOF.

59


--------------------------------------------------------------------------------



11.10       BUSINESS ACTIVITIES; ISSUANCE OF EQUITY.   NOT, AND NOT PERMIT ANY
OTHER LOAN PARTY TO, ENGAGE IN ANY LINE OF BUSINESS OTHER THAN THE BUSINESSES
ENGAGED IN ON THE DATE HEREOF AND BUSINESSES REASONABLY RELATED THERETO. NOT,
AND NOT PERMIT ANY OTHER LOAN PARTY TO, ISSUE ANY CAPITAL SECURITIES OTHER THAN
ANY ISSUANCE BY A SUBSIDIARY TO THE COMPANY OR ANOTHER SUBSIDIARY IN ACCORDANCE
WITH SECTION 11.4.


11.11       INVESTMENTS.   NOT, AND NOT PERMIT ANY OTHER LOAN PARTY TO, MAKE OR
PERMIT TO EXIST ANY INVESTMENT IN ANY OTHER PERSON, EXCEPT THE FOLLOWING:

(A)           CONTRIBUTIONS BY THE COMPANY TO THE CAPITAL OF ANY WHOLLY-OWNED
SUBSIDIARY, OR BY ANY SUBSIDIARY TO THE CAPITAL OF ANY OTHER DOMESTIC
WHOLLY-OWNED SUBSIDIARY, SO LONG AS THE RECIPIENT OF ANY SUCH CAPITAL
CONTRIBUTION HAS GUARANTEED THE OBLIGATIONS AND SUCH GUARANTY IS SECURED BY A
PLEDGE OF ALL OF ITS CAPITAL SECURITIES AND SUBSTANTIALLY ALL OF ITS REAL AND
PERSONAL PROPERTY, IN EACH CASE IN ACCORDANCE WITH SECTION 10.10;

(B)           INVESTMENTS CONSTITUTING DEBT PERMITTED BY SECTION 11.1;

(C)           CONTINGENT LIABILITIES CONSTITUTING DEBT PERMITTED BY SECTION 11.1
OR LIENS PERMITTED BY SECTION 11.2;

(D)           CASH EQUIVALENT INVESTMENTS;

(E)           BANK DEPOSITS IN THE ORDINARY COURSE OF BUSINESS, PROVIDED THAT
THE AGGREGATE AMOUNT OF ALL SUCH DEPOSITS WHICH ARE MAINTAINED WITH ANY BANK
OTHER THAN A LENDER SHALL NOT AT ANY TIME EXCEED $50,000;

(F)            INVESTMENTS IN SECURITIES OF ACCOUNT DEBTORS RECEIVED PURSUANT TO
ANY PLAN OF REORGANIZATION OR SIMILAR ARRANGEMENT UPON THE BANKRUPTCY OR
INSOLVENCY OF SUCH ACCOUNT DEBTORS; AND

(G)           INVESTMENTS LISTED ON SCHEDULE 11.11 AS OF THE CLOSING DATE.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such requirements; and (y) no Investment otherwise permitted by clause (b)
or (c) shall be permitted to be made if, immediately before or after giving
effect thereto, any Event of Default or Unmatured Event of Default exists.


11.12       RESTRICTION OF AMENDMENTS TO CERTAIN DOCUMENTS.   NOT AMEND OR
OTHERWISE MODIFY, OR WAIVE ANY RIGHTS UNDER, THE RELATED AGREEMENTS IF, IN ANY
CASE, SUCH AMENDMENT, MODIFICATION OR WAIVER COULD BE ADVERSE TO THE INTERESTS
OF THE LENDERS. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE COMPANY
SHALL NOT AMEND THE PURCHASE AGREEMENT IN ANY MANNER WHICH WOULD ACCELERATE THE
PAYMENT OF THE EARN-OUT OBLIGATIONS AND THE COMPANY SHALL NOT PREPAY THE
EARN-OUT OBLIGATIONS.


11.13       FISCAL YEAR.   NOT CHANGE ITS FISCAL YEAR.

60


--------------------------------------------------------------------------------





11.14       FINANCIAL COVENANTS.


11.14.1   EBITDA.   NOT PERMIT EBITDA FOR ANY COMPUTATION PERIOD TO BE LESS THAN
THE APPLICABLE AMOUNT SET FORTH BELOW FOR SUCH COMPUTATION PERIOD:

Computation
Period Ending

 

 

 

EBITDA

 

March 31, 2007

 

$

7,053,000

 

June 30, 2007

 

$

14,105,000

 

September 30, 2007

 

$

21,753,000

 

December 31, 2007

 

$

29,400,000

 

March 31, 2008

 

$

29,995,000

 

June 30, 2008

 

$

30,590,000

 

September 30, 2008

 

$

30,205,000

 

December 31, 2008

 

$

29,820,000

 

 


11.14.2   FIXED CHARGE COVERAGE RATIO.   NOT PERMIT THE FIXED CHARGE COVERAGE
RATIO FOR ANY COMPUTATION PERIOD TO BE LESS THAN 1.10:1.


11.14.3   TOTAL DEBT TO EBITDA RATIO.   NOT PERMIT THE TOTAL DEBT TO EBITDA
RATIO AS OF THE LAST DAY OF ANY FISCAL QUARTER TO EXCEED THE APPLICABLE RATIO
SET FORTH BELOW FOR THE FOUR CONSECUTIVE FISCAL QUARTERS ENDING ON SUCH DATE:

Fiscal Quarter
Ending

 

 

 

Total Debt to
EBITDA Ratio

 

March 31, 2007 through and including June 30, 2008

 

3.50:1.0

 

September 30, 2008 and thereafter

 

3:00:1.0

 

 


11.14.4   CAPITAL EXPENDITURES.   NOT PERMIT THE AGGREGATE AMOUNT OF ALL CAPITAL
EXPENDITURES MADE BY THE LOAN PARTIES IN ANY FISCAL YEAR TO EXCEED $15,000,000.
IF THE LOAN PARTIES DO NOT UTILIZE THE ENTIRE AMOUNT OF CAPITAL EXPENDITURES
PERMITTED IN ANY FISCAL YEAR, THE LOAN PARTIES MAY CARRY FORWARD, TO THE
IMMEDIATELY SUCCEEDING FISCAL YEAR ONLY, SUCH UNUTILIZED AMOUNT (WITH CAPITAL
EXPENDITURES MADE BY THE LOAN PARTIES IN SUCH SUCCEEDING FISCAL YEAR APPLIED
LAST TO SUCH UNUTILIZED AMOUNT).


SECTION 12.         EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:


12.1         INITIAL CREDIT EXTENSION.   THE OBLIGATION OF THE LENDERS TO MAKE
THE INITIAL LOANS AND THE OBLIGATION OF THE ISSUING LENDER TO ISSUE ITS INITIAL
LETTER OF CREDIT (WHICHEVER FIRST OCCURS) IS, IN ADDITION TO THE CONDITIONS
PRECEDENT SPECIFIED IN SECTION 12.2, SUBJECT TO THE CONDITIONS PRECEDENT THAT
(A) ALL DEBT TO BE REPAID HAS BEEN (OR CONCURRENTLY WITH THE INITIAL

61


--------------------------------------------------------------------------------





BORROWING WILL BE) PAID IN FULL, AND THAT ALL AGREEMENTS AND INSTRUMENTS
GOVERNING THE DEBT TO BE REPAID AND THAT ALL LIENS SECURING SUCH DEBT TO BE
REPAID HAVE BEEN (OR CONCURRENTLY WITH THE INITIAL BORROWING WILL BE) TERMINATED
AND (B) THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (I) EVIDENCE, REASONABLY
SATISFACTORY TO THE ADMINISTRATIVE AGENT, THAT THE COMPANY HAS RECEIVED CASH
EQUITY CONTRIBUTIONS FROM PARENT IN AN AMOUNT NOT LESS THAN $90,000,000 IN
CONNECTION WITH THE PURCHASE, WHICH SHALL BE SATISFACTORY IN ALL RESPECTS TO THE
ADMINISTRATIVE AGENT; (II) EVIDENCE, REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT, THAT (A) THE COMPANY HAS COMPLETED, OR CONCURRENTLY WITH
THE INITIAL CREDIT EXTENSION HEREUNDER WILL COMPLETE, THE RELATED TRANSACTIONS
IN ACCORDANCE WITH THE TERMS OF THE RELATED AGREEMENTS (WITHOUT ANY AMENDMENT
THERETO OR WAIVER THEREUNDER THAT IS IN A MANNER ADVERSE TO THE LENDERS UNLESS
CONSENTED TO BY THE LENDERS) AND IN ACCORDANCE WITH APPLICABLE LAW, (B) THE SUM
OF (X) THE AGGREGATE CONSIDERATION FOR THE PURCHASE (EXCLUSIVE OF THE EARN-OUT
OBLIGATIONS) PLUS (Y) ALL DEBT TO BE REPAID SHALL NOT EXCEED $155,000,000 AND
(C) THE AGGREGATE FEES AND EXPENSES IN CONNECTION WITH THE RELATED TRANSACTIONS
AND THE TRANSACTIONS HEREUNDER SHALL NOT EXCEED $5,000,000; AND (III) ALL OF THE
FOLLOWING, EACH DULY EXECUTED AND DATED THE CLOSING DATE (OR SUCH EARLIER DATE
AS SHALL BE SATISFACTORY TO THE ADMINISTRATIVE AGENT), IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (AND THE DATE ON WHICH ALL SUCH
CONDITIONS PRECEDENT HAVE BEEN SATISFIED OR WAIVED IN WRITING BY THE
ADMINISTRATIVE AGENT AND THE LENDERS IS CALLED THE “CLOSING DATE”):


12.1.1   NOTES.   A NOTE FOR EACH LENDER.


12.1.2   AUTHORIZATION DOCUMENTS.   FOR EACH LOAN PARTY, SUCH PERSON’S (A)
CHARTER (OR SIMILAR FORMATION DOCUMENT), CERTIFIED BY THE APPROPRIATE
GOVERNMENTAL AUTHORITY; (B) GOOD STANDING CERTIFICATES IN ITS STATE OF
INCORPORATION (OR FORMATION) AND IN EACH OTHER STATE REQUESTED BY THE
ADMINISTRATIVE AGENT; (C) BYLAWS (OR SIMILAR GOVERNING DOCUMENT); (D)
RESOLUTIONS OF ITS BOARD OF DIRECTORS (OR SIMILAR GOVERNING BODY) APPROVING AND
AUTHORIZING SUCH PERSON’S EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN
DOCUMENTS TO WHICH IT IS PARTY AND THE TRANSACTIONS CONTEMPLATED THEREBY; AND
(E) SIGNATURE AND INCUMBENCY CERTIFICATES OF ITS OFFICERS EXECUTING ANY OF THE
LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE ADMINISTRATIVE AGENT AND EACH
LENDER MAY CONCLUSIVELY RELY ON EACH SUCH CERTIFICATE UNTIL FORMALLY ADVISED BY
A LIKE CERTIFICATE OF ANY CHANGES THEREIN), ALL CERTIFIED BY ITS SECRETARY OR AN
ASSISTANT SECRETARY (OR SIMILAR OFFICER) AS BEING IN FULL FORCE AND EFFECT
WITHOUT MODIFICATION.


12.1.3   CONSENTS, ETC.   CERTIFIED COPIES OF ALL DOCUMENTS EVIDENCING ANY
NECESSARY CORPORATE OR PARTNERSHIP ACTION, CONSENTS AND GOVERNMENTAL APPROVALS
(IF ANY) REQUIRED FOR THE EXECUTION, DELIVERY AND PERFORMANCE BY THE LOAN
PARTIES OF THE DOCUMENTS REFERRED TO IN THIS SECTION 12.


12.1.4   LETTER OF DIRECTION.   A LETTER OF DIRECTION CONTAINING FUNDS FLOW
INFORMATION WITH RESPECT TO THE PROCEEDS OF THE LOANS ON THE CLOSING DATE.


12.1.5   COLLATERAL AGREEMENT.   A COUNTERPART OF THE COLLATERAL AGREEMENT
EXECUTED BY EACH LOAN PARTY, TOGETHER WITH ALL INSTRUMENTS, TRANSFER POWERS AND
OTHER ITEMS REQUIRED TO BE DELIVERED IN CONNECTION THEREWITH.

62


--------------------------------------------------------------------------------





12.1.6   PARENT PLEDGE AGREEMENT.   A COUNTERPART OF THE PARENT PLEDGE AGREEMENT
EXECUTED BY PARENT AND ACKNOWLEDGED BY THE COMPANY, TOGETHER WITH ALL
CERTIFICATES, TRANSFER POWERS AND OTHER ITEMS REQUIRED TO BE DELIVERED IN
CONNECTION THEREWITH.


12.1.7   [RESERVED]


12.1.8   REAL ESTATE DOCUMENTS.   WITH RESPECT TO EACH PARCEL OF REAL PROPERTY
OWNED BY ANY LOAN PARTY, A DULY EXECUTED MORTGAGE PROVIDING FOR A FULLY
PERFECTED LIEN, IN FAVOR OF THE ADMINISTRATIVE AGENT, IN ALL RIGHT, TITLE AND
INTEREST OF THE COMPANY OR SUCH SUBSIDIARY IN SUCH REAL PROPERTY, TOGETHER WITH:

(A)           AN ALTA LOAN TITLE INSURANCE POLICY, ISSUED BY AN INSURER
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, INSURING THE ADMINISTRATIVE AGENT’S
FIRST PRIORITY LIEN ON SUCH REAL PROPERTY AND CONTAINING SUCH ENDORSEMENTS AS
THE ADMINISTRATIVE AGENT MAY REASONABLY REQUIRE (IT BEING UNDERSTOOD THAT THE
AMOUNT OF COVERAGE, EXCEPTIONS TO COVERAGE AND STATUS OF TITLE SET FORTH IN SUCH
POLICY SHALL BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT);

(B)           COPIES OF ALL DOCUMENTS OF RECORD CONCERNING SUCH REAL PROPERTY AS
SHOWN ON THE COMMITMENT FOR THE ALTA LOAN TITLE INSURANCE POLICY REFERRED TO
ABOVE;

(C)           ORIGINAL OR CERTIFIED COPIES OF ALL INSURANCE POLICIES REQUIRED TO
BE MAINTAINED WITH RESPECT TO SUCH REAL PROPERTY BY THIS AGREEMENT, THE
APPLICABLE MORTGAGE OR ANY OTHER LOAN DOCUMENT;

(D)           A SURVEY CERTIFIED TO THE ADMINISTRATIVE AGENT MEETING SUCH
STANDARDS AS THE ADMINISTRATIVE AGENT MAY REASONABLY ESTABLISH AND OTHERWISE
REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT;

(E)           A FLOOD INSURANCE POLICY CONCERNING SUCH REAL PROPERTY, IF
REQUIRED BY THE FLOOD DISASTER PROTECTION ACT OF 1973; AND

(F)            AN APPRAISAL, PREPARED BY AN INDEPENDENT APPRAISER ENGAGED
DIRECTLY BY THE ADMINISTRATIVE AGENT, OF SUCH PARCEL OF REAL PROPERTY OR
INTEREST IN REAL PROPERTY, WHICH APPRAISAL SHALL SATISFY THE REQUIREMENTS OF THE
FINANCIAL INSTITUTIONS REFORM, RECOVERY AND ENFORCEMENT ACT, IF APPLICABLE, AND
SHALL EVIDENCE COMPLIANCE WITH THE SUPERVISORY LOAN-TO-VALUE LIMITS SET FORTH IN
THE FEDERAL DEPOSIT INSURANCE CORPORATION IMPROVEMENT ACT OF 1991, IF
APPLICABLE.

Additionally, in the case of any leased or mortgaged real property, a Collateral
Access Agreement from the landlord or mortgagee, as applicable, of such
property.


12.1.9   CONSIGNEE AGREEMENTS; COLLATERAL ACCESS AGREEMENTS.


12.1.10   PURCHASE AGREEMENT ASSIGNMENT.   A COUNTERPART OF THE PURCHASE
AGREEMENT ASSIGNMENT EXECUTED BY THE COMPANY, PARENT AND SELLER.

63


--------------------------------------------------------------------------------





12.1.11   OPINIONS OF COUNSEL.   OPINIONS OF COUNSEL FOR EACH LOAN PARTY,
INCLUDING LOCAL COUNSEL REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT, AND
ALL OTHER OPINIONS ISSUED PURSUANT TO THE RELATED TRANSACTIONS.


12.1.12   INSURANCE.   EVIDENCE OF THE EXISTENCE OF INSURANCE REQUIRED TO BE
MAINTAINED PURSUANT TO SECTION 10.3(B), TOGETHER WITH EVIDENCE THAT THE
ADMINISTRATIVE AGENT HAS BEEN NAMED AS A LENDER’S LOSS PAYEE AND AN ADDITIONAL
INSURED ON ALL RELATED INSURANCE POLICIES.


12.1.13   COPIES OF DOCUMENTS.   COPIES OF THE RELATED AGREEMENTS CERTIFIED BY
THE SECRETARY OR ASSISTANT SECRETARY (OR SIMILAR OFFICER) OF THE COMPANY AS
BEING TRUE, ACCURATE AND COMPLETE.


12.1.14   PAYMENT OF FEES.   EVIDENCE OF PAYMENT BY THE COMPANY OF ALL ACCRUED
AND UNPAID FEES, COSTS AND EXPENSES TO THE EXTENT THEN DUE AND PAYABLE ON THE
CLOSING DATE, TOGETHER WITH ALL ATTORNEY COSTS OF THE ADMINISTRATIVE AGENT TO
THE EXTENT INVOICED PRIOR TO THE CLOSING DATE, PLUS SUCH ADDITIONAL AMOUNTS OF
ATTORNEY COSTS AS SHALL CONSTITUTE THE ADMINISTRATIVE AGENT’S REASONABLE
ESTIMATE OF ATTORNEY COSTS INCURRED OR TO BE INCURRED BY THE ADMINISTRATIVE
AGENT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE SHALL NOT
THEREAFTER PRECLUDE FINAL SETTLING OF ACCOUNTS BETWEEN THE COMPANY AND THE
ADMINISTRATIVE AGENT).


12.1.15   SOLVENCY CERTIFICATE.   A SOLVENCY CERTIFICATE EXECUTED BY A SENIOR
OFFICER OF THE COMPANY.


12.1.16   PRO FORMA.   A CONSOLIDATED PRO FORMA BALANCE SHEET OF THE COMPANY AS
AT THE CLOSING DATE, ADJUSTED TO GIVE EFFECT TO THE CONSUMMATION OF THE RELATED
TRANSACTIONS AND THE FINANCINGS CONTEMPLATED HEREBY AS IF SUCH TRANSACTIONS HAD
OCCURRED ON SUCH DATE, CONSISTENT IN ALL MATERIAL RESPECTS WITH THE SOURCES AND
USES OF CASH AS PREVIOUSLY DESCRIBED TO THE LENDERS AND THE FORECASTS PREVIOUSLY
PROVIDED TO THE LENDERS.


12.1.17   INITIAL REVOLVING OUTSTANDINGS.   AFTER GIVING EFFECT TO THE FUNDING
OF THE INITIAL LOANS AND THE CONSUMMATION OF THE RELATED TRANSACTIONS AND THE
PAYMENT OF ALL FEES AND EXPENSES IN CONNECTION THEREWITH, THE REVOLVING
OUTSTANDINGS AS OF THE CLOSING DATE SHALL NOT BE GREATER THAN $10,000,000.


12.1.18   MAXIMUM LEVERAGE RATIO.   THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
EVIDENCE SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE RATIO OF TOTAL DEBT
AS OF THE CLOSING DATE TO EBITDA FOR THE ELEVEN-MONTH PERIOD ENDING NOVEMBER 30,
2006, DETERMINED ON A PRO FORMA BASIS AFTER GIVING EFFECT TO THE LOANS AND THE
RELATED TRANSACTIONS (AND ANY ADJUSTMENTS TO EBITDA APPROVED BY ADMINISTRATIVE
AGENT) SHALL NOT EXCEED 2.00:1.


12.1.19   ENVIRONMENTAL REPORTS.   ENVIRONMENTAL SITE ASSESSMENT REPORTS
REQUESTED BY THE ADMINISTRATIVE AGENT.


12.1.20   SEARCH RESULTS; LIEN TERMINATIONS.   CERTIFIED COPIES OF UNIFORM
COMMERCIAL CODE SEARCH REPORTS DATED A DATE REASONABLY NEAR TO THE CLOSING DATE,
LISTING ALL

64


--------------------------------------------------------------------------------





EFFECTIVE FINANCING STATEMENTS WHICH NAME ANY LOAN PARTY OR SELLER (UNDER THEIR
PRESENT NAMES AND ANY PREVIOUS NAMES) AS DEBTORS, TOGETHER WITH (A) COPIES OF
SUCH FINANCING STATEMENTS, (B) PAYOFF LETTERS EVIDENCING REPAYMENT IN FULL OF
ALL DEBT TO BE REPAID, THE TERMINATION OF ALL AGREEMENTS RELATING THERETO AND
THE RELEASE OF ALL LIENS GRANTED IN CONNECTION THEREWITH, WITH UNIFORM
COMMERCIAL CODE OR OTHER APPROPRIATE TERMINATION STATEMENTS AND DOCUMENTS
EFFECTIVE TO EVIDENCE THE FOREGOING (OTHER THAN LIENS PERMITTED BY SECTION 11.2)
AND (C) SUCH OTHER UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST.


12.1.21   FILINGS, REGISTRATIONS AND RECORDINGS.   THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED EACH DOCUMENT (INCLUDING UNIFORM COMMERCIAL CODE FINANCING
STATEMENTS) REQUIRED BY THE COLLATERAL DOCUMENTS OR UNDER LAW OR REASONABLY
REQUESTED BY THE ADMINISTRATIVE AGENT TO BE FILED, REGISTERED OR RECORDED IN
ORDER TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR TO ANY
OTHER LIENS (SUBJECT ONLY TO LIENS PERMITTED PURSUANT TO SECTION 11.2), IN
PROPER FORM FOR FILING, REGISTRATION OR RECORDING.


12.1.22   BORROWING BASE CERTIFICATE.   A BORROWING BASE CERTIFICATE DATED AS OF
THE CLOSING DATE.


12.1.23   CLOSING CERTIFICATE, CONSENTS AND PERMITS.   A CERTIFICATE EXECUTED BY
AN OFFICER OF THE COMPANY ON BEHALF OF THE COMPANY CERTIFYING (A) THE MATTERS
SET FORTH IN SECTION 12.2.1 AS OF THE CLOSING DATE AND (B) THE OCCURRENCE OF THE
CLOSING OF THE RELATED TRANSACTIONS AND THAT SUCH CLOSING HAS BEEN CONSUMMATED
IN ACCORDANCE WITH THE TERMS OF THE RELATED AGREEMENTS WITHOUT WAIVER OF ANY
MATERIAL CONDITION THEREOF; TOGETHER WITH EVIDENCE THAT (I) ALL NECESSARY
GOVERNMENTAL, REGULATORY, CREDITOR, SHAREHOLDER, PARTNER AND OTHER MATERIAL
CONSENTS, APPROVALS AND EXEMPTIONS REQUIRED TO BE OBTAINED BY THE COMPANY IN
CONNECTION WITH THE RELATED TRANSACTIONS HAVE BEEN DULY OBTAINED AND ARE IN FULL
FORCE AND EFFECT AND (II) ALL MATERIAL PERMITS NECESSARY FOR THE OPERATION OF
ANY BUSINESS(ES) ACQUIRED IN CONNECTION WITH THE RELATED TRANSACTIONS HAVE BEEN
OBTAINED.


12.1.24   OTHER.   SUCH OTHER DOCUMENTS AS THE ADMINISTRATIVE AGENT OR ANY
LENDER MAY REASONABLY REQUEST.


12.2         CONDITIONS.   THE OBLIGATION (A) OF EACH LENDER TO MAKE EACH LOAN
AND (B) OF THE ISSUING LENDER TO ISSUE EACH LETTER OF CREDIT IS SUBJECT TO THE
FOLLOWING FURTHER CONDITIONS PRECEDENT THAT:


12.2.1      COMPLIANCE WITH WARRANTIES, NO DEFAULT, ETC.   BOTH BEFORE AND AFTER
GIVING EFFECT TO ANY BORROWING AND THE ISSUANCE OF ANY LETTER OF CREDIT, THE
FOLLOWING STATEMENTS SHALL BE TRUE AND CORRECT:

(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY SET FORTH IN
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS WITH THE SAME EFFECT AS IF THEN MADE (EXCEPT TO THE EXTENT
STATED TO RELATE TO A SPECIFIC EARLIER DATE,

65


--------------------------------------------------------------------------------




IN WHICH CASE SUCH REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT AS
OF SUCH EARLIER DATE); AND

(B)           NO EVENT OF DEFAULT OR UNMATURED EVENT OF DEFAULT SHALL HAVE THEN
OCCURRED AND BE CONTINUING.


12.2.2      CONFIRMATORY CERTIFICATE.   IF REQUESTED BY THE ADMINISTRATIVE AGENT
OR ANY LENDER, THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED (IN SUFFICIENT
COUNTERPARTS TO PROVIDE ONE TO EACH LENDER) A CERTIFICATE DATED THE DATE OF SUCH
REQUESTED LOAN OR LETTER OF CREDIT AND SIGNED BY A DULY AUTHORIZED
REPRESENTATIVE OF THE COMPANY AS TO THE MATTERS SET OUT IN SECTION 12.2.1 (IT
BEING UNDERSTOOD THAT EACH REQUEST BY THE COMPANY FOR THE MAKING OF A LOAN OR
THE ISSUANCE OF A LETTER OF CREDIT SHALL BE DEEMED TO CONSTITUTE A
REPRESENTATION AND WARRANTY BY THE COMPANY THAT THE CONDITIONS PRECEDENT SET
FORTH IN SECTION 12.2.1 WILL BE SATISFIED AT THE TIME OF THE MAKING OF SUCH LOAN
OR THE ISSUANCE OF SUCH LETTER OF CREDIT), TOGETHER WITH SUCH OTHER DOCUMENTS AS
THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST IN SUPPORT
THEREOF.


SECTION 13.         EVENTS OF DEFAULT AND THEIR EFFECT.


13.1         EVENTS OF DEFAULT.   EACH OF THE FOLLOWING SHALL CONSTITUTE AN
EVENT OF DEFAULT UNDER THIS AGREEMENT:


13.1.1      NON-PAYMENT OF THE LOANS, ETC.   DEFAULT IN THE PAYMENT WHEN DUE OF
THE PRINCIPAL OF ANY LOAN; OR DEFAULT, AND CONTINUANCE THEREOF FOR FIVE DAYS, IN
THE PAYMENT WHEN DUE OF ANY INTEREST, FEE, REIMBURSEMENT OBLIGATION WITH RESPECT
TO ANY LETTER OF CREDIT OR OTHER AMOUNT PAYABLE BY THE COMPANY HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT.


13.1.2      NON-PAYMENT OF OTHER DEBT.   ANY DEFAULT SHALL OCCUR UNDER THE TERMS
APPLICABLE TO ANY DEBT OF ANY LOAN PARTY IN AN AGGREGATE AMOUNT (FOR ALL SUCH
DEBT SO AFFECTED AND INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS AND
AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED CREDIT
ARRANGEMENT) EXCEEDING $2,500,000 AND SUCH DEFAULT SHALL (A) CONSIST OF THE
FAILURE TO PAY SUCH DEBT WHEN DUE, WHETHER BY ACCELERATION OR OTHERWISE, OR (B)
ACCELERATE THE MATURITY OF SUCH DEBT OR PERMIT THE HOLDER OR HOLDERS THEREOF, OR
ANY TRUSTEE OR AGENT FOR SUCH HOLDER OR HOLDERS, TO CAUSE SUCH DEBT TO BECOME
DUE AND PAYABLE (OR REQUIRE ANY LOAN PARTY TO PURCHASE OR REDEEM SUCH DEBT OR
POST CASH COLLATERAL IN RESPECT THEREOF) PRIOR TO ITS EXPRESSED MATURITY.


13.1.3      OTHER MATERIAL OBLIGATIONS.   DEFAULT IN THE PAYMENT WHEN DUE, OR IN
THE PERFORMANCE OR OBSERVANCE OF, ANY MATERIAL OBLIGATION OF, OR CONDITION
AGREED TO BY, ANY LOAN PARTY WITH RESPECT TO ANY MATERIAL PURCHASE OR LEASE OF
GOODS OR SERVICES WHERE SUCH DEFAULT, SINGLY OR IN THE AGGREGATE WITH ALL OTHER
SUCH DEFAULTS, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


13.1.4      BANKRUPTCY, INSOLVENCY, ETC.   THE PARENT OR ANY LOAN PARTY BECOMES
INSOLVENT OR GENERALLY FAILS TO PAY, OR ADMITS IN WRITING ITS INABILITY OR
REFUSAL TO PAY, DEBTS AS THEY BECOME DUE; OR ANY LOAN PARTY APPLIES FOR,
CONSENTS TO, OR THE PARENT ACQUIESCES IN THE APPOINTMENT OF A TRUSTEE, RECEIVER
OR OTHER CUSTODIAN FOR SUCH PERSON OR ANY PROPERTY THEREOF, OR

66


--------------------------------------------------------------------------------




makes a general assignment for the benefit of creditors; or, in the absence of
such application, consent or acquiescence, a trustee, receiver or other
custodian is appointed for the Parent or any Loan Party or for a substantial
part of the property of any thereof and is not discharged within 60 days; or any
bankruptcy, reorganization, debt arrangement, or other case or proceeding under
any bankruptcy or insolvency law, or any dissolution or liquidation proceeding,
is commenced in respect of the Parent or any Loan Party, and if such case or
proceeding is not commenced by such Person, it is consented to or acquiesced in
by such Person, or remains for 60 days undismissed; or the Parent or any Loan
Party takes any action to authorize, or in furtherance of, any of the foregoing.


13.1.5      NON-COMPLIANCE WITH LOAN DOCUMENTS.   (A) FAILURE BY ANY LOAN PARTY
TO COMPLY WITH OR TO PERFORM ANY COVENANT SET FORTH IN SECTIONS 10.1.5, 10.3(B)
OR 10.5 OR SECTION 11; (B) FAILURE BY PARENT TO COMPLY WITH OR PERFORM ANY
PROVISION OF THE PARENT PLEDGE AGREEMENT; OR (C) FAILURE BY ANY LOAN PARTY TO
COMPLY WITH OR TO PERFORM ANY OTHER PROVISION OF THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (AND NOT CONSTITUTING AN EVENT OF DEFAULT UNDER ANY OTHER
PROVISION OF THIS SECTION 13) AND CONTINUANCE OF SUCH FAILURE DESCRIBED IN THIS
CLAUSE (B) FOR 30 DAYS.


13.1.6      REPRESENTATIONS; WARRANTIES.   ANY REPRESENTATION OR WARRANTY MADE
BY THE PARENT OR ANY LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT IS BREACHED
OR IS FALSE OR MISLEADING IN ANY MATERIAL RESPECT, OR ANY SCHEDULE, CERTIFICATE,
FINANCIAL STATEMENT, REPORT, NOTICE OR OTHER WRITING FURNISHED BY THE PARENT OR
ANY LOAN PARTY TO THE ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION HEREWITH
IS FALSE OR MISLEADING IN ANY MATERIAL RESPECT ON THE DATE AS OF WHICH THE FACTS
THEREIN SET FORTH ARE STATED OR CERTIFIED.


13.1.7      PENSION PLANS.   (A) ANY PERSON INSTITUTES STEPS TO TERMINATE A
PENSION PLAN IF AS A RESULT OF SUCH TERMINATION THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP COULD BE REQUIRED TO MAKE A CONTRIBUTION TO SUCH PENSION PLAN,
OR COULD INCUR A LIABILITY OR OBLIGATION TO SUCH PENSION PLAN, IN EXCESS OF
$2,500,000; (B) A CONTRIBUTION FAILURE OCCURS WITH RESPECT TO ANY PENSION PLAN
SUFFICIENT TO GIVE RISE TO A LIEN UNDER SECTION 302(F) OF ERISA; (C) THE
UNFUNDED LIABILITY EXCEEDS TWENTY PERCENT OF THE TOTAL PLAN LIABILITY, OR (D)
THERE SHALL OCCUR ANY WITHDRAWAL OR PARTIAL WITHDRAWAL FROM A MULTIEMPLOYER
PENSION PLAN AND THE WITHDRAWAL LIABILITY (WITHOUT UNACCRUED INTEREST) TO
MULTIEMPLOYER PENSION PLANS AS A RESULT OF SUCH WITHDRAWAL (INCLUDING ANY
OUTSTANDING WITHDRAWAL LIABILITY THAT THE COMPANY OR ANY MEMBER OF THE
CONTROLLED GROUP HAVE INCURRED ON THE DATE OF SUCH WITHDRAWAL) EXCEEDS
$2,500,000.


13.1.8      JUDGMENTS.   ONE OR MORE JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY (NOT PAID OR FULLY COVERED BY INSURANCE MAINTAINED IN ACCORDANCE WITH THE
REQUIREMENTS OF THIS AGREEMENT AND AS TO WHICH THE RELEVANT INSURANCE COMPANY
HAS ACKNOWLEDGED COVERAGE) AGGREGATING IN EXCESS OF $2,500,000 SHALL BE RENDERED
AGAINST ANY OR ALL LOAN PARTIES AND EITHER (A) ENFORCEMENT PROCEEDINGS SHALL
HAVE BEEN COMMENCED BY ANY CREDITOR UPON ANY SUCH JUDGMENTS OR ORDERS OR (B)
THERE SHALL BE ANY PERIOD OF THIRTY (30) CONSECUTIVE DAYS DURING WHICH A STAY OF
ENFORCEMENT OF ANY SUCH JUDGMENTS OR ORDERS, BY REASON OF A PENDING APPEAL, BOND
OR OTHERWISE, SHALL NOT BE IN EFFECT;

67


--------------------------------------------------------------------------------


13.1.9   Invalidity of Collateral Documents, etc.   Any Collateral Document
shall cease to be in full force and effect in any material respect; or any Loan
Party (or any Person by, through or on behalf of the Parent or any Loan Party)
shall contest in any manner the validity, binding nature or enforceability of
any material provision of any Collateral Document.


13.1.10   INVALIDITY OF SUBORDINATION PROVISIONS, ETC. ANY SUBORDINATION
PROVISION IN THE PARENT SUBORDINATION AGREEMENT SHALL CEASE TO BE IN FULL FORCE
AND EFFECT, OR ANY LOAN PARTY OR PARENT SHALL CONTEST IN ANY MANNER THE
VALIDITY, BINDING NATURE OR ENFORCEABILITY OF ANY SUCH PROVISION.

13.1.11   Change of Control.   A Change of Control shall occur.

13.1.12   Material Adverse Effect.   The occurrence of any event having a
Material Adverse Effect.

13.2   Effect of Event of Default.   If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent may (and, upon the written
request of the Required Lenders shall) declare the Commitments to be terminated
in whole or in part and/or declare all or any part of the Loans and all other
Obligations hereunder to be due and payable and/or demand that the Company
immediately Cash Collateralize all or any Letters of Credit, whereupon the
Commitments shall immediately terminate (or be reduced, as applicable) and/or
the Loans and other Obligations hereunder shall become immediately due and
payable (in whole or in part, as applicable) and/or the Company shall
immediately become obligated to Cash Collateralize the Letters of Credit (all or
any, as applicable), all without presentment, demand, protest or notice of any
kind. The Administrative Agent shall promptly advise the Company of any such
declaration, but failure to do so shall not impair the effect of such
declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.


SECTION 14.         THE AGENT.

14.1   Appointment and Authorization.   Each Lender hereby irrevocably (subject
to Section 14.10) appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility

68


--------------------------------------------------------------------------------




except those expressly set forth herein, nor shall the Administrative Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

14.2   Issuing Lender.   The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

14.3   Delegation of Duties.   The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4   Exculpation of Administrative Agent.   None of the Administrative Agent
nor any of its directors, officers, employees or agents shall (a) be liable for
any action taken or omitted to be taken by any of them under or in connection
with this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

69


--------------------------------------------------------------------------------




14.5   Reliance by Administrative Agent.   The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, electronic mail message, affidavit, letter, telegram, facsimile,
telex or telephone message, statement or other document or conversation believed
by it to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests,
confirmation from the Lenders of their obligation to indemnify the
Administrative Agent against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Loan Document in
accordance with a request or consent of the Required Lenders and such request
and any action taken or failure to act pursuant thereto shall be binding upon
each Lender. For purposes of determining compliance with the conditions
specified in Section 12, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

14.6   Notice of Default.   The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

14.7   Credit Decision.   Each Lender acknowledges that the Administrative Agent
has not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and

70


--------------------------------------------------------------------------------




other condition and creditworthiness of the Loan Parties, and made its own
decision to enter into this Agreement and to extend credit to the Company
hereunder. Each Lender also represents that it will, independently and without
reliance upon the Administrative Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigations as
it deems necessary to inform itself as to the business, prospects, operations,
property, financial and other condition and creditworthiness of the Company.
Except for notices, reports and other documents expressly herein required to be
furnished to the Lenders by the Administrative Agent, the Administrative Agent
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, prospects, operations, property,
financial or other condition or creditworthiness of the Company which may come
into the possession of the Administrative Agent.

14.8   Indemnification.   Whether or not the transactions contemplated hereby
are consummated, each Lender shall indemnify upon demand the Administrative
Agent and its directors, officers, employees and agents (to the extent not
reimbursed by or on behalf of the Company and without limiting the obligation of
the Company to do so), according to its applicable Pro Rata Share, from and
against any and all Indemnified Liabilities (as hereinafter defined); provided
that no Lender shall be liable for any payment to any such Person of any portion
of the Indemnified Liabilities to the extent determined by a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
from the applicable Person’s own gross negligence or willful misconduct. No
action taken in accordance with the directions of the Required Lenders shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

14.9   Administrative Agent in Individual Capacity.   LaSalle and its Affiliates
may make loans to, issue letters of credit for the account of, accept deposits
from, acquire equity interests in and generally engage in any kind of banking,
trust, financial advisory, underwriting or other business with the Loan Parties
and Affiliates as though LaSalle were not the Administrative

71


--------------------------------------------------------------------------------




Agent hereunder and without notice to or consent of any Lender. Each Lender
acknowledges that, pursuant to such activities, LaSalle or its Affiliates may
receive information regarding the Company or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Company or such Affiliate) and acknowledge that the Administrative Agent shall
be under no obligation to provide such information to them. With respect to
their Loans (if any), LaSalle and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise the same as
though LaSalle were not the Administrative Agent, and the terms “Lender” and
“Lenders” include LaSalle and its Affiliates, to the extent applicable, in their
individual capacities.

14.10   Successor Administrative Agent.   The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor agent, and the retiring
Administrative Agent’s appointment, powers and duties as Administrative Agent
shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 14 and
Sections 15.5 and 15.16 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this
Agreement. If no successor agent has accepted appointment as Administrative
Agent by the date which is 30 days following a retiring Administrative Agent’s
notice of resignation, the retiring Administrative Agent’s resignation shall
nevertheless thereupon become effective and the Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

14.11   Collateral Matters.   The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Lien granted to or held by the Administrative Agent under any Collateral
Document (i) upon termination of the Commitments and payment in full of all
Loans and all other obligations of the Company hereunder and the expiration or
termination of all Letters of Credit; (ii) constituting property sold or to be
sold or disposed of as part of or in connection with any disposition permitted
hereunder; or (iii) subject to Section 15.1, if approved, authorized or ratified
in writing by the Required Lenders; or (b) to subordinate its interest in any
Collateral to any holder of a Lien on such Collateral which is permitted by
Section 11.2(d)(i) or (d)(iii) (it being understood that the Administrative
Agent may conclusively rely on a certificate from the Company in determining
whether the Debt secured by any such Lien is permitted by Section 11.1(b)). Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release, or subordinate its
interest in, particular types or items of Collateral pursuant to this Section
14.11. Each Lender hereby authorizes the Administrative Agent to give blockage
notices in connection with any Subordinated Debt at the direction of Required
Lenders and agrees that it will not act unilaterally to deliver such notices.

14.12   Administrative Agent May File Proofs of Claim.   In case of the pendency
of any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment,

72


--------------------------------------------------------------------------------




composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered, by intervention in such proceeding
or otherwise:

(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, AND ALL OTHER OBLIGATIONS
THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS MAY BE NECESSARY
OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS AND THE ADMINISTRATIVE
AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES,
DISBURSEMENTS AND ADVANCES OF THE LENDERS AND THE ADMINISTRATIVE AGENT AND THEIR
RESPECTIVE AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE THE LENDERS AND THE
ADMINISTRATIVE AGENT UNDER SECTIONS 5, 15.5 AND 15.17) ALLOWED IN SUCH JUDICIAL
PROCEEDINGS; AND

(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13   Other Agents; Arrangers and Managers.   None of the Lenders or other
Persons identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.


SECTION 15.         GENERAL.

73


--------------------------------------------------------------------------------




15.1   Waiver; Amendments.   No delay on the part of the Administrative Agent or
any Lender in the exercise of any right, power or remedy shall operate as a
waiver thereof, nor shall any single or partial exercise by any of them of any
right, power or remedy preclude other or further exercise thereof, or the
exercise of any other right, power or remedy. No amendment, modification or
waiver of, or consent with respect to, any provision of this Agreement or the
other Loan Documents shall in any event be effective unless the same shall be in
writing and acknowledged by Lenders having an aggregate Pro Rata Shares of not
less than the aggregate Pro Rata Shares expressly designated herein with respect
thereto or, in the absence of such designation as to any provision of this
Agreement, by the Required Lenders, and then any such amendment, modification,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No amendment, modification, waiver or consent
shall (a) extend or increase the Commitment of any Lender without the written
consent of such Lender; (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or any
fees payable hereunder without the written consent of each Lender directly
affected thereby; (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby (except for periodic adjustments of interest
rates and fees resulting from a change in the Applicable Margin as provided for
in this Agreement); (d) increase the advance rates set forth in the definition
of “Borrowing Base”; or (e) release all or any substantial part of the
Collateral granted under the Collateral Documents, change the definition of
Required Lenders, any provision of this Section 15.1 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of
Sections 6.2.2 or 6.3 with respect to the timing or application of mandatory
prepayments of the Loans shall be amended, modified or waived without the
consent of Lenders having a majority of the aggregate Pro Rata Shares of the
Term Loans affected thereby. No provision of Section 14 or other provision of
this Agreement affecting the Administrative Agent in its capacity as such shall
be amended, modified or waived without the consent of the Administrative Agent.
No provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.

15.2   Confirmations.   The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3   Notices.   Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight

74


--------------------------------------------------------------------------------




courier service shall be deemed to have been given when received. For purposes
of Sections 2.2.2 and 2.2.3, the Administrative Agent shall be entitled to rely
on telephonic instructions from any person that the Administrative Agent in good
faith believes is an authorized officer or employee of the Company, and the
Company shall hold the Administrative Agent and each other Lender harmless from
any loss, cost or expense resulting from any such reliance.

15.4   Computations.   Where the character or amount of any asset or liability
or item of income or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in accordance with
GAAP, consistently applied; provided that if the Company notifies the
Administrative Agent that the Company wishes to amend any covenant in Sections
10 or 11.14 (or any related definition) to eliminate or to take into account the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Company that the Required Lenders wish to
amend Sections 10 or 11.14 (or any related definition) for such purpose), then
the Company’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant (or related definition)
is amended in a manner satisfactory to the Company and the Required Lenders.

15.5   Costs, Expenses and Taxes.   The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any Collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.


15.6   ASSIGNMENTS; PARTICIPATIONS.


15.6.1   ASSIGNMENTS.

(A)           ANY LENDER MAY AT ANY TIME ASSIGN TO ONE OR MORE PERSONS (ANY SUCH
PERSON, AN “ASSIGNEE”) ALL OR ANY PORTION OF SUCH LENDER’S LOANS AND
COMMITMENTS, WITH

75


--------------------------------------------------------------------------------




the prior written consent of the Administrative Agent, the Issuing Lender (for
an assignment of the Revolving Loans and the Revolving Commitment) and, so long
as no Event of Default exists, the Company (which consents shall not be
unreasonably withheld or delayed and shall not be required for an assignment by
a Lender to a Lender or an Affiliate of a Lender). Except as the Administrative
Agent may otherwise agree, any such assignment shall be in a minimum aggregate
amount equal to $5,000,000 or, if less, the remaining Commitment and Loans held
by the assigning Lender. The Company and the Administrative Agent shall be
entitled to continue to deal solely and directly with such Lender in connection
with the interests so assigned to an Assignee until the Administrative Agent
shall have received and accepted an effective assignment agreement in
substantially the form of Exhibit D hereto (an “Assignment Agreement”) executed,
delivered and fully completed by the applicable parties thereto and a processing
fee of $3,500 from such Assignee. No assignment may be made to any Person if at
the time of such assignment the Company would be obligated to pay any greater
amount under Sections 7.6 or 8 to the Assignee than the Company is then
obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, the Company will not be
required to pay such greater amounts). Any attempted assignment not made in
accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within five Business Days after notice
thereof.

(B)           FROM AND AFTER THE DATE ON WHICH THE CONDITIONS DESCRIBED ABOVE
HAVE BEEN MET, (I) SUCH ASSIGNEE SHALL BE DEEMED AUTOMATICALLY TO HAVE BECOME A
PARTY HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED TO SUCH ASSIGNEE PURSUANT TO SUCH ASSIGNMENT AGREEMENT, SHALL HAVE THE
RIGHTS AND OBLIGATIONS OF A LENDER HEREUNDER AND (II) THE ASSIGNING LENDER, TO
THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT
PURSUANT TO SUCH ASSIGNMENT AGREEMENT, SHALL BE RELEASED FROM ITS RIGHTS (OTHER
THAN ITS INDEMNIFICATION RIGHTS) AND OBLIGATIONS HEREUNDER. UPON THE REQUEST OF
THE ASSIGNEE (AND, AS APPLICABLE, THE ASSIGNING LENDER) PURSUANT TO AN EFFECTIVE
ASSIGNMENT AGREEMENT, THE COMPANY SHALL EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT FOR DELIVERY TO THE ASSIGNEE (AND, AS APPLICABLE, THE
ASSIGNING LENDER) A NOTE IN THE PRINCIPAL AMOUNT OF THE ASSIGNEE’S PRO RATA
SHARE OF THE REVOLVING COMMITMENT PLUS THE PRINCIPAL AMOUNT OF THE ASSIGNEE’S
TERM LOAN (AND, AS APPLICABLE, A NOTE IN THE PRINCIPAL AMOUNT OF THE PRO RATA
SHARE OF THE REVOLVING COMMITMENT RETAINED BY THE ASSIGNING LENDER PLUS THE
PRINCIPAL AMOUNT OF THE TERM LOAN RETAINED BY THE ASSIGNING LENDER). EACH SUCH
NOTE SHALL BE DATED THE EFFECTIVE DATE OF SUCH ASSIGNMENT. UPON RECEIPT BY THE
ASSIGNING LENDER OF SUCH NOTE, THE ASSIGNING LENDER SHALL RETURN TO THE COMPANY
ANY PRIOR NOTE HELD BY IT.

(C)           ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN
ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF
SUCH LENDER, INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A
FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY SUCH PLEDGE OR
ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT OF
A SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.

76


--------------------------------------------------------------------------------


15.6.2   Participations.   Any Lender may at any time sell to one or more
Persons participating interests in its Loans, Commitments or other interests
hereunder (any such Person, a “Participant”). In the event of a sale by a Lender
of a participating interest to a Participant, (a) such Lender’s obligations
hereunder shall remain unchanged for all purposes, (b) the Company and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations hereunder and (c) all
amounts payable by the Company shall be determined as if such Lender had not
sold such participation and shall be paid directly to such Lender. No
Participant shall have any direct or indirect voting rights hereunder except
with respect to any event described in Section 15.1 expressly requiring the
unanimous vote of all Lenders or, as applicable, all affected Lenders. Each
Lender agrees to incorporate the requirements of the preceding sentence into
each participation agreement which such Lender enters into with any Participant.
The Company agrees that if amounts outstanding under this Agreement are due and
payable (as a result of acceleration or otherwise), each Participant shall be
deemed to have the right of set-off in respect of its participating interest in
amounts owing under this Agreement and with respect to any Letter of Credit to
the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement; provided that such right of
set-off shall be subject to the obligation of each Participant to share with the
Lenders, and the Lenders agree to share with each Participant, as provided in
Section 7.5. The Company also agrees that each Participant shall be entitled to
the benefits of Section 7.6 or 8 as if it were a Lender (provided that on the
date of the participation no Participant shall be entitled to any greater
compensation pursuant to Section 7.6 or 8 than would have been paid to the
participating Lender on such date if no participation had been sold and that
each Participant complies with Section 7.6(d) as if it were an Assignee).

15.7   Register.   The Administrative Agent shall maintain a copy of each
Assignment Agreement delivered and accepted by it and register (the “Register”)
for the recordation of names and addresses of the Lenders and the Commitment of
each Lender from time to time and whether such Lender is the original Lender or
the Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

15.8   GOVERNING LAW.   THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.9   Confidentiality.   As required by federal law and the Administrative
Agent’s policies and practices, the Administrative Agent may need to obtain,
verify, and record certain customer identification information and documentation
in connection with opening or maintaining accounts, or establishing or
continuing to provide services. The Administrative Agent and each Lender agree
to use commercially reasonable efforts (equivalent to the efforts

77


--------------------------------------------------------------------------------




the Administrative Agent or such Lender applies to maintain the confidentiality
of its own confidential information) to maintain as confidential all information
provided to them by any Loan Party and designated as confidential, except that
the Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent or such
Lender to be compelled by any court decree, subpoena or legal or administrative
order or process; (d) as, on the advice of the Administrative Agent’s or such
Lender’s counsel, is required by law; (e) in connection with the exercise of any
right or remedy under the Loan Documents or in connection with any litigation to
which the Administrative Agent or such Lender is a party; (f) to any nationally
recognized rating agency that requires access to information about a Lender’s
investment portfolio in connection with ratings issued with respect to such
Lender; (g) to any Affiliate of the Administrative Agent, the Issuing Lender or
any other Lender who may provide Bank Products to the Loan Parties; or (h) that
ceases to be confidential through no fault of the Administrative Agent or any
Lender. Notwithstanding the foregoing, the Company consents to the publication
by the Administrative Agent or any Lender of a tombstone or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and the Administrative Agent reserves the right to provide to industry trade
organizations information necessary and customary for inclusion in league table
measurements.

15.10   Severability.   Whenever possible each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by applicable law.

15.11   Nature of Remedies.   All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
applicable law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12   Entire Agreement.   This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof (except as relates to the fees described in Section

78


--------------------------------------------------------------------------------




5.3) and any prior arrangements made with respect to the payment by the Company
of (or any indemnification for) any fees, costs or expenses payable to or
incurred (or to be incurred) by or on behalf of the Administrative Agent or the
Lenders.

15.13   Counterparts.   This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
of an executed signature page to this Agreement by facsimile or other electronic
transmission shall constitute effective delivery thereof. Electronic records of
executed Loan Documents maintained by the Lenders shall deemed to be originals.

15.14   Successors and Assigns.   This Agreement shall be binding upon the
Company, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Company, the
Lenders and the Administrative Agent and the successors and assigns of the
Lenders and the Administrative Agent. No other Person shall be a direct or
indirect legal beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any of the other Loan Documents. The
Company may not assign or transfer any of its rights or Obligations under this
Agreement without the prior written consent of the Administrative Agent and each
Lender.

15.15   Captions.   Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.

15.16   Customer Identification - USA Patriot Act Notice.   Each Lender and
LaSalle (for itself and not on behalf of any other party) hereby notifies the
Loan Parties that, pursuant to the requirements of the USA Patriot Act, Title
III of Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or LaSalle, as applicable, to
identify the Loan Parties in accordance with the Act.

15.17   INDEMNIFICATION BY THE COMPANY.   IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS

79


--------------------------------------------------------------------------------




(INCLUDING THE RELATED TRANSACTIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR
PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE
PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION,
DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS
SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY ANY LOAN PARTY, (C) ANY VIOLATION
OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY OWNED OR
LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.18   Nonliability of Lenders.   The relationship between the Company on the
one hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of the party from which recovery is sought. NO
LENDER

80


--------------------------------------------------------------------------------




PARTY SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO
SUE FOR ANY SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS
ACTIVITIES IN CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE
CLOSING DATE). The Company acknowledges that it has been advised by counsel in
the negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party. No joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Loan Parties and the Lenders.

15.19   FORUM SELECTION AND CONSENT TO JURISDICTION.   ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS
AND OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE
PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE
COMPANY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM
THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.20   WAIVER OF JURY TRIAL.   EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT
AND EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING

81


--------------------------------------------------------------------------------




RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, AND AGREES THAT
ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A
JURY.

[Signature Pages Follow]

82


--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

 

 

By:

/s/ Matthew Kaplan

 

Title:

President

 

 

 

[Signature Page to the Credit Agreement]

 


--------------------------------------------------------------------------------




 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Administrative Agent, as Swing Line Lender, as

 

Issuing Lender and as a Lender

 

 

 

 

 

 

 

By:

/s/ Manas Athanikar

 

Title:

Assistant Vice President

 

 

 

[Signature Page to the Credit Agreement]

 


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles R. Dickerson

 

Title:

Managing Director

 

 

 

 

 

 

 

ALLIED IRISH BANKS, P.L.C., as a Lender

 

 

 

 

 

 

 

By:

/s/ Shreya Shah

 

Title:

Vice President

 

 

 

 

 

 

 

REGIONS BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Wendy B. Nelson

 

Title:

Attorney-in-Fact

 

 

[Signature Page to the Credit Agreement]

 


--------------------------------------------------------------------------------


ANNEX A

LENDERS AND PRO RATA SHARES


Lender

 

Revolving
Commitment Amount

 


Pro Rata Share*

 

Term Loan
Commitment

 


Pro Rata Share*

 

LaSalle Bank National Association

 

$

 

**

 

%

$

 

 

 

%

Regions Bank

 

$

 

 

 

%

$

 

 

 

%

Bank of America, N.A.

 

$

 

 

 

%

$

 

 

 

%

Allied Irish Banks, p.l.c.

 

$

 

 

 

%

$

 

 

 

%

 

 

 

 

 

 

 

 

 

 

TOTALS

 

$

35,000,000

 

100

%

$

60,000,000

 

100

%

--------------------------------------------------------------------------------

*                    Carry out to nine decimal places.

**             Includes Swing Line Commitment Amount of $5,000,000.

Annex A-1


--------------------------------------------------------------------------------


ANNEX B

ADDRESSES FOR NOTICES

KAPSTONE KRAFT PAPER CORPORATION

One Northfield Plaza
Suite 480
Northfield, IL 60093
Attention:  Roger Stone

Telephone: 847-441-0929

Facsimile: 847-441-8267

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent, Issuing Lender and a
Lender

Notices of Borrowing , Conversion, Continuation and Letter of Credit Issuance

135 South LaSalle Street
Chicago, Illinois 60603
Attention:  Damatria Gilbert
Telephone: (312) 904-8277
Facsimile:  (312) 821-8710

All Other Notices

135 South LaSalle Street
Chicago, Illinois 60603
Attention:  Manas Athanikar
Telephone: (312) 904-2609
Facsimile:  (312) 904-5483

 

 

Annex B-1


--------------------------------------------------------------------------------


EXHIBIT A-1

FORM OF

[REVOLVING] [TERM] NOTE

_______,_______

$__________________

 

Chicago, Illinois

 

The undersigned, for value received, promises to pay to the order of
______________ (the “Lender”) at the principal office of LaSalle Bank National
Association (the “Administrative Agent”) in Chicago, Illinois the aggregate
unpaid amount of all [Revolving] [Term] Loans made to the undersigned by the
Lender pursuant to the Credit Agreement referred to below (as shown on the
schedule attached hereto (and any continuation thereof) or in the records of the
Lender), such principal amount to be payable on the dates set forth in the
Credit Agreement.

The undersigned further promises to pay interest on the unpaid principal amount
of each [Revolving] [Term] Loan from the date of such Loan until such Loan is
paid in full, payable at the rate(s) and at the time(s) set forth in the Credit
Agreement.  Payments of both principal and interest are to be made in lawful
money of the United States of America.

This Note evidences indebtedness incurred under, and is subject to the terms and
provisions of, the Credit Agreement, dated as of January 2, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms not otherwise defined herein are used herein as defined in the
Credit Agreement), among the undersigned, certain financial institutions
(including the Lender) and the Administrative Agent, to which Credit Agreement
reference is hereby made for a statement of the terms and provisions under which
this Note may or must be paid prior to its due date or its due date accelerated.

This Note is made under and governed by the laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State.

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

Exhibit A-1


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To:          LaSalle Bank National Association, as Administrative Agent

Please refer to the Credit Agreement dated as of January 2, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Kapstone Kraft Paper Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

I.                                                         Reports.  Enclosed
herewith is a copy of the [annual audited/quarterly/monthly] report of the
Company as at                      ,            (the “Computation Date”), which
report fairly presents in all material respects the financial condition and
results of operations [(subject to the absence of footnotes and to normal
year-end adjustments)] of the Company as of the Computation Date and has been
prepared in accordance with GAAP consistently applied.

II.                                                     Financial Tests.  The
Company hereby certifies and warrants to you that the following is a true and
correct computation as at the Computation Date of the following ratios and/or
financial restrictions contained in the Credit Agreement:

[REVISE AS APPROPRIATE]

A.            Section 11.14.1 - Minimum EBITDA

 

1.             Consolidated Net Income

$________

2.             Plus:       Interest Expense

$________

                                income tax expense

$________

                                depreciation

$________

                                amortization

$________

3.             Total (EBITDA)

$________

2.             Minimum required $________

$________

B.            Section 11.14.2 - Minimum Fixed Charge Coverage Ratio

 

1.             EBITDA

$________

2.             Income taxes paid

$________

3.             Unfinanced Capital Expenditures

$________

4.             Sum of (2) and (3)

$________

5.             Remainder of (1) minus (4)

$________

 

Exhibit B-1


--------------------------------------------------------------------------------




 

6.             Cash Interest Expense

$________

7.             Required payments of principal of Funded Debt (including
                Term Loans but excluding Revolving Loans and Parent
                Revolving Debt)

 

$________

8.             Sum of (6) and (7)

$________

9.             Ratio of (5) to (8)

____ to 1

10.           Minimum Required

____ to 1

C.            Section 11.14.3 - Maximum Total Debt to EBITDA Ratio

 

1.             Total Debt

$________

2.             EBITDA (from Item A(3) above)

$________

3.             Ratio of (1) to (2)

____ to 1

4.             Maximum allowed

____ to 1

D.            Section 11.14.4 - Capital Expenditures

 

1.             Capital Expenditures for the Fiscal Year

$________

2.             Maximum Permitted Capital Expenditures

$________

 

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

Exhibit B-2


--------------------------------------------------------------------------------




                The Company has caused this Certificate to be executed and
delivered by its duly authorized officer on                 ,          .

KAPSTONE KRAFT PAPER CORPORATION

By:                                                                                                       

Title:                                                                                                    

 

Exhibit B-3


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF BORROWING BASE CERTIFICATE

To:          LaSalle Bank National Association, as Administrative Agent

Please refer to the Credit Agreement dated as of January 2, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Kapstone Kraft Paper Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent.  This certificate (this “Certificate”), together with supporting
calculations attached hereto, is delivered to you pursuant to the terms of the
Credit Agreement.  Capitalized terms used but not otherwise defined herein shall
have the same meanings herein as in the Credit Agreement.

The Company hereby certifies and warrants to the Administrative Agent and the
Lenders that at the close of business on                     ,            (the
“Calculation Date”), the Borrowing Base was $                    , computed as
set forth on the schedule attached hereto.

The Company has caused this Certificate to be executed and delivered by its
officer thereunto duly authorized on                     ,           .

KAPSTONE KRAFT PAPER CORPORATION

By:                                                                                                       

Title:                                                                                                    

Exhibit C-1


--------------------------------------------------------------------------------




SCHEDULE TO BORROWING BASE CERTIFICATE

Dated as of [                    ]

 

Exhibit C-2


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF

ASSIGNMENT AGREEMENT

Date:_________________

To:          Kapstone Kraft Paper Corporation

and

LaSalle Bank National Association, as Administrative Agent

Re:          Assignment under the Credit Agreement referred to below

Gentlemen and Ladies:

Please refer to Section 15.6.1 of the Credit Agreement dated as of January 2,
2007 (as amended or otherwise modified from time to time, the “Credit
Agreement”) among Kapstone Kraft Paper Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as administrative
agent (in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein or the context otherwise requires, terms used herein have the meanings
provided in the Credit Agreement.

                     (the “Assignor”) hereby sells and assigns, without
recourse, to (the “Assignee”), and the Assignee hereby purchases and assumes
from the Assignor, that interest in and to the Assignor’s rights and obligations
under the Credit Agreement as of the date hereof equal to           % of all of
the Loans, of the participation interests in the Letters of Credit and of the
Commitments, such sale, purchase, assignment and assumption to be effective as
of                     ,                     , or such later date on which the
Company and the Administrative Agent shall have consented hereto (the “Effective
Date”).  After giving effect to such sale, purchase, assignment and assumption,
the Assignee’s and the Assignor’s respective Percentages for purposes of the
Credit Agreement will be as set forth opposite their names on the signature
pages hereof.

The Assignor hereby instructs the Administrative Agent to make all payments from
and after the Effective Date in respect of the interest assigned hereby directly
to the Assignee.  The Assignor and the Assignee agree that all interest and fees
accrued up to, but not including, the Effective Date are the property of the
Assignor, and not the Assignee.  The Assignee agrees that, upon receipt of any
such interest or fees, the Assignee will promptly remit the same to the
Assignor.

The Assignor represents and warrants that it is the legal and beneficial owner
of the interest being assigned by it hereunder and that such interest is free
and clear of any adverse claim.

Exhibit D-1


--------------------------------------------------------------------------------




The Assignee represents and warrants to the Company and the Administrative Agent
that, as of the date hereof, the Company will not be obligated to pay any
greater amount under Section 7.6 or 8 of the Credit Agreement than the Company
is obligated to pay to the Assignor under such Section.  [The Assignee has
delivered, or is delivering concurrently herewith, to the Company and the
Administrative Agent the forms required by Section 7.6 of the Credit Agreement.]
[INSERT IF ASSIGNEE IS ORGANIZED UNDER THE LAWS OF A JURISDICTION OTHER THAN THE
UNITED STATES OF AMERICA OR A STATE THEREOF.]  The Assignee shall pay the fee
payable to the Administrative Agent pursuant to Section 15.6.1.

The Assignee hereby confirms that it has received a copy of the Credit
Agreement.  Except as otherwise provided in the Credit Agreement, effective as
of the Effective Date:

(a)                                  the Assignee (i) shall be deemed
automatically to have become a party to the Credit Agreement and to have all the
rights and obligations of a “Lender” under the Credit Agreement as if it were an
original signatory thereto to the extent specified in the second paragraph
hereof; and (ii) agrees to be bound by the terms and conditions set forth in the
Credit Agreement as if it were an original signatory thereto; and

(b)                                 the Assignor shall be released from its
obligations under the Credit Agreement to the extent specified in the second
paragraph hereof.

The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loans and Commitment:

(A)          Institution Name:

Address:

Attention:

Telephone:

Facsimile:

(B)           Payment Instructions:

This Assignment shall be governed by and construed in accordance with the laws
of the State of Illinois

Please evidence your receipt hereof and your consent to the sale, assignment,
purchase and assumption set forth herein by signing and returning counterparts
hereof to the Assignor and the Assignee.

Exhibit D-2


--------------------------------------------------------------------------------




 

Percentage =       %

[ASSIGNEE]

 

 

 

By:

 

 

Title:

 

 

 

Adjusted Percentage =       %

[ASSIGNOR]

 

 

 

By:

 

 

Title:

 

 

 

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ________, ____

LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent

By:                                                                                 

Title:                                                                              

ACKNOWLEDGED AND CONSENTED TO

this ____ day of ____________

KAPSTONE KRAFT PAPER CORPORATION

By:                                                                                 

Title:                                                                              

 

Exhibit D-3


--------------------------------------------------------------------------------


EXHIBIT E

FORM OF NOTICE OF BORROWING

To:          LaSalle Bank National Association, as Administrative Agent

Please refer to the Credit Agreement dated as of January 2, 2007 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Kapstone Kraft Paper Corporation (the “Company”), various
financial institutions and LaSalle Bank National Association, as Administrative
Agent.  Terms used but not otherwise defined herein are used herein as defined
in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.2 of
the Credit Agreement, of a request hereby for a borrowing as follows:

(i)            The requested borrowing date for the proposed borrowing (which is
a Business Day) is                     ,         .

(ii)           The aggregate amount of the proposed borrowing is
$                    .

(iii)          The type of Revolving Loans comprising the proposed borrowing are
[Base Rate] [LIBOR] Loans.

(iv)          The duration of the Interest Period for each LIBOR Loan made as
part of the proposed borrowing, if applicable, is    months (which shall be 1,
2, 3 or 6 months).

The undersigned hereby certifies that on the date hereof and on the date of
borrowing set forth above, and immediately after giving effect to the borrowing
requested hereby: (i) there exists and there shall exist no Unmatured Event of
Default or Event of Default under the Credit Agreement; and (ii) each of the
representations and warranties contained in the Credit Agreement and the other
Loan Documents is true and correct as of the date hereof, except to the extent
that such representation or warranty expressly relates to another date and
except for changes therein expressly permitted or expressly contemplated by the
Credit Agreement.

The Company has caused this Notice of Borrowing to be executed and delivered by
its officer thereunto duly authorized on                     ,           .

KAPSTONE KRAFT PAPER CORPORATION

By:                                                                                                       

Title:                                                                                                    

 

Exhibit E-1


--------------------------------------------------------------------------------


EXHIBIT F

FORM OF NOTICE OF CONVERSION/CONTINUATION

To:          LaSalle Bank National Association, as Administrative Agent

Please refer to the Credit Agreement dated as of [                    , 2006]
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among Kapstone Kraft Paper Corporation (the “Company”),
various financial institutions and LaSalle Bank National Association, as
Administrative Agent.  Terms used but not otherwise defined herein are used
herein as defined in the Credit Agreement.

The undersigned hereby gives irrevocable notice, pursuant to Section 2.2.3 of
the Credit Agreement, of its request to:

(a)           on [    date    ] convert $[                    ]of the aggregate
outstanding principal amount of the [                    ] Loan, bearing
interest at the [                    ] Rate, into a(n) [                    ]
Loan [and, in the case of a LIBOR Loan, having an Interest Period of
[                    ] month(s)];

[(b)          on [    date    ] continue $[                    ]of the aggregate
outstanding principal amount of the [                    ] Loan, bearing
interest at the LIBOR Rate, as a LIBOR Loan having an Interest Period of
[                    ] month(s)].

The undersigned hereby represents and warrants that all of the conditions
contained in Section 12.2 of the Credit Agreement have been satisfied on and as
of the date hereof, and will continue to be satisfied on and as of the date of
the conversion/continuation requested hereby, before and after giving effect
thereto.

The Company has caused this Notice of Conversion/Continuation to be executed and
delivered by its officer thereunto duly authorized on                     ,
          .

KAPSTONE KRAFT PAPER CORPORATION

By:                                                                                                       

Title:                                                                                                    

 

Exhibit F-1


--------------------------------------------------------------------------------